Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets and asterisks [****], have
been
separately filed with the Securities and Exchange Commission.




Exhibit 10.35
Execution Version




PURCHASE AGREEMENT
(Landmark at Eastview, Mount Pleasant and Greenburgh, New York)
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 30, 2016 (the “Effective Date”), by and among BMR‑LANDMARK AT EASTVIEW
LLC, a Delaware limited liability company, and BMR‑LANDMARK AT EASTVIEW IV LLC,
a Delaware limited liability company (each, individually, a “Seller” and,
collectively, “Sellers”), and REGENERON PHARMACEUTICALS, INC., a New York
corporation (“Buyer”).
RECITALS
Sellers desire to sell, and Buyer desires to buy, the “Properties” (as
hereinafter defined) on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, it is hereby agreed as follows:
1. Certain Defined Terms. As used herein:
1.1 “Appurtenances” shall mean, as to the “Land” (as hereinafter defined), all
easements and licenses benefitting the Land; all streets, alleys, and rights of
way, open or proposed, in front of or adjoining or servicing all or any part of
the Land; all strips and gores in front of or adjoining all or any part of the
Land; all development rights, air rights, wind rights, water, water rights,
riparian rights, and water stock relating to the Land; and all other rights,
benefits, licenses, interests, privileges, easements, tenements, and
hereditaments appurtenant to the Land or used in connection with the beneficial
use and enjoyment of the Land or the Improvements in anywise appertaining to the
Land or the Improvements.
1.2 “Closing Date” as defined in Section 5.
1.3 “Closing Document” shall mean any certificate, instrument, or other document
to be executed by a party or an affiliate of a party and delivered at or in
connection with the Closing pursuant to this Agreement.
1.4 “Constituent Property” shall mean the various tracts, sublots, and portions
of the Properties, including, without limitation, the portions located at each
of the following addresses: 1 Saw Mill River Road, 735 Old Saw Mill River Road,
745 Old Saw Mill River Road, 755 Old Saw Mill River Road, 765 Old Saw Mill River
Road, 767 Old Saw Mill River Road, 769 Old Saw Mill River Road, 771 Old Saw Mill


1
        

--------------------------------------------------------------------------------




River Road, 777 Old Saw Mill River Road, 785 Old Saw Mill River Road, and
795 Old Saw Mill River Road, each in Tarrytown, New York.
1.5 “Contracts” shall mean the Existing Contracts and the New Contracts.
1.6 “Deposit” shall mean FIFTY SEVEN MILLION DOLLARS AND NO/100ths
($57,000,000.00). All interest earned on the Deposit shall be deemed part of the
Deposit for all purposes under this Agreement.
1.7 “Due Diligence Materials” shall mean all documents, materials, data,
analyses, reports, studies, and other information pertaining to or concerning
Sellers, any Constituent Property, or the purchase of the Properties, to the
extent the same have been delivered to or made available for review by Buyer or
any of its agents, employees, or representatives, including (a) all documents,
materials, data, analyses, reports, studies, and other information made
available to Buyer or any of its agents, employees, or representatives for
review prior to the Closing Date through an online data website, and (b) all
information disclosed in the real estate records of the applicable jurisdiction
in which the Properties are located, but in all cases excluding the “Excluded
Materials” (as defined below) except to the extent any Excluded Materials are
actually delivered or made available to Buyer or any of its agents, employees,
or representatives.
1.8 Reserved.
1.9 “Employees” shall mean, as of immediately prior to the Closing Date, all
persons employed by the Management Company (or an affiliate thereof) for the
purpose of primarily operating or providing services to any Constituent
Property.
1.10 “Excluded Contracts” shall mean contracts to which either Seller or either
Seller’s affiliate is a party and relating to any Constituent Property (a) for
insurance; (b) for existing property management; (c) for the engagement of
attorneys, accountants, surveyors, title companies, environmental consultants,
engineers, architects, or appraisers; (d) that are National Service Contracts;
(e) that are entered into after the Effective Date that either Seller causes to
be terminated at or prior to the Closing; or (f) that are identified (or deemed
identified) by Buyer within thirty (30) days of the Effective Date as Contracts
to be terminated by Closing pursuant to Section 7.6.3, other than the
Must-Assume Contracts. The Excluded Contracts are not being assigned to or
assumed by Buyer hereunder.
1.11 “Existing Contracts” shall mean, collectively, all service contracts,
utility agreement, maintenance agreements and other contracts or agreements in
effect as of the Effective Date with respect to the Properties (other than the
Excluded Contracts).
1.12 “Existing Mortgage” shall mean that certain Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing made by BMR-Landmark at


2
        

--------------------------------------------------------------------------------




Eastview LLC to Citigroup Global Markets Realty Corp. and Goldman Sachs Mortgage
Company, dated January 27, 2016.
1.13 “Escrow Period” shall mean the period from (and including) the Effective
Date until the earlier of the Closing or termination of this Agreement.
1.14 “Existing Lease” means a Lease (as defined below) in existence as of the
Effective Date.
1.15 “Governmental Entity” shall mean any federal, state, provincial, municipal,
or local government or other political subdivision, governmental,
quasi-governmental, regulatory or administrative authority, agency,
instrumentality, or commission or any court, tribunal, or judicial body.
1.16 “Hazardous Material” shall mean (a) those substances included within the
definitions of any one or more of the terms “hazardous substances,” “toxic
pollutants,” “hazardous materials,” “toxic substances,” and “hazardous waste” in
the Comprehensive Environmental Response, Compensation And Liability Act,
42 U.S.C. § 9601 et seq. (as amended), the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. sections 1801 et seq., the Resource Conservation And
Recovery Act of 1976 as amended, 42 U.S.C. section 6901 et seq., Section 311 of
the Clean Water Act, 15 U.S.C. § 2601 et seq., 33 U.S.C. § 1251 et seq.,
42 U.S.C. 7401 et seq., and the regulations and publications issued under any
such laws, (b) petroleum, radon gas, lead-based paint, asbestos or
asbestos-containing material, and polychlorinated biphenyls, (c) mold or water
conditions which may exist at the Properties, (d) radioactive isotopes as
defined by the Nuclear Regulatory Commission or the New York State Department of
Health or Infectious materials as defined by the National Institute of Health
and Center for Disease Control, or (e) other substances, wastes, or materials
listed or defined by any state or local statutes, regulations, and ordinances
pertaining to the protection of human health and the environment.
1.17 “Improvements” shall mean the improvements, structures, and fixtures
located upon the Land.
1.18 “Independent Consideration” shall mean One Hundred and No/100ths Dollars
($100.00).
1.19 “Intangible Property” shall mean, as to the Land, the Improvements and the
Personal Property, all Leases of any portion of the Land or Improvements, and to
the extent the following items are assignable and relate solely to the Land, the
Improvements and the Personal Property, all Contracts assumed by Buyer pursuant
to the terms hereof, all Permits and Licenses, the name “Landmark at Eastview”,
tenant lists, and advertising material (but excluding any Reserved Company
Assets (as defined below)).


3
        

--------------------------------------------------------------------------------




1.20 “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any corresponding provisions of succeeding law
and any regulations, rulings, and guidance issued by the Internal Revenue
Service.
1.21 “Land” shall mean the land described in Exhibit “A” attached hereto and
incorporated herein by this reference.
1.22 “Laws” shall mean any binding domestic or foreign laws, statutes,
ordinances, rules, resolutions, regulations, codes, or executive orders enacted,
issued, adopted, promulgated, applied, or hereinafter imposed by any
Governmental Entity, including building, zoning, and environmental protection,
as to the use, occupancy, rental, management, ownership, subdivision,
development, conversion, or redevelopment of the Properties.
1.23 “Leases” shall mean, collectively, (x) the leases, amendments, and
modifications between Sellers and Buyer or its affiliates, (y) the leases,
amendments, and modifications listed on Schedule 1.22 (the “Lease Schedule”),
including amendments thereto hereafter entered into in accordance with this
Agreement, and (z) the leases of space in the Properties, including amendments
thereto, hereafter entered into in accordance with this Agreement.
1.24 “Leasing Costs” shall mean, with respect to a particular Lease, all capital
costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning, and other items to satisfy the construction
obligations of the landlord under such Lease (including any expenses incurred
for legal, architectural, or engineering services in respect of the foregoing),
“tenant allowances” in lieu of or as reimbursements for the foregoing items,
payments made for purposes of satisfying or terminating the obligations of the
tenant under such Lease to the landlord under another lease (i.e., lease buyout
costs), costs of base building work, free rent and other similar inducements,
relocation costs, temporary leasing costs, leasing commissions, brokerage
commissions, legal, design, and other professional fees and costs, in each case,
to the extent the landlord under such Lease is responsible for the payment of
such cost or expense.
1.25 “Liens” shall mean any liens, mortgages, deeds of trust, pledges, security
interests, or other encumbrances securing any debt or obligation.
1.26 “Management Company” shall mean BioMed Realty LLC.
1.27 “Must-Assume Contracts” shall mean (a) those Existing Contracts that are
(i) set forth on Schedule 7.1.4-II, (ii) those Brokerage Agreements listed on
Schedule 7.1.1(d) under the sub-head “Assumed Brokerage Agreements”, (iii)
Uncompleted Capex Contracts and (iv) Telecommunications Contracts and (b) each
New Contract, each of which shall be assumed by Buyer at the Closing as provided
in this Agreement.


4
        

--------------------------------------------------------------------------------




1.28 “National Service Contract” shall mean any contract to which either Seller
or either Seller’s affiliate is a party that provides for services to a
Constituent Property and to other assets and properties of either Seller or
either Seller’s affiliates.
1.29 “New Contracts” shall mean all service contracts, utility agreements,
maintenance agreements and other contracts or agreements hereafter entered into
in accordance with this Agreement, but only to the extent the same are to be
assumed by Buyer at the Closing as provided in this Agreement.
1.30 “New Leases” shall mean, collectively, any Leases entered into with respect
to any portion of any Constituent Property on or after the Effective Date in
accordance with the terms of this Agreement.
1.31 “Non-Buyer Leases” shall mean all Leases, except those Leases where Buyer
or any affiliates of Buyer are the tenants thereunder.
1.32 “Participation Agreement” shall mean that certain Participation Agreement
dated immediately prior to the Closing Date among Buyer, Buyer Assignee (in its
capacity as lessor (“Lessor”), Bank of America, N.A., not in its individual
capacity but solely as administrative agent, and the Financial Institutions
named on Schedule II therein.
1.33 "Permits and Licenses" shall mean all governmental permits, entitlements,
licenses and approvals, warranties, and guarantees, relating to the Properties
or the Improvements, received in connection with any work or services
contemplated or performed with respect thereto, or equipment installed therein,
including, without limitation, any entitlements, permits or approvals relating
to any proposed expansion of or new construction of Improvements on the
Properties held by Seller with respect to the Constituent Properties and in
effect.
1.34 “Person” shall mean a natural person, partnership, limited partnership,
limited liability company, corporation, trust, estate, association,
unincorporated association, or other entity.
1.35 “Personal Property” shall mean, as to the Land and Improvements, tangible
personal property owned by either Seller and located on, and used exclusively in
connection with, the Land and Improvements including all building materials,
supplies, hardware, carpeting, and other inventory located on or in the Land or
Improvements and maintained in connection with the ownership and operation
thereof, but excluding computer software; all furniture, furnishings, fixtures,
equipment, vehicles, tools, and tangible personal property of every kind and
description owned or leased (other than from either Seller or either Seller’s
managing agent) by any of the Tenants; any other personal property listed on
Schedule 1.32; and the Reserved Company Assets.


5
        

--------------------------------------------------------------------------------




1.36 “Properties” shall mean the Land, as well as all of Sellers’ right, title,
and interest in the (a) Appurtenances, (b) the Improvements, (c) the Personal
Property, and (d) the Intangible Property.
1.37 “Reserved Company Assets” shall mean the following assets of each Seller as
of the Closing Date: all cash, cash equivalents (including certificates of
deposit), reserves, deposits held by third parties (e.g., utility companies),
accounts receivable, and any right to a refund or other payment relating to a
period prior to the Closing, including any real estate tax refund (subject to
the prorations hereinafter set forth), bank accounts, claims or other rights
against any present or prior partner, member, employee, agent, manager, officer,
or director of such Seller or such Seller’s direct or indirect partners,
members, shareholders, or affiliates, any refund in connection with termination
of such Seller’s existing insurance policies, all contracts between such Seller
and any law firm, accounting firm, property manager, leasing agent, broker,
environmental consultants and other consultants and appraisers entered into
prior to the Closing, any proprietary, privileged, or confidential materials
(including any materials relating to the background or financial condition of a
present or prior direct or indirect partner or member of such Seller), the
internal books and records of such Seller relating, for example, to
contributions and distributions prior to the Closing, any software, the names
“Blackstone”, “BMR”, and “BioMed”, and any derivations thereof, and any
trademarks, trade names, brand marks, brand names, domain names, social media
sites (such as Facebook or Twitter), trade dress, or logos relating thereto, any
development bonds, letters of credit or other collateral held by or posted with
any Governmental Entity or other third party with respect to any improvement,
subdivision, or development obligations concerning any Constituent Property or
any other real property, and any other intangible property that is not used
exclusively in connection with any Constituent Property.
1.38 "Title Company" shall mean (a) Old Republic Title Company through its agent
Lexington National Land Services LLC, as lead title company and co-insurer for
25% of the Owner’s Policy and (b) Chicago Title Insurance Company and such other
national title insurance companies selected by Buyer, as co-insurer for an
aggregate 75% of the Owner’s Policy.
2. Purchase and Sale. Upon the terms and conditions hereinafter set forth, at
the Closing, Sellers shall sell to Buyer, and Buyer shall purchase from Sellers,
the Properties free and clear of all Liens and encumbrances, other than the
Permitted Exceptions. The transaction described in this Agreement is a “package
deal” involving the sale of all, but not under any circumstances less than all,
of the Constituent Properties to Buyer.
3. Purchase Price. The purchase price (the “Purchase Price”) for the Properties
shall be Seven Hundred Twenty Million and No/100ths Dollars ($720,000,000.00). A
portion of the Purchase Price equal to One Hundred Thousand and No/100ths
Dollars ($100,000) shall be allocated to the Personal Property. The Purchase
Price shall be allocated between the Sellers


6
        

--------------------------------------------------------------------------------




as they deem appropriate in their sole discretion. The Purchase Price shall be
paid to Sellers by Buyer as follows:
3.1 Deposit. On the Effective Date, Buyer shall deliver the Deposit to Old
Republic Title Company (the “Escrow Agent”) pursuant to wire instructions
provided by the Escrow Agent. The entire Deposit shall become nonrefundable to
Buyer except as otherwise expressly provided in this Agreement. Buyer shall
deliver the Deposit to the Escrow Agent by wire transfer of immediately
available federal funds or by bank or cashier’s check drawn on a national bank
reasonably satisfactory to Escrow Agent. At all times during which the amounts
so deposited hereunder shall be held by the Escrow Agent, the same shall be held
by Escrow Agent as a deposit against the Purchase Price in accordance with the
terms and provisions of this Agreement.
3.2 Application of Deposit.
3.2.1 If the Closing occurs as contemplated hereunder, then the Deposit shall be
paid to Seller.
3.2.2 In the event that the Closing does not occur as contemplated hereunder
because of a default by Buyer under this Agreement and following termination of
the Agreement in accordance with the terms hereof, the Deposit shall be paid to
and retained by Seller.
3.2.3 In the event that the Closing does not occur as contemplated hereunder
because of a default by Seller under this Agreement, or in the event that any of
the conditions set forth in Section 4.1 hereof are not satisfied and Buyer
elects to terminate this Agreement as a result thereof, the Deposit (less the
Independent Consideration) shall be paid to and retained by Buyer.
3.2.4 The party receiving the interest earned on the Deposit shall pay any
income taxes thereon, and such interest shall be reflected as an adjustment on
the Closing Statement if the Closing occurs.
3.2.5 If either party makes a demand upon the Escrow Agent for delivery of the
Deposit, the Escrow Agent shall give notice to the other party of such demand.
If a notice of objection to the proposed payment is not received from the other
party within ten (10) business days after the giving of notice by the Escrow
Agent, the Escrow Agent is hereby authorized to deliver the Deposit to the party
who made the demand. If the Escrow Agent receives a notice of objection within
said ten (10) business day period, or if for any other reason the Escrow Agent
in good faith elects not to deliver the Deposit, then the Escrow Agent shall
have the right, at its option, to either continue to hold the Deposit and
thereafter pay it to the party entitled thereto when the Escrow Agent receives
(i) a notice from the objecting party withdrawing the objection, (ii) a notice
signed by both parties directing disposition of the Deposit or (iii) a final
judgment or order of a court of competent jurisdiction


7
        

--------------------------------------------------------------------------------




or deposit the same with a court of competent jurisdiction in the State of New
York, City of New York in connection with institution by Escrow Agent of an
action in interpleader and Escrow Agent shall rely upon the decision of such
court or a written statement executed by both Seller and Buyer setting forth how
the Deposit should be released.
3.3 Escrow Agent. The parties further agree that:
3.3.1 The Escrow Agent is executing this Agreement to acknowledge the Escrow
Agent's responsibilities hereunder, which may be modified only by a written
amendment signed by all of the parties. Any amendment to this Agreement that is
not signed by the Escrow Agent shall be effective as to the parties thereto, but
shall not be binding on the Escrow Agent. Escrow Agent shall accept the Deposit
with the understanding of the parties that Escrow Agent is not a party to this
Agreement except to the extent of its specific responsibilities hereunder, and
does not assume or have any liability for the performance or non-performance of
Buyer or Seller hereunder to either of them.
3.3.2 The Escrow Agent shall be protected in relying upon the accuracy, acting
in reliance upon the contents, and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document which is given to
the Escrow Agent without verifying the truth or accuracy of any such notice,
demand, certificate, signature, instrument or other document;
3.3.3 The Escrow Agent shall not be bound in any way by any other agreement or
understanding between the parties hereto, whether or not the Escrow Agent has
knowledge thereof or consents thereto unless such consent is given in writing.
3.3.4 The Escrow Agent's sole duties and responsibilities shall be to hold and
disburse the Deposit accrued thereon in accordance with this Agreement.
3.3.5 The Escrow Agent shall not be liable for any action taken or omitted by
the Escrow Agent in good faith and believed by the Escrow Agent to be authorized
or within its rights or powers conferred upon it by this Agreement, except for
damage caused by the gross negligence or willful misconduct of the Escrow Agent.
3.3.6 Upon the disbursement of the Deposit accrued thereon in accordance with
this Agreement, the Escrow Agent shall be relieved and released from any
liability under this Agreement.
3.3.7 The Escrow Agent may resign at any time upon at least ten (10) business
days prior written notice to the parties hereto. If, prior to the effective date
of such resignation, the parties hereto shall all have approved, in writing, a


8
        

--------------------------------------------------------------------------------




successor escrow agent, then upon the resignation of the Escrow Agent, the
Escrow Agent shall deliver the Deposit accrued thereon to such successor escrow
agent. From and after such resignation and the delivery of the Deposit accrued
thereon to such successor escrow agent, the Escrow Agent shall be fully relieved
of all of its duties, responsibilities and obligations under this Agreement, all
of which duties, responsibilities and obligations shall be performed by the
appointed successor escrow agent. If for any reason the parties hereto shall not
approve a successor escrow agent within such period, the Escrow Agent may bring
any appropriate action or proceeding for leave to deposit the Deposit accrued
thereon with a court of competent jurisdiction, pending the approval of a
successor escrow agent, and upon such deposit the Escrow Agent shall be fully
relieved of all of its duties, responsibilities and obligations under this
Agreement.
3.3.8 Seller and Buyer hereby agree to, jointly and severally, indemnify, defend
and hold the Escrow Agent harmless from and against any liabilities, damages,
losses, costs or expenses incurred by, or claims or charges made against, the
Escrow Agent (including attorneys' fees, expenses and court costs) (“Losses”) by
reason of the Escrow Agent's acting or failing to act in connection with any of
the matters contemplated by this Agreement or in carrying out the terms of this
Agreement, except as a result of the Escrow Agent's gross negligence, bad faith
or willful misconduct.
3.3.9 Subject to the provisions of Section 3.3.9, in the event that a dispute
shall arise in connection with this Agreement, or as to the rights of any of the
parties in and to, or the disposition of, the Deposit, the Escrow Agent shall
have the right to (w) hold and retain all or any part of the Deposit until such
dispute is settled or finally determined by litigation, arbitration or
otherwise, or (x) deposit the Deposit in an appropriate court of law, following
which the Escrow Agent shall thereby and thereafter be relieved and released
from any liability or obligation under this Agreement, or (y) institute an
action in interpleader or other similar action permitted by stakeholders in the
State of New York, or (z) interplead any of the parties in any action or
proceeding which may be brought to determine the rights of the parties to all or
any part of the Deposit.
3.3.10 The Escrow Agent shall not have any liability or obligation for loss of
all or any portion of the Deposit by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.
3.4 While the Deposit or any portion thereof is being held by the Escrow Agent,
the Deposit shall be held by Escrow Agent at U.S. Bank and invested in the
following investments (“Approved Investments”): (i) money market funds, or
(ii) such other short-term investment option offered by the Escrow Agent as may
be reasonably agreed to by Sellers and Buyer. For purposes of investing the
Deposit, the Seller


9
        

--------------------------------------------------------------------------------




represents and warrant that each Seller’s tax identification number is
20-1320636. At the Closing, the entire Deposit shall be applied to the Purchase
Price.
3.5 Closing Payment. The Purchase Price, as adjusted by the application of the
Deposit and by the prorations and credits specified herein, shall be paid by
wire transfer of immediately available federal funds (through the escrow
described in Section 5) as and when provided in Section 5.2.2. The amount to be
paid under this Section 3.5 is referred to herein as the “Closing Payment”.
4. Conditions Precedent. The obligation of Buyer to acquire the Properties as
contemplated by this Agreement is subject to satisfaction of all of the
conditions precedent for the benefit of Buyer set forth in Sections 4.1 and
4.3.4 herein or expressly provided elsewhere in this Agreement, any of which may
be waived prior to the Closing only in writing by Buyer. The obligation of
either Seller to transfer each of its Constituent Properties as contemplated by
this Agreement is subject to satisfaction of all of the conditions precedent for
the benefit of Sellers set forth in Sections 4.2 herein or expressly provided
elsewhere in this Agreement, any of which may be waived prior to the Closing
only in writing by Sellers. If any of such conditions is not fulfilled (or
waived in writing) pursuant to the terms of this Agreement, then the party in
whose favor such condition exists may terminate this Agreement and, in
connection with any such termination made in accordance with this Section 4,
Sellers and Buyer shall be released from further obligation or liability
hereunder (except for those obligations and liabilities that expressly survive
such termination), and the Deposit (less the Independent Consideration, which
shall be paid to Sellers) shall be disposed of in accordance with Section 9.
However, the Closing shall constitute a waiver of all conditions precedent. For
the avoidance of doubt, each party acknowledges and agrees that in no event
shall a party be entitled to terminate this Agreement with respect to less than
all of the Properties and in no event shall Sellers be obligated to sell or
Buyer be obligated to acquire less than all of the Constituent Properties.
4.1 Performance by Sellers for Benefit of Buyer. The following shall be
conditions precedent to Buyer’s obligation to purchase the Properties:
4.1.1 Each Seller shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed or observed by
such Seller prior to or on the Closing Date including, without limitation,
delivering to Buyer all of the documents required to be delivered by Seller
under Section 5.2.1 hereof;
4.1.2 There shall be no order or injunction of any court or administrative
agency of competent jurisdiction obtained by any Governmental Entity nor any
statute, rule, regulation, or executive order promulgated by any Governmental
Entity in effect as of the Closing which restrains or prohibits the transfer of
the Properties or the consummation of any other transaction contemplated hereby;
provided that if any of the foregoing shall be in effect as a direct or indirect
result of any Seller’s acts or omissions taken or omitted by Seller with the
intention of preventing the Closing, the failure of Buyer


10
        

--------------------------------------------------------------------------------




to close by reason of the foregoing shall constitute a default by Seller
hereunder, entitling Buyer to all rights and remedies of Buyer provided under
Section 9.2; and
4.1.3 Each of the representations and warranties of each Seller (i) set forth in
Section 7.1.5 (Due Authority), Section 7.1.6 (No Conflict) and Section 7.17
(Insolvency) (collectively, the "Fundamental Representations") shall be true,
correct and complete (without giving effect to any limitation as to materiality
or material adverse effect set forth therein) as of the Closing Date, as though
made on and as of the Closing Date (except for representations and warranties
made as of a specified date, the accuracy of which shall be determined as of
that specified date) and (ii) contained in this Agreement, other than the
Fundamental Representations, shall be true, correct and complete in all material
respects as of the Closing Date, as though made on and as of the Closing Date
(except for representations and warranties made as of a specified date, the
accuracy of which shall be determined as of that specified date), excluding,
however, any matter or change (except arising from a breach by Seller of a
covenant set forth in this Agreement) that does not materially and adversely
affect the Properties in the aggregate or either Seller’s ability to consummate
the transactions contemplated herein or is (1) expressly permitted or
contemplated by the terms of this Agreement or (2) actually known to Buyer prior
to Closing. Without limitation of the foregoing, in the event that either
Seller’s closing certificate (each a “Seller Closing Certificate”) in the form
attached hereto as Exhibit “G” to be delivered by each Seller at Closing
discloses any changes in the representations and warranties of such Seller under
this Agreement that materially and adversely affect the Properties in the
aggregate or either Seller’s ability to consummate the transactions contemplated
herein and are not otherwise permitted or contemplated by the terms of this
Agreement or actually known to Buyer prior to the Closing, then Buyer shall have
the right to terminate this Agreement by written notice delivered to Sellers
prior to the Closing and, in connection with any such termination, Buyer shall
be entitled to a return of the Deposit (less the Independent Consideration,
which shall be paid to Sellers), and Sellers and Buyer shall be released from
further obligations or liability hereunder (except for those obligations and
liabilities that expressly survive such termination). Notwithstanding anything
in this Agreement to the contrary, if the representations and warranties
relating to the Leases and the Contracts set forth in Section 7.1 and the status
of the tenants, and contract parties thereunder (other than Sellers or its
affiliates) were true and correct in all material respects as of the Effective
Date, no change in circumstances or status of such tenants or any contract
parties (e.g., defaults, bankruptcies, below market status or other adverse
matters relating to such tenants or contract parties or a party’s exercise
following the Effective Date of any contractual termination rights not caused by
the actions of Sellers in violation of the terms of this Agreement) occurring
after the Effective Date


11
        

--------------------------------------------------------------------------------




shall in and of itself permit Buyer to terminate this Agreement or constitute
grounds for Buyer’s failure to Close or otherwise constitute a breach of any
representation or warranty by Seller.
4.2 Performance by Buyer for Benefit of Sellers. The following shall be
conditions precedent to Sellers' obligation to sell the Properties:
4.2.1 Buyer shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed or observed by Buyer
prior to or on the Closing Date including, without limitation, delivering to
Seller all of the documents required to be delivered by Buyer under
Section 5.2.2 hereof;
4.2.2 Sellers shall have received the Purchase Price in accordance with
Section 2.2 and all other amounts due to Sellers hereunder;
4.2.3 There shall be no order or injunction of any court or administrative
agency of competent jurisdiction obtained by any Governmental Entity nor any
statute, rule, regulation, or executive order promulgated by any Governmental
Entity in effect as of the Closing which restrains or prohibits the transfer of
the Properties or the consummation of any other transaction contemplated hereby;
provided that if any of the foregoing shall be in effect as a direct or indirect
result of any Buyer acts or omissions taken or omitted by Buyer with the
intention of preventing the Closing, the failure of Seller to close by reason of
the foregoing shall constitute a default by Buyer hereunder, entitling Seller to
all rights and remedies of Seller provided under Section 9.1; and
4.2.4 Each of the representations and warranties of Buyer set forth in this
Agreement shall be true, correct and complete (without giving effect to any
limitation as to materiality or material adverse effect set forth therein) as of
the Closing Date, as though made on and as of the Closing Date (except for
representations and warranties made as of a specified date, the accuracy of
which shall be determined as of that specified date). Without limitation of the
foregoing, in the event that Buyer's closing certificate (a “Buyer Closing
Certificate”) in the form attached hereto as Exhibit “H” to be delivered by
Buyer at Closing discloses any material adverse changes in the representations
and warranties of Buyer under this Agreement then Sellers shall have the right
to terminate this Agreement by written notice to Buyer and, in connection with
any such termination, Sellers shall be entitled to retain the Deposit, and
Sellers and Buyer shall be released from further obligations or liability
hereunder (except for those obligations and liabilities that expressly survive
such termination).


12
        

--------------------------------------------------------------------------------




4.3 Title Matters.
4.3.1 Title Report; Survey.
(a) Buyer hereby acknowledges that Sellers have delivered or made available to
Buyer: (i) a copy of Commitment Number 831565 (O-NY-CP-LX) effective date
November 18, 2016, last revised December 27, 2016, issued by Title Company
covering the Properties (the “Preliminary Title Report”); and (ii) a copy of the
following survey, which represents the most recent existing survey in Sellers’
possession relating to the Properties: ALTA/ACSM Land Title Survey for Landmark
at Eastview, last revised December 29, 2016, performed by First Order, LLC,
Project No. 4969 (the “Survey”). Any matter reflected on the Survey is
conclusively deemed to have been approved by Buyer. Buyer is solely responsible
for obtaining any updated title commitments, surveys, or any other title-related
matters Buyer desires with respect to the Properties.
4.3.2 Title Objections.
(a) If any written update of either the Survey or the Preliminary Title Report
received by Buyer (“Updated Reports”) shall reveal or disclose any material
title exceptions, defects, encumbrances or other exceptions in the title to the
Properties which are not Permitted Exceptions and are not as a result of the
acts of Buyer or Buyer’s Representatives and to which Buyer objects ("Title
Objections"), then Buyer (or Buyer's counsel) shall notify Sellers (or Sellers'
counsel) of such Title Objections in writing (a "Title Disapproval Notice”)
within the sooner to occur of the Closing or five (5) business days of Buyer's
receipt thereof. If Buyer does not notify Sellers in writing of any such Title
Objections within the time period set forth in this Section 4.3.2, then Buyer
shall be deemed to have accepted the state of title to the Properties reflected
in the Updated Reports and to have waived any claims or defects which it might
otherwise have raised with respect to the matters reflected therein and the same
shall be deemed to be Permitted Exceptions for all purposes of this Agreement.
(b) For the avoidance of doubt, Permitted Exceptions (as defined below) shall
not constitute Title Objections.
(c) If Buyer timely delivers a Title Disapproval Notice indicating a Title
Objection, then, subject to Sellers' obligations under Section 4.3.3 hereof, the
applicable Seller shall have until the earlier to occur of (1) five (5) business
days after receipt of such Title Disapproval Notice or (2) the Closing, to elect
to notify Buyer in writing (a “Title Response Notice”) that such Seller either
(i) will remove such Title Objection from title to


13
        

--------------------------------------------------------------------------------




the applicable Constituent Property on or before the Closing, subject to a
reasonable adjournment of the Closing (not to exceed thirty (30) days) for the
purpose of such removal (which adjournment can be extended for an additional
fifteen (15) days so long as Sellers are diligently pursuing such cure), or
(ii) elects not to cause such Title Objection to be removed from title to the
applicable Constituent Property. If the applicable Seller fails to deliver a
Title Response Notice as to a particular Title Objection within such five (5)
business day period, then such Seller shall be deemed to have made the election
described in clause (ii) above as to such Title Objection.
4.3.3 Sellers’ Liens.
(a) Notwithstanding the foregoing provisions of Section 4.5, each Seller shall
be obligated to take (and hereby covenants to take), with respect to its
Constituent Properties such actions as may be reasonably required by the Title
Company so that the Title Company is willing to issue the Owner’s Policy to
Buyer without exception for (i) the Existing Mortgage if the same is not
assigned to Buyer’s lender pursuant to Section 4.3.7, (ii) any Liens securing
any other mortgage or deed of trust financing voluntarily obtained by such
Seller after the Effective Date and prior to the Closing, (iii) any mechanics’
liens or materialmen’s liens arising from any work or improvements at such
Constituent Property ordered or authorized by such Seller that encumber the
Constituent Property on the Closing Date (other than Permitted Mechanics’
Liens), (iv) any tax or judgment liens (the items described in the preceding
subclauses (i), (ii), (iii) and (iv), collectively, "Monetary Encumbrances"),
(v) any other lien or encumbrance (other than Permitted Mechanics’ Liens) which
can be satisfied by the payment of a liquidated sum not in excess of
$10,000,000, in the aggregate of all such other encumbrances (the items
described in this clause (v) being "Other Liens") and (vi) any encumbrances
voluntarily recorded by any Seller against any of the Properties on or following
the date of Preliminary Title Report and not approved by Buyer ("Voluntary
Encumbrances").
(b) To the extent any Title Objections appear in any Updated Reports which are
not Permitted Exceptions and to which Buyer has timely objected pursuant to
Section 4.5, then Sellers shall be obligated to cause to be released, satisfied
and otherwise discharged of record all such Title Objections which are Monetary
Encumbrances (subject to the limitations described above), Other Liens (subject
to the limitations described above) and Voluntary Encumbrances. Nothing herein
shall require any Seller to cure any Title Objection other than as expressly set
forth in the immediately preceding sentence. Sellers, in their discretion, may
adjourn the Closing Date for up to thirty (30) days in the aggregate in order to


14
        

--------------------------------------------------------------------------------




eliminate any Title Objections (which in either case are not Permitted
Exceptions), which adjournment can be extended for an additional fifteen (15)
days so long as Sellers are diligently pursuing such cure. In lieu of
eliminating any Monetary Encumbrances or Other Liens, upon Buyer’s consent (not
to be unreasonably withheld, conditioned or delayed) Sellers shall have the
right to effectuate a cure by having the Title Company insure or bond over such
Monetary Encumbrances and/or Other Liens. If, as of the Closing Date, there are
any Title Objections (which are not Permitted Exceptions or are not otherwise
omitted from the Owner’s Policy in accordance herewith), then, subject to
Sellers' adjournment rights set forth in this Section 4.3.2, Buyer shall have
the right (as its sole and exclusive remedy with respect to such matters) either
(I) to terminate this Agreement by delivering notice thereof to Sellers, in
which event Buyer shall be entitled to the return of the Deposit (less the
Independent Consideration), and neither party shall have any obligations
hereunder except those expressly stated to survive the termination of this
Agreement, or (II) to waive, in writing, its objection thereto and consummate
the Closing, in which event (i) such Title Objections shall thereupon constitute
Permitted Exceptions for all purposes of this Agreement and (ii) Buyer shall be
entitled to a credit against the Closing Payment in an amount equal to the sum
of (x) the amount necessary to discharge of record all of the unsatisfied
Monetary Encumbrances and (y) the lesser of (A) the amount necessary to
discharge of record all of the unsatisfied Other Liens or (B) $10,000,000.
Sellers agrees that Sellers shall not voluntarily enter into any agreement to
create a lien or encumbrance on the Properties after the Effective Date without
Buyer's prior written consent.
4.3.4 Permitted Exceptions to Title. Buyer’s obligation to purchase the
Properties is subject to the condition precedent that, at the Closing, Title
Company shall have irrevocably committed to issue the Owner’s Policy upon the
Closing subject only to Permitted Exceptions and satisfaction by Buyer of the
conditions to be satisfied by the proposed insured under the Owner’s Policy,
including the payment of all premiums. At the Closing, Seller shall convey and
Buyer shall be obligated to accept fee simple title to the Properties, subject
only to the following exceptions to title (the “Permitted Exceptions”):
(a) Real estate taxes and assessments not yet due and payable, if any, provided
that such items are apportioned as provided in this Agreement;
(b) The rights of tenants, as tenants only, under the Leases;
(c) Any service, installation, connection, maintenance charge and current
charges for sewer, water, electricity, telephone, cable television, or gas,


15
        

--------------------------------------------------------------------------------




if any, provided that such items are not due and payable and are apportioned as
provided in this Agreement;
(d) The matters set forth on Schedule 4.3.4 annexed hereto;
(e) All laws, regulations, resolutions, or ordinances, including, without
limitation, building, zoning, and environmental protection, as to the use,
occupancy, subdivision, development, conversion, or redevelopment of any
Constituent Property currently or hereafter imposed by any Governmental Entity;
(f) Mechanics’ or materialmens’ liens or claims or notices of commencement
arising from (i) Buyer’s due diligence reviews or inspections hereunder, (ii)
any other work ordered or performed by or on behalf of (x) Buyer or its
affiliates in or for its leased space or otherwise or (y) any other tenant
pursuant to the terms of its Lease, or (iii) Pending Capital Projects
(“Permitted Mechanics’ Liens”);
(g) Such other exceptions to title or survey exceptions as may be approved or
deemed approved by Buyer pursuant to the above provisions of this Section 4.3,
or as otherwise expressly permitted under this Agreement, or any exceptions
resulting from the acts of Buyer or its consultants, employees, agents, or
representatives;
(h) The Existing Mortgage if the same is assigned to Buyer’s Lender pursuant to
Section 5.3.7; and
(i) (i) The matters set forth on the Survey and (ii) any matter that would be
disclosed by a current, accurate ALTA/NSPS survey of the Land and Improvements
provided that any such matter does not have a material adverse effect on the use
or operation of the Land or Improvements.
Conclusive evidence of the availability of such Owner’s Policy shall be the
irrevocable commitment of Title Company to issue to Buyer on the Closing Date a
standard form Owner’s Policy of Title Insurance issued by Title Company in the
State of New York (the “Owner’s Policy”), in the face amount of the Purchase
Price, which policy shall show (i) title to the Land and Improvements to be
vested of record in Buyer, and (ii) the Permitted Exceptions to be the only
exceptions to title, subject to the satisfaction by Buyer of the conditions to
be satisfied by the proposed insured under the Owner’s Policy, including the
payment of all premiums. In connection with obtaining any desired coverage over
survey matters under the Owner’s Policy, Buyer shall deliver to Title Company
prior to the Closing Date a current ALTA survey certified by a licensed surveyor
in the State of New York sufficient to permit or cause Title Company to insure
against survey matters at the Closing. Notwithstanding any


16
        

--------------------------------------------------------------------------------




provision to the contrary contained in this Agreement or any of the Closing
Documents, at either Seller’s sole election any or all of the Permitted
Exceptions may be omitted by such Seller in its respective Deed (as defined
below) without giving rise to any liability of Sellers, irrespective of any
covenant or warranty of Sellers that otherwise may be contained or implied in
the applicable Deed. (The preceding sentence shall survive the Closing and not
be merged therein or with any Deed.) Notwithstanding the foregoing, Buyer agrees
to purchase the Properties subject to any and all violations of applicable law,
including any open building permits and any fines or penalties associated with
the foregoing (“Violations”), or any condition or state of repair or disrepair
or other matter or thing, whether or not noted, which, if noted, would result in
a Violation being placed on the Property. Sellers shall have no duty to remove
or comply with or repair any condition, matter or thing whether or not noted,
which, if noted, would result in a Violation being placed on the Property;
provided, however, Seller shall be responsible for all fines, penalties and
costs arising out of any Violations to the extent such Violations were issued
prior to the Closing.
4.3.5 Endorsements to Owner’s Policy. It is understood that Buyer may request a
number of endorsements to the Owner’s Policy. The issuance of such endorsements
shall not be a condition to Closing. Sellers shall not be obligated to incur any
expense or undertake any potential liability in connection with the issuance of
any such endorsements.
4.3.6 Payment from Balance of the Purchase Price. Any unpaid taxes, water
charges, sewer rents and assessments, together with the interest and penalties
thereon to a date not more than five (5) business days following the Closing
Date (in each case subject to any applicable apportionment), and any Monetary
Encumbrances or Other Liens, together with the cost of recording or filing any
instruments necessary to discharge such Monetary Encumbrances or Other Liens,
may be paid out of the proceeds of the balance of the Purchase Price payable at
the Closing. Subject to the provisions of Section 4.3.3, Sellers hereby agree to
deliver to Buyer, on the Closing Date, instruments in recordable form sufficient
(in the reasonable opinion of Title Company) to discharge any such Monetary
Encumbrances or Other Liens.
4.3.7    Existing Mortgage Assignment. Sellers shall use commercially reasonable
efforts to assign the Existing Mortgage to Buyer’s lender upon the Closing (the
“Existing Mortgage Assignment”). In connection with the Existing Mortgage
Assignment, (a) each of Seller and Buyer shall be responsible for payment of its
own legal fees, (b) Sellers shall not incur any liability or be required to make
any representations or warranties regarding the Existing Mortgage or other loan
documents and (c) other than as provided for in Section 7.6.2, the Purchase
Price to be paid by Buyer at Closing shall


17
        

--------------------------------------------------------------------------------




be unaffected. Each of Buyer and Sellers shall be entitled to fifty-percent
(50%) of the mortgage recording tax savings realized by Buyer as a result of the
Existing Mortgage Assignment (the “Mortgage Recording Savings”) and Sellers
shall receive a credit at closing in the amount equal to Sellers’ portion of the
Mortgage Recording Savings. Notwithstanding the foregoing, in no event shall the
assignment of the Existing Mortgage be a condition precedent to Buyer’s
obligation to proceed with the Closing under this Agreement and the failure to
obtain the Existing Mortgage Assignment shall not entitle Buyer to terminate
this Agreement or delay the Closing.
4.4 Due Diligence Reviews. Except for title and survey matters (which shall be
governed by the provisions of Section 4.5 above), and subject to the provisions
hereinafter set forth, during the period commencing on the Effective Date and
continuing until the Closing Date or the earlier termination of this Agreement,
Buyer shall have the right, at Buyer’s sole cost, risk, and expense, to conduct
its review and due diligence of, and physically inspect, as applicable, the
Properties, in accordance with this Section 4.4, and in connection therewith,
Buyer and Buyer's Representatives (as defined below) shall have the right,
through the Closing Date (provided that this Agreement shall not have
terminated), from time to time, upon the advance notice required and subject to
the limitations described in this Section 4.4, to (i) enter upon and pass
through the Properties during normal business hours on a business day to examine
and inspect all matters pertaining to the purchase of the Properties, including
the performance of all toxic, soils, engineering, and environmental tests
(provided that Buyer and Buyer’s Representatives shall be prohibited from
performing any intrusive or destructive testing (including, without limitation,
Phase II environmental testing) without the applicable Seller’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed if such intrusive or destructive testing is recommended by a Phase I
Environmental Site Assessment for the Properties) and (ii) review, copy and
inspect all leases, license agreements, and service contracts, sewer/water
conditions, utilities service information, zoning information, access
information, assessments and city fees, developmental conditions and approvals,
operating expenses and legal, physical, and compliance matters and conditions
respecting the Properties (the foregoing being collectively called the “Property
Information”). Subject to Section 4.6.1, each Seller shall provide Buyer and its
actual and potential investors, lenders, and assignees, and their respective
representatives, attorneys, accountants, consultants, surveyors, title
companies, agents, employees, contractors, appraisers, architects, and engineers
(collectively “Buyer's Representatives”), with reasonable access during normal
business hours on a business day to its Constituent Properties (subject to the
rights of tenants under the Leases) upon reasonable advance written notice
(which shall in any event be at least 24 hours in advance) and shall also make
available for review and copying (at Buyer’s expense) copies of all material
documents, materials, and other information relating to the Property Information
that Buyer or Buyer's Representatives may reasonably request and that, to such
Seller’s knowledge, is in the possession of such Seller or such Seller’s agents.
In


18
        

--------------------------------------------------------------------------------




no event, however, shall such Seller be obligated to make available (or cause to
be made available) any proprietary or confidential documents including reports
or studies that have been superseded by subsequent reports or studies, and any
of the following confidential and proprietary materials (collectively, the
“Excluded Materials”): (1) information contained in financial analyses or
projections (including either Seller’s budgets, valuations, cost-basis
information, and capital account information); (2) any proposals, letters of
intent, draft contracts, or similar materials prepared by or for other
prospective purchasers of the Properties or any part thereof; (3) material that
is subject to attorney-client privilege or that is attorney work product;
(4) appraisal reports or letters; (5) organizational, financial, and other
documents relating to or prepared for either Seller or its affiliates, or its or
their boards, committees, partners, or investors (other than any evidence of due
authorization and organization required under this Agreement); (6) material that
either Seller is legally required not to disclose other than by reason of legal
requirements voluntarily assumed by either Seller after the Effective Date; and
(7) the Excluded Contracts.
4.4.1 Review Standards.
(a) Buyer shall at all times conduct its due diligence reviews, inspections, and
examinations in a manner so as to not cause liability, damage, lien, loss, cost,
or expense (other than normal and customary costs or expenses incurred by either
Seller in facilitating Buyer’s due diligence investigations in accordance with
the terms of this Agreement) to either Seller or any Constituent Property, so as
to not unreasonably interfere with or disturb any tenant or either Seller’s
operation of its Constituent Properties, and so as to comply with each Seller’s
or any such tenant’s reasonable security requirements.
(b) Buyer will indemnify, defend, and hold Sellers harmless from and against any
reasonable out-of-pocket losses, costs, damages, liens, claims, liabilities or
expenses (including, but not limited to, reasonable out-of-pocket attorneys’
fees) actually incurred by Sellers arising from or by reason of Buyer's and/or
Buyer’s Representatives’ access to, or inspection of, the Properties or the
Property Information, or any tests, inspections or other due diligence conducted
by or on behalf of Buyer in connection with the transactions contemplated in
this Agreement, except to the extent such losses, costs, damages, liens, claims,
liabilities or expenses arise from (i) the mere discovery of existing conditions
or are otherwise caused by any existing conditions at any of the Properties that
are not exacerbated by Buyer or Buyer's Representatives or (ii) the gross
negligence or willful misconduct of either Seller, or Seller's affiliates or
agents.


19
        

--------------------------------------------------------------------------------




(c) Prior to entry upon any Constituent Property, Buyer shall provide Sellers
with copies of certificates of insurance evidencing the following insurance
coverages (naming Sellers as additional insureds) that shall be maintained by
Buyer and by any consultants and other third parties engaged by Buyer in
connection with Buyer’s and such third parties’ investigations upon the
Property: (a) general liability insurance, from an insurer with an A.M Best
rating of no less that A- VII, in the amount of not less than Two Million
Dollars ($2,000,000) aggregate liability, which insurance shall provide coverage
against claim for personal liability or physical property damage caused by Buyer
and Buyer's Representatives in connection with such inspections and tests and/or
the entry or activities of Buyer and Buyer's Representatives upon the Property,
(b) worker’s compensation insurance having limits no less than those required by
state statute and federal statute, if applicable, and (c) excess (umbrella)
liability insurance, meeting the requirements above, with limits of not less
than Five Million Dollars ($5,000,000) per occurrence.
(d)    Without limitation on the foregoing, in no event shall Buyer: (i) conduct
any intrusive or destructive physical testing (environmental (including, without
limitation, any Phase II environmental testing), structural, or otherwise) at
the Properties (such as soil borings, water samplings, or the like) or take
physical samples from the Properties without the applicable Seller’s prior
written consent, which consent, as to such intrusive or destructive physical
testing or sampling, shall not be unreasonably withheld, conditioned or delayed
if such intrusive or destructive testing is recommended by a Phase I
Environmental Site Assessment for the Properties (and Buyer shall in all events
promptly return the Properties to their prior condition and repair thereafter);
(ii) contact any of the Employees or any consultant or other professional
engaged by either Seller to discuss the Property or the transaction contemplated
hereunder, or contact any tenant of the Properties (or its representatives)
(other than an affiliate of Buyer) to discuss the Property or the transaction
contemplated hereunder, in each case without Sellers’ prior written consent
(which shall not be unreasonably withheld) unless Buyer has a pre-existing
contractual or advisory relationship with such consultant or professional;
(iii) contact any Governmental Entity having jurisdiction over the Properties to
discuss the Property or the transaction contemplated hereunder without the
applicable Seller’s prior written consent (which shall not be unreasonably
withheld) other than ordinary contact normally associated with customary due
diligence examinations that does not involve any discussions with governmental
officials (except to the extent necessary to request records and to contact the
Town of Mount Pleasant Industrial Development Agency and the Westchester County
Industrial Development Agency to ensure the continued effectiveness of existing
tax incentive programs that benefit Buyer so


20
        

--------------------------------------------------------------------------------




long as Sellers are provided sufficient notice of such discussions or meetings
and are permitted to be including in such discussions or meetings); or
(iv) contact any member or partner of either Seller (other than representatives
of Blackstone and BioMed Realty) or any lender or servicer with respect to the
Existing Mortgage, in each case, without the prior written consent of either
Seller (which shall not be unreasonably withheld). Consents under clause (ii),
(iii), or (iv) above may be given by e-mail by Denis Sullivan (E‑mail:
denis.sullivan@biomedrealty.com; Telephone: 858‑207‑5975), or Marie Lewis
(E‑mail: marie.lewis@biomedrealty.com; Telephone: 858‑207‑5967), or by such
other individuals designated in a written notice or e-mail notice given by
Sellers to Buyer. Each Seller shall have the right, at its option, to cause a
representative of such Seller to be present at all inspections, reviews, and
examinations conducted hereunder.
(e)    Buyer shall schedule any entry (by it or its designees) onto any
Constituent Property not leased by Buyer in writing and in advance with Sellers,
which shall be at least 24 hours in advance and all such entries shall be during
normal business hours on a business day. If this Agreement is terminated for any
reason, (i) Buyer shall promptly destroy or return all Due Diligence Materials
provided by Sellers to Buyer, and all copies and other reproductions of the Due
Diligence Materials made by Buyer and/or any of its agents, and shall certify to
Sellers in writing that Buyer has destroyed or returned all such materials, and
(ii) upon either Seller’s request, Buyer shall promptly deliver to Sellers
copies of all third-party reports prepared by or for Buyer in connection with
Buyer’s inspection of the Properties. In connection with any permitted testing,
sampling, or other work performed hereunder, Buyer shall promptly dispose of (or
cause to be disposed of), at its sole cost in accordance with all applicable
Laws, any waste, samples, or other materials generated or removed by Buyer or by
its agents or contractors arising from or in connection with the investigations,
samplings, or testing hereunder. This Section 4.4.1 shall survive any
termination of this Agreement.
4.4.2 Reserved.
5. Closing Procedure. The closing (the “Closing”) of the sale and purchase
herein provided shall be held through the offices of the Escrow Agent, or at
such other location as may be mutually agreed to by the parties at 1:00 p.m. EST
on March 3, 2017; provided, however, Buyer shall have the right by written
notice to Sellers at least five (5) business days prior to the scheduled Closing
to adjourn Closing until 1:00 p.m. EST on March 10, 2017 (such date, or such
later date to which Seller adjourns the Closing in accordance with the
provisions hereof is herein referred to as the "Outside Closing Date"), it being
understood that TIME SHALL BE OF THE ESSENCE with respect to each of the
parties' obligation to close on


21
        

--------------------------------------------------------------------------------




the Outside Closing Date. The date on which the Closing occurs shall be
hereinafter referred to as the "Closing Date".
5.1 Reserved.
5.2 Closing Deliveries. The parties shall deliver to the Escrow Agent the
following:
5.2.1 Sellers’ Deliveries. On or prior to the Closing Date, each Seller shall
execute, acknowledge (where applicable) and deliver (or cause to be delivered)
to the Escrow Agent the following:
(a) An original bargain and sale deed with covenant (the “Deed”) in the form of
Exhibit “C” attached hereto conveying to Buyer its Constituent Properties in fee
simple, subject only to the Permitted Exceptions;
(b) Two (2) counterparts of an original bill of sale, assignment and assumption
agreement (the “Bill Of Sale, Assignment, and Assumption”) in the form of
Exhibit “D” attached hereto conveying to Buyer (with no value separate from the
Land) all right, title and interest of such Seller in and to its Constituent
Properties;
(c)    A list of all cash and non-cash tenant security deposits (including
letters of credit) delivered to such Seller as of the Closing Date pursuant to
the terms of the Leases (together with a list of the amounts of any tenant
security deposits applied or letters of credit drawn upon and applied towards
tenant's liabilities under the Leases), together with, subject to the terms of
the applicable prorations provisions herein, other instruments of assignment,
transfer, signature guaranty or consent as may be necessary to permit Buyer to
realize upon the same, each duly executed and delivered by such Seller;
(d)    An original certificate in the form Exhibit “I” attached hereto
certifying that such Seller is not a “foreign person” as defined in Section 1445
of the Internal Revenue Code;
(e)    Unless Buyer and Sellers mutually elect to deliver the same outside of
escrow, written notices executed by such Seller and addressed to each of the
tenants under the Leases with respect to each Constituent Property (“Tenant
Notices”), in the form of Exhibit “E”, which notices Buyer shall, at Buyer’s
sole cost and expense, mail to each such tenant by registered or certified mail,
return receipt requested within ten (10) business days after the Closing Date
(and Buyer shall provide proof of delivery thereof to Sellers promptly following
delivery of Tenant Notices to tenants);


22
        

--------------------------------------------------------------------------------




(f)    Unless Buyer and Sellers mutually elect to deliver the same outside of
escrow, written notices executed by such Seller and addressed to each of the
vendors under any Contract to be assumed by Buyer at Closing as provided in this
Agreement (“Vendor Notices”), such Vendor Notices to be in such form(s) as are
reasonably required by Sellers, which notices shall indicate that the applicable
Constituent Properties have been sold to Buyer and that all rights of such
Seller thereunder have been assigned to Buyer. Buyer shall, at Buyer’s sole cost
and expense, mail to each such Vendor Notices to such vendors by registered or
certified mail, return receipt requested within ten (10) business days after the
Closing Date (and Buyer shall provide proof of delivery thereof to Sellers
promptly following delivery of Vendor Notices to vendors);
(g) A Seller Closing Certificate duly executed by such Seller;
(h) Evidence reasonably satisfactory to Buyer and the Escrow Agent respecting
the due organization of such Seller and the due authorization and execution by
the person executing this Agreement and the documents required to be delivered
hereunder on behalf of such Seller;
(i) Such applicable sales tax or real property transfer tax forms or
declarations or similar forms (the "Transfer Tax Returns") prepared and executed
by such Seller, together with the payment of the amount of the transfer taxes,
if any, due in connection with the transactions contemplated hereunder;
(j) If required by the Title Company, a title certificate in the form of
Exhibit “F” (“Seller Title Certificate”) to facilitate the issuance of any title
insurance sought by Buyer in connection with the transactions contemplated
hereby;
(k) An updated Schedule 7.1.1(e) dated no earlier than five (5) business days
prior to the Closing Date;
(l)    Any operating statements with respect to the Constituent Properties for
the calendar years 2014 and 2015 and any draft operating statements with respect
to the Constituent Properties for the calendar year 2016 (other than Excluded
Materials);
(m)    An updated schedule of Seller Leasing Costs as of the Closing Date; and
(n)    Such additional documents as may be reasonably required by the Escrow
Agent in order to consummate the transactions contemplated hereunder; provided
the same do not increase in any material respect the


23
        

--------------------------------------------------------------------------------




costs to, or liability or obligations of, such Seller in a manner not otherwise
provided for herein.
In addition to the foregoing, to the extent they do not constitute Reserved
Company Assets and to the applicable Seller’s knowledge are then in the
possession of such Seller (or its agents) and have not theretofore been
delivered to Buyer, such Seller shall deliver to Buyer at or promptly before the
Closing: (i) any plans and specifications for the Improvements and as-built
drawings for each Constituent Property; (ii) all unexpired warranties and
guarantees that such Seller has received in connection with any work or services
performed with respect to, or equipment installed in, each Constituent Property;
(iii) all keys and other access control devices for each Constituent Property;
(iv) originals (to the extent in such Seller's possession, otherwise photostatic
copies hereof) of all Leases in effect on such date for each Constituent
Property; (v) originals (to the extent in such Seller's possession, otherwise
photostatic copies hereof) of all Contracts assumed by Buyer at Closing, Permits
and Licenses for the Constituent Property that will remain in effect after the
Closing and all tenant leasing information, leasing files, operating reports,
and other material documents relating to the operation or maintenance of each
Constituent Property (other than Excluded Materials) in the applicable Seller’s
possession; and (vi) a summary of any employee benefit plans or other employee
health plans applicable to the Transferred Employees immediately prior to
Closing. All items described in this paragraph may be either delivered at or
before Closing or left at the Properties.
5.2.2    Buyer Deliveries. On or prior to the Closing Date (it being understood
that the Closing Payment shall be delivered no later than 1:00 p.m. EST on the
Closing Date), Buyer shall deliver to the Escrow Agent the following:
(a)    The Closing Payment by wire transfer of immediately available federal
funds;
(b)    Two (2) counterparts of the duly executed original Bill Of Sale,
Assignment, and Assumption;
(c)    Unless Buyer and Sellers mutually elect to deliver the same outside of
escrow, duly executed Tenant Notices;
(d)    Unless Buyer and Sellers mutually elect to deliver the same outside of
escrow, duly executed Vendor Notices;
(e)    The Buyer Closing Certificate duly executed by Buyer;


24
        

--------------------------------------------------------------------------------




(f)    Evidence reasonably satisfactory to the Escrow Agent respecting the due
organization of Buyer and the due authorization and execution by Buyer of this
Agreement and the documents required to be delivered hereunder;
(g)    Such additional documents as may be reasonably required by the Escrow
Agent in order to consummate the transactions hereunder (provided the same do
not increase in any material respect the costs to, or liability or obligations
of, Buyer in a manner not otherwise provided for herein); and
(h)    The Transfer Tax Returns duly executed by Buyer, to the extent required.
5.2.3 Mutual Deliveries. At least one (1) business day prior to the Closing
Date, Buyer and Sellers shall mutually execute and deliver (or cause to be
executed and delivered) to the Escrow Agent, the following:
(a) A closing statement (the “Closing Statement”) reflecting the Purchase Price,
the adjustments and prorations required hereunder, and the allocation of income
and expenses required hereby.
5.3 Closing Costs.
5.3.1    Each Seller shall pay or cause to be paid with respect to its
Constituent Properties (1) one‑half (1/2) of all escrow charges; and (2) 100% of
the real estate transfer taxes payable in connection with the sale contemplated
herein. Buyer shall pay (a) all premiums required for the Owner’s Policy to be
issued, including any and all endorsements thereto; (b) one‑half (1/2) of all
escrow charges; (c) Buyer’s cost to obtain a new survey or to update the Survey;
(d) the costs to record the Deeds; and (e) all fees, costs, and expenses in
connection with Buyer’s due diligence reviews and analyses hereunder. Any other
closing costs shall be allocated in accordance with local custom. Sellers and
Buyer shall pay their respective shares of prorations as hereinafter provided.
Except as otherwise expressly provided in this Agreement, each party shall pay
the fees of its own attorneys, accountants, and other professionals.
5.3.2 Although it is not anticipated that any sales tax shall be due and
payable, Sellers agree that Sellers shall pay any and all applicable sales
and/or compensating use taxes imposed upon or due in connection with the
transactions contemplated hereunder under Sections 1105, 1107, 1109 and 1110 of
the New York State Tax Law and any successor provisions thereto or replacement
provisions thereof. Sellers shall file all necessary tax returns with respect to
all such taxes and, to the extent required by applicable law,


25
        

--------------------------------------------------------------------------------




Buyer will join in the execution of any such tax returns to the extent required
by applicable law.
5.4 Prorations. All matters involving prorations, credits or adjustments to be
made in connection with the Closing and not specifically provided for in another
section of this Agreement shall be adjusted in accordance with this Section 5.4.
5.4.1    Items to be Prorated. Except as otherwise set forth herein, all items
to be prorated pursuant to this Section 5.4 shall be prorated as of 11:59 P.M.
on the day immediately preceding the Closing Date on the basis of the Proration
Statement. Not later than five (5) business days prior to the Closing Date,
Sellers shall deliver to Buyer a proposed "Proration Statement". Not later than
three (3) business days prior to the Closing Date, Buyer shall deliver to
Sellers a written statement of objection or agreement to such Proration
Statement. In the event of any disagreement, Buyer and Sellers shall meet prior
to the Closing Date for the purpose of agreeing to and finalizing the Proration
Statement. Buyer and Sellers hereby agree to act reasonably and in good faith in
such discussions and determinations. Except as otherwise set forth herein, all
prorations shall be done in accordance with the customs with respect to title
closings recommended by The Real Estate Board of New York, Inc.
The following items shall be prorated among the applicable Seller and Buyer as
of the Closing Date (on the basis of the actual number of days elapsed over the
applicable period), with Buyer being deemed to be the owner of the Properties
during the entire day on the Closing Date and being entitled to receive all
operating income of the Properties, and being obligated to pay all operating
expenses of the Properties, with respect to the Closing Date:
(a) Real Estate and Property Taxes. All non-delinquent real estate and personal
property taxes and assessments on the Properties for the current tax year that
are due and payable following the Closing Date. The applicable Seller shall be
responsible for the payment of any real estate and personal property taxes and
assessments that are delinquent before Closing with respect to each Constituent
Property. Taxes relating to the period prior to the Closing Date that are not
due and payable until after the Closing Date shall be prorated as of the Closing
Date based on the latest available tax bill. In no event shall either Seller be
charged with or be responsible for any increase in the taxes on any Constituent
Property resulting from the sale of such Constituent Property contemplated by
this Agreement, any change in use of the Properties on or after the Closing
Date, or from any improvements made or leases entered into on or after the
Closing Date. If any assessments on any Constituent Property are payable in
installments, then the installment allocable to the current


26
        

--------------------------------------------------------------------------------




period shall be prorated (with Buyer being allocated the obligation to pay any
installments due on or after the Closing Date).
(b) Rent and Security Deposits. Subject to the provisions of Section 5.4.2(h),
all fixed and additional rentals under the Leases, security deposits (except as
hereinafter provided), and other tenant charges. Each Seller shall deliver or
provide a credit in an amount equal to all prepaid rentals for periods after the
Closing Date and all refundable cash security deposits (to the extent the
foregoing were made by tenants under the Leases and are not applied or forfeited
prior to the Closing) to Buyer on the Closing Date. A list of the unapplied
tenant security deposits under the Leases as of the Effective Date is set forth
on Schedule 5.4.1(b). Rents with respect to Non-Buyer Leases that are delinquent
(or payable but unpaid) as of the Closing Date shall not be prorated on the
Closing Date. Rather, Buyer shall cause any such delinquent rent (or payable but
unpaid rent) for Non-Buyer Leases for the period prior to Closing to be remitted
to the applicable Seller if, as, and when collected. The applicable Seller shall
receive a credit in the amount of any delinquent rent (or payable but unpaid
rent) due as of the Closing Date under any Leases with the Buyer or its
affiliates. At Closing, each Seller shall deliver to Buyer a schedule of all
such delinquent or payable but unpaid rent. Additionally, there shall be no
proration of any rent that a tenant under a Non-Buyer Lease delivers to either
Buyer or a Seller and that such tenant has identified, at the time of such
delivery, as constituting payment or rent due for a month or other period prior
to the month in which the Closing occurs (“Identified Pre-Closing Rent”). If
Buyer receives any such Identified Pre-Closing Rent, Buyer shall cause such
Identified Pre-Closing Rent to be remitted to the applicable Seller if, as, and
when collected. Until the date that is twelve (12) months after the Closing,
Buyer shall include such delinquencies (or unpaid amounts) in its normal billing
and shall pursue the collection thereof in good faith after the Closing Date
(but Buyer shall not be required to litigate or declare a default under any
Lease or pursue any other action or remedy in connection with the recovery from
tenants of such delinquencies or other unpaid amounts). To the extent Buyer
receives payment of rents (or income in connection with other tenant charges) on
or after the Closing Date other than Identified Pre-Closing Rent, such payments
shall be applied first toward any rent (or other tenant charge) for the month in
which the Closing occurs then to any other rent (or other tenant charge)
currently owed to Buyer in connection with the applicable Lease or other
document for which such payments are received, and then to any delinquent rents
(or other tenant charges) owed to either Seller, with such Seller’s share
thereof being promptly delivered to such Seller; provided, however, that any
year-end or similar reconciliation payment shall be allocated as hereinafter
provided. Buyer may not waive any delinquent


27
        

--------------------------------------------------------------------------------




(or unpaid) rents or modify a Lease so as to reduce or otherwise affect amounts
owed thereunder for any period in which either Seller is entitled to receive a
share of charges or amounts without first obtaining such Seller’s written
consent. Each Seller hereby reserves the right to pursue any remedy for damages
against any tenant owing delinquent rents and any other amounts to such Seller
(but shall not be entitled to terminate any Lease or any tenant’s right to
possession), provided that such Seller shall not exercise any such remedy for a
period of two (2) months after the Closing except in connection with the
recovery from tenants of taxes or assessments relating to any period prior to
the Closing Date (the “Pre-Closing Tax Collection Remedies”). Buyer shall
reasonably cooperate with each Seller, at no out-of-pocket cost to Buyer, in any
collection efforts hereunder, including such Seller’s Pre-Closing Tax Collection
Remedies, but shall not be required to litigate or declare a default under any
Lease. With respect to delinquent or other uncollected rents and any other
amounts or other rights of any kind respecting tenants who are no longer tenants
of a Constituent Property as of the Closing Date, the applicable Seller shall
retain all of the rights relating thereto.
(c) Payments required to be paid by tenants under Leases for such tenants’
shares of property taxes and assessments, insurance, common area maintenance,
and other expenses of the Properties are collectively referred to herein as
“Reimbursable Tenant Expenses”. Reimbursable Tenant Expenses shall be determined
in accordance with the Leases, including without limitation any Lease provisions
that provide for the adjustment of Reimbursable Tenant Expenses based on
occupancy changes (i.e., “gross-up” provisions). In addition, to the extent that
a Lease provides for base year amounts for operating expenses or taxes, such
base year amounts shall be prorated in determining Reimbursable Tenant Expenses
with respect to such Lease. Each Seller’s “share” of Reimbursable Tenant
Expenses for the calendar year in which Closing occurs (the “Closing Year”)
shall be determined in accordance with Section 5.4.2(a) hereof. Notwithstanding
the foregoing, there shall be no proration of any such Reimbursable Tenant
Expenses that are delinquent as of Closing. Rather, until the date that is
twelve (12) months after the Closing, Buyer shall include such delinquencies (or
unpaid amounts) in its normal billing and shall pursue the collection thereof in
good faith after the Closing Date (but Buyer shall not be required to litigate
or declare a default under any Lease or pursue any other action or remedy in
connection with the recovery from tenants of Reimbursable Tenant Expenses
relating to any period prior to the Closing Date).
(d) Utilities and Services. Buyer and Sellers hereby acknowledge and agree that
the amounts of all telephone, electric, sewer, water, gas, steam and other
utility bills, trash removal bills, janitorial and maintenance


28
        

--------------------------------------------------------------------------------




service bills and all other operating and administrative expenses relating to
the Properties and allocable to the period prior to the Closing Date (other than
such items which are the obligation of and directly paid by a tenant under its
Lease) shall be determined and paid by Sellers before Closing, if possible, or
shall be paid thereafter by Sellers or adjusted between Buyer and Sellers
immediately after the same have been determined. Buyer (with cooperation of
Sellers) shall cause all utilities at the Properties to be placed in Buyer's
name as of the Closing Date, and where necessary, post deposits with the utility
companies. Each Seller shall use commercially reasonable efforts to cause all
utility meters to be read as of the Closing Date. Each Seller shall be entitled
to recover any and all deposits held by any utility company as of the Closing
Date. All charges for utilities shall be prorated by the parties outside of the
Closing escrow contemplated herein within sixty (60) days after the Closing
Date.
(e) Leasing Costs. Seller shall be responsible for the payment of all Leasing
Costs incurred or payable at any time with respect to or in connection with any
Non-Buyer Leases entered into prior to the Effective Date to the extent such
Leasing Costs remain unpaid as of the Closing Date (“Seller Leasing Costs”). If
the Closing occurs, Buyer shall be responsible for the payment (or, in the case
of any amount payable prior to Closing, the reimbursement to such Seller) of all
Leasing Costs incurred in connection with (i) all Leases with Buyer or any of
its affiliates (whether or not such Leasing Costs are incurred prior to or after
the Effective Date), (ii) any New Leases entered into in accordance with the
terms hereof after the Effective Date, (iii) agreements entered into during the
Escrow Period in accordance with this Agreement to renew, extend, expand, or
otherwise amend Leases or New Leases and (iv) any renewals, extensions, or
expansions of, or the exercise of any other option under any Leases or New
Leases exercised by tenants from and after the Effective Date. In addition,
Buyer shall take the Leases subject to any contractual “free rent” periods,
subject to the first sentence of this clause (e) (other than such Leasing Costs
that constitute “free rent” applicable to renewals, extensions or otherwise
Buyer’s responsibility under the remaining provisions of this clause (e)). If,
as of the Closing Date, a Seller shall have paid any Leasing Costs for which
Buyer is responsible pursuant to the foregoing provisions, Buyer shall reimburse
such Seller therefor at Closing. For the avoidance of doubt, payment by Seller
of Seller Leasing Costs shall not be subject to the Basket Limitation and Cap
Limitation set forth in Section 10.2.2
(f) Capital Projects. Schedule 5.4.1(f) attached hereto lists each of the
pending capital expenditures, construction work or repair projects in progress
at the Properties that (i) Buyer agrees to assume as of the Closing Date or (ii)
is required to correct a Violation, ensure compliance with a


29
        

--------------------------------------------------------------------------------




Law, address an emergency, or correct an unsafe condition (each a “Pending
Capital Project”), it being understood that the completion of the Pending
Capital Projects by Sellers shall not be a condition precedent to Buyer’s
obligations to proceed with the Closing under this Agreement on the Closing. For
each Pending Capital Project at a Constituent Property that is not completed
prior to the Closing Date (each such Contract being referred to herein as an
“Uncompleted Capex Contract”), (i) Seller shall provide Buyer at the Closing
with reasonable evidence of the remaining work to be completed, amounts that
remain to be paid under any Uncompleted Capex Contract and amounts that have
been actually paid by or on behalf of Seller under any such Uncompleted Capex
Contract(s) or otherwise prior to the Closing with a breakdown of any retainage
under such Uncompleted Capex Contract as of December 31, 2016, (ii) the
applicable Seller shall assign to Buyer at Closing that Uncompleted Capex
Contract pertaining to its respective Constituent Properties, (iii) Buyer shall
assume at Closing that Uncompleted Capex Contract and full responsibility solely
for the obligations under that Uncompleted Capex Contract accruing, arising or
attributable to the period after December 31, 2016, including, without
limitation, responsibility for performing and completing the work set forth
therein, (iv) in such event, Seller shall receive a credit to the Purchase Price
equal to the costs incurred or paid by or on behalf of Seller after December 31,
2016 with respect to such Capital Expenditures Work in excess of the amounts set
forth in Schedule 5.4.1(f) to be spent by such date and (v) Sellers shall be
responsible for all amounts that accrue prior to December 31, 2016 (including
any retainage attributable to work performed and otherwise paid for prior to
December 31, 2016) and the Purchase Price shall be adjusted therefor.
(g) Employees. Buyer shall be responsible for all salaries, wages, vacation pay,
bonuses, severance and any other fringe benefits (including, without limitation,
social security, unemployment compensation, employee disability insurance, sick
pay, welfare and pension fund contributions, payments and deposits, if any)
(“Employee Costs”) of all Transferred Employees incurred or first arising after
the Closing. Seller shall be responsible for Employee Costs (i) of all
Transferred Employees incurred or first arising on or prior to the Closing and
(ii) of all Employees that are not Transferred Employees incurred or first
arising on or prior to the Closing and (iii) resulting from the termination of
employment of any Employee that is not a Transferred Employee as of the Closing.
5.4.2    Proration of Reimbursable Tenant Expenses and Percentage Rent.
(a) For the Closing Year. In order to enable Buyer to make any year-end
reconciliations of tenant reimbursements of Reimbursable Tenant


30
        

--------------------------------------------------------------------------------




Expenses for the Closing Year after the end thereof, each Seller shall determine
in accordance with Section 5.4.1(c) hereof the Reimbursable Tenant Expenses
actually paid or incurred by such Seller for the portion of the Closing Year
during which such Seller owned its respective Constituent Properties (“Seller’s
Actual Reimbursable Tenant Expenses”) and the tenant reimbursements for such
Reimbursable Tenant Expenses actually paid to such Seller by tenants for the
portion of the Closing Year during which such Seller owned each Constituent
Property (“Seller’s Actual Tenant Reimbursements”). On or before the date that
is one hundred twenty (120) days after the end of the Closing Year, each Seller
shall deliver to Buyer a reconciliation statement (each a “Seller’s
Reconciliation Statement”) setting forth (i) such Seller’s Actual Reimbursable
Tenant Expenses, (ii) such Seller’s Actual Tenant Reimbursements, and (iii) a
calculation of the difference, if any, between the two (i.e., establishing that
such Seller’s Actual Reimbursable Tenant Expenses were either more or less than
or equal to such Seller’s Actual Tenant Reimbursements). Any amount due to a
Seller pursuant to the foregoing calculation (in the event such Seller’s Actual
Tenant Reimbursements are less than such Seller’s Actual Reimbursable Tenant
Expenses) or due to Buyer (in the event such Seller’s Actual Tenant
Reimbursements are more than such Seller’s Actual Reimbursable Tenant Expenses),
as the case may be, shall be paid by Buyer to such Seller or by such Seller to
Buyer, as the case may be, within thirty (30) days after delivery of the
applicable Seller’s Reconciliation Statement to Buyer. If Buyer is paid any such
amount by a Seller, Buyer thereafter shall be obligated to promptly remit the
applicable portion to the particular tenants entitled thereto. Buyer shall
indemnify, defend, and hold Sellers and the other “Seller-Related Parties” (as
defined below) harmless from and against any losses, costs, claims, damages, and
liabilities, including, without limitation, reasonable attorneys’ fees and
expenses incurred in connection therewith, arising out of or resulting from
Buyer’s failure to remit any amounts actually received from either Seller to
tenants in accordance with the provisions hereof. If Buyer has transferred its
interest in any Constituent Property to a successor-in-interest or assignee
prior to such date, then, on or before the transfer of its interest in such
Constituent Property, Buyer shall (i) in writing expressly obligate such
successor-in-interest or assignee to be bound directly to the applicable Seller
by the provisions of this Section, and (ii) deliver written notice of such
transfer to Sellers, and thereafter Sellers shall make the deliveries specified
above to Buyer’s successor-in-interest or assignee. Each Seller’s Reconciliation
Statement shall be final and binding for purposes of this Agreement.
(b) For Prior Calendar Years. Each Seller shall be responsible for the
reconciliation with its tenants of Reimbursable Tenant Expenses and


31
        

--------------------------------------------------------------------------------




tenant reimbursements thereof for any calendar year prior to the Closing Year.
If the amount of tenant reimbursements collected by a Seller for such prior
years is less than the amount of Reimbursable Tenant Expenses paid by such
Seller for such period (or less than the amount that such Seller is entitled to
recover under the terms of the Leases), then such Seller shall be entitled to
bill such tenants directly therefor and to retain any amounts remitted by such
tenants in connection therewith. If the amount of tenant reimbursements
collected by such Seller for such prior calendar year exceeds the amount of
Reimbursable Tenant Expenses paid by such Seller with respect to such period (or
the amount that such Seller is entitled to recover under the terms of the
Leases), then, to the extent required under the terms of the Leases, such Seller
shall remit such excess amounts to the applicable tenants. Seller shall
indemnify, defend, and hold Buyer harmless from and against any losses, costs,
claims, damages, and liabilities, including, without limitation, reasonable
attorneys’ fees and expenses incurred in connection therewith, arising out of or
resulting from either Sellers failure to remit any amounts actually received
from Buyer to tenants in accordance with the provisions hereof. In connection
with the foregoing, Sellers shall be permitted to make and retain copies of all
Leases and all billings concerning tenant reimbursements for the Closing Year
and for such prior years, and Buyer covenants and agrees to provide each Seller
with reasonable access to the books and records pertaining to such tenant
reimbursements, and to otherwise cooperate with each Seller (at no material
out-of-pocket cost to Buyer) for the purpose of enabling each Seller to
adequately respond to any claim by tenants for reimbursement of tenant
reimbursements previously paid by such tenants. The provisions of this
Section 5.4.2(b) shall survive the Closing.
(c) Percentage Rent. If any tenant of any Constituent Property is obligated to
pay percentage rent based upon the calendar year or lease year in which the date
of Closing occurs (the “Percentage Rent Year”), Buyer shall, within thirty (30)
days after receipt of such payment with respect to the Percentage Rent Year,
remit to the applicable Seller the pro-rata portion that is based on the number
of days that elapsed between the commencement date of the Percentage Rent Year
for each such tenant and the Closing Date, in relation to the total number of
days in such Percentage Rent Year. If either Seller has received payments of
percentage rent based on any Percentage Rent Year in which the date of Closing
occurs, in excess of such Seller’s share as calculated as set forth above in
this Section 5.4.2(c), it shall promptly pay such excess to Buyer.
(d) Fuel. The value of fuel stored on the Property by Sellers, if any, at the
applicable Seller's most recent cost, including any taxes, on the basis


32
        

--------------------------------------------------------------------------------




of a reading made within ten (10) business days prior to the Closing by the
applicable Seller's supplier, shall be paid for by Buyer.
(e) Contracts. Charges and payments under Contracts assumed by the Buyer at
Closing, or permitted renewals or replacements thereof.
(f) Permit Fees. Fees and other amounts payable under the Permits and Licenses
assigned to Buyer.
(g)    Inventory. The value of all inventory and supplies in unopened containers
usable in connection with the management, maintenance or operation of the
Improvements and located on the Properties on the date of Closing, if any, at
the applicable Seller's most recent cost, including any taxes, shall be paid for
by the Buyer.
(h) Home Depot Ground Lease. Notwithstanding anything to the contrary contained
herein, there shall be no prorations or adjustments with respect to any fixed
rent or additional rent (including prepaid rent) received by Sellers under that
certain Ground Lease dated September 7, 2006 by and between Eastview Holdings
LLC and Home Depot U.S.A., Inc.
(i) Any other items of operating income or operating expense that are
customarily apportioned between the parties in real estate closings of
comparable commercial properties in the metropolitan area where the Properties
are located, as may be applicable; however, there will be no prorations for debt
service or insurance premiums (because Buyer is not acquiring or assuming such
Seller’s financing or insurance).
5.4.3    General Provisions.
(a) For purposes of calculating prorations, Buyer shall be deemed to be the
owner of the Properties, and therefore entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs, and thereafter all such prorations shall be made on the basis of the
actual number of days of the month which shall have elapsed as of the day of the
Closing and based upon the actual number of days in the month and a three
hundred sixty five (365) day year.
(b) Sellers and Buyer agree to use reasonable efforts to calculate all
adjustments required under this Section 5.4 (and to make the adjustment payments
resulting from such calculations) with respect to those items of income and
expense which are ascertainable on the Closing Date by no later than twenty (20)
days after the Closing Date. Each other item of income and expense which is
subject to adjustment under this Section 5.4 but which is not ascertainable on
the Closing Date will be adjusted retroactive to the Closing Date, and the
payment made on such adjustment


33
        

--------------------------------------------------------------------------------




within sixty (60) days after the date that such adjustment becomes
ascertainable, i.e., the date by which each party, in its good faith business
judgment, has sufficient information to make such adjustment.
(c) If any prorations or apportionments made under this Section 5.4 shall prove
to be incorrect for any reason, then any party shall be entitled to an
adjustment to correct the same. Any item that cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and re-prorated when the information is
available. The parties agree that each party shall have the right following
Closing, on reasonable written notice to the other, from time to time to review
the books and records of such other party pertaining solely to the operations of
the Properties and limited to such portions of the books and records necessary
to confirm the amounts of adjustments payable to Sellers and/or Buyer following
the Closing. Buyer and Sellers shall cooperate as necessary following the
Closing in order to promptly and in good faith discharge their respective
obligations under this Section 5.4.
(d) Notwithstanding anything to the contrary set forth herein, all re-prorations
contemplated by this Agreement shall be completed within six (6) months after
Closing (subject to extension for any re-prorations with respect to Leasing
Costs or as necessary due to the unavailability of final information, but in no
event to exceed one (1) year after Closing). Notwithstanding the foregoing, any
claim for an adjustment under Section 5.4 will be valid if made in writing with
reasonable specificity within one (1) year after the Closing Date, except in the
case of items of adjustment which at the expiration of such period are subject
to pending litigation or administrative proceedings. Claims with respect to
items of adjustment which are subject to litigation or administrative
proceedings will be valid if made on or before the later to occur of (i) the
date that is one (1) year after the Closing Date and (ii) the date that is one
hundred eighty (180) days after a final order shall have issued in such
litigation or administrative hearing. The parties hereto shall use good faith
efforts to resolve any disputed claims promptly.
(e) The obligations of Sellers and Buyer under this Section 5.4 shall survive
the Closing.
6. Condemnation or Destruction of Property. If, after the Effective Date but
prior to the Closing Date, either any portion of the Properties is taken
pursuant to eminent domain proceedings or any of the Improvements are damaged or
destroyed by any casualty not arising from or relating to an action or inaction
of Buyer or any of Buyer’s subsidiaries or their respective agents, the
applicable Seller shall be required to give Buyer prompt written notice of the
same after the applicable Seller’s actual discovery of the same, but shall have


34
        

--------------------------------------------------------------------------------




no obligation to cause any direct or indirect member, partner, or owner of a
Seller to contribute capital to the applicable Seller or any other entity, or to
repair or replace (or cause to be repaired or replaced) any such damage,
destruction, or taken property. The applicable Seller shall, upon consummation
of the transaction herein provided, assign to Buyer (except to the extent any
condemnation proceeds or insurance proceeds are attributable to lost rents or
other items applicable to any period prior to the Closing) all claims of the
applicable Seller respecting any condemnation or casualty insurance coverage, as
applicable, and all condemnation proceeds or proceeds from any such casualty
insurance received by the applicable Seller on account of any casualty at the
applicable Constituent Property (except to the extent required for collection
costs or repairs by the applicable Seller prior to the Closing Date), as
applicable. In connection with any assignment of insurance proceeds hereunder,
Sellers shall credit Buyer with an amount equal to the applicable deductible
amount under the applicable Seller’s insurance (but not more than the amount by
which (x) the cost as of the Closing Date to repair the damage is greater than
(y) the insurance proceeds (less the deductible) and coverage to be assigned to
Buyer). In the event (A) the condemnation award or the estimated cost of repair
of damage to the Properties on account of a casualty, as applicable, shall
exceed ten percent (10%) of the Purchase Price, or (B) an uninsured casualty in
excess of three percent (3%) of the Purchase Price, provided Sellers shall have
the right, but not the obligation, to elect to credit Buyer at Closing with an
amount equal to the cost to repair such uninsured casualty, and if Sellers elect
to credit Buyer at Closing, then Buyer shall not have the right to terminate
this Agreement pursuant to this clause (B), or (C) with respect to a
condemnation to the Properties only, such condemnation would result in the
Properties (following restoration) violating any Laws or failing to comply with
zoning or any recorded covenants, conditions, or restrictions affecting the
Properties, then, except as otherwise provided in clause (B) of this sentence,
Buyer may, at its option, terminate this Agreement by notice to Sellers, given
on or before the Closing Date, whereupon Buyer shall receive a return of the
Deposit less the Independent Consideration, which shall be paid to Sellers (and
no party hereto shall have any further obligation in connection herewith except
under those provisions that expressly survive a termination of this Agreement).
7. Representations, Warranties, and Covenants.
7.1 Representations and Warranties of Sellers. Each Seller, individually and
severally (and not jointly and not jointly and severally) with respect to only
itself and its Constituent Properties, hereby represents and warrants to Buyer
that, except as disclosed in the Due Diligence Materials:
7.1.1    Leases; Brokerage Agreements.
(a) Sellers have delivered or made available to Buyer true, correct and complete
copies of the Non-Buyer Leases (including all amendments, modifications, and
supplements thereto) in existence as of the Effective Date. A true, correct and
complete list of the Non-Buyer Leases (including all amendments and supplements
thereto and all subleases consented to


35
        

--------------------------------------------------------------------------------




by either Seller) in existence as of the Effective Date is set forth in Lease
Schedule.
(b) As of the Effective Date, (i) there are no leases, licenses, franchises,
concessions, tenancies or other occupancy rights granted or consented to by such
Seller to any party other than the Leases; (ii) to such Seller’s knowledge, all
of the Non-Buyer Leases are in full force and effect; (iii) none of the
Non-Buyer Leases has been materially amended except as set forth in the Lease
Schedule; (iv) neither such Seller nor any tenant under a Non-Buyer Lease is in
monetary default or, to Seller’s knowledge, is in material non-monetary default
under any of the Leases, except as set forth on Schedule 7.1.1(b); and (v)
neither such Seller nor any tenant under a Non-Buyer Lease has given written
notice of a default or termination under any of the Non-Buyer Leases, which
continues to be outstanding, except as set forth on Schedule 7.1.1(b).
(c) As of the Effective Date, no base rent, fixed rent or additional rent has
been paid more than one (1) month in advance by any tenant under any Existing
Lease that is a Non-Buyer Lease, and except as set forth in Schedule 7.1.1(b),
such Seller has not received any written notices by any tenant under any
Existing Lease that is a Non-Buyer Lease asserting a default by such Seller
under such Existing Lease that is a Non-Buyer Lease, or a defense or off-set to
rent or additional rent by any such tenant based on an allegation that such
Seller is in default of any of its obligations as landlord under any Existing
Lease that is a Non-Buyer Lease, in both cases which default remains uncured;
(d) The only written agreements to which such Seller is a party for the payment
of leasing commissions in connection with the Leases as of the Effective Date
are those listed on Schedule 7.1.1(d) (the "Brokerage Agreements") and no
amounts are owing or outstanding thereunder as of the Effective Date, and no
claims for leasing commissions have been made by any party under any such
Brokerage Agreements. Such Seller has delivered or made available to Buyer true,
correct and complete copies of any Brokerage Agreements (together with any
amendments or supplements thereto) that would be binding on Buyer following the
Closing.
(e)    Attached hereto as Schedule 7.1.1(e), is a true, correct and complete
list of rent arrearages with respect to Leases, as of December 20, 2016.
(f)    There are no unpaid Leasing Costs for any Non-Buyer Leases which are
either currently due and payable or earned (but not yet due or payable) except
as set forth on Schedule 7.1.1(f).


36
        

--------------------------------------------------------------------------------




7.1.2 Litigation. Schedule 7.1.2 hereto contains a correct and complete list of
litigation commenced by or against such Seller or Management Company currently
pending in connection with any of the Constituent Properties of which such
Seller or Management Company has received actual written notice (exclusive of
tort and other liability proceeding for which insurance coverage is available).
Other than litigation disclosed in Schedule 7.1.2 hereto, to such Seller’s
knowledge, there is no pending and served (nor has such Seller received any
written notice of any threatened) action, litigation, condemnation, or other
legal proceeding against a Constituent Property or against such Seller with
respect to such Constituent Property that, if determined adversely to such
Seller or against such Constituent Property (as applicable), would materially
and adversely affect such Constituent Property or the ability of such Seller to
perform its obligations hereunder.
7.1.3 Compliance. Except as disclosed in Schedule 7.1.2 hereto or, following the
Effective Date, to the extent arising from the actions or inactions of Buyer or
an affiliate of Buyer, such Seller has not received any written notice from any
Governmental Entity having jurisdiction over any Constituent Property of any
material Violations with respect to such Constituent Property that have not been
cured or dismissed.
7.1.4 Contracts.
(a) Seller has delivered or made available to Buyer true, correct and complete
copies of the material Existing Contracts in effect as of the Effective Date
(and excluding any one-time purchase orders or similar agreements).
Schedule 7.1.4-I attached hereto is a true, correct and complete list of the
material Existing Contracts in effect as of the Effective Date (and excluding
any one-time purchase orders or similar agreements). Schedule 7.1.4-II attached
hereto is a true, correct and complete list of the Must-Assume Contract to which
the Property is subject and which would remain in effect after the Closing Date.
(b) Such Seller has not entered into any service or equipment leasing contracts
relating to a Constituent Property that will be binding on Buyer or such
Constituent Property after the Closing, except for the Must-Assume Contracts
disclosed in Schedule 7.1.4 hereto (subject to any restrictions on assignment
contained therein).
(c) All material amounts payable by such Seller under the Must-Assume Contracts
have been paid through the last date due, and neither Seller has given or
received written notice of a default or termination under any of the Must-Assume
Contracts, which continues to be outstanding.
7.1.5 Due Authority. This Agreement has been duly authorized, executed and
delivered by such Seller, is the legal, valid and binding obligation of such


37
        

--------------------------------------------------------------------------------




Seller, and does not violate any provision of any agreement or judicial order to
which such Seller is a party or to which such Seller is subject. All agreements,
instruments and documents herein provided to be executed or to be caused to be
executed by such Seller which are to be delivered at Closing will, at the time
of Closing, be duly authorized, executed, and delivered by and are binding upon
such Seller, and will not violate any provision of any agreement or judicial
order to which such Seller is a party or to which Seller is subject. Such Seller
is a Delaware limited liability company, duly organized and validly existing and
in good standing under the Laws of such state, and is duly authorized and
qualified to do all things required of it under this Agreement. Such Seller has
the capacity and authority to enter into this Agreement and consummate the
transactions herein provided without the consent or joinder of any other party
(except as otherwise may be set forth in this Agreement).
7.1.6 No Conflict. Neither the execution and delivery of this Agreement by such
Seller nor any agreement, document, or instrument executed or to be executed or
to be caused to be executed in connection with this Agreement by such Seller,
nor anything provided in or contemplated by this Agreement or any such other
agreement, document, or instrument, nor the performance of the obligations of
such Seller hereunder or thereunder (i) will result in the violation of any law
or any provision of the organizational documents of such Seller or will conflict
with any agreement or any order or decree of any court or governmental
instrumentality of any nature by which such Seller is bound or (ii) except as
otherwise set forth in this Agreement, will result in the acceleration or
maturity of any agreement, document, or instrument affecting or relating to such
Seller or the Properties.
7.1.7 Insolvency. Such Seller is not a debtor under any bankruptcy proceedings,
voluntary or involuntary, and has not made an assignment for the benefit of its
creditors, filed any voluntary petition in bankruptcy or, to such Seller's
knowledge, suffered the filing of an involuntary petition by such Seller's
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of such Seller's assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Seller's assets, admitted in
writing its inability to pay its debts as they generally come due or made an
offer of settlement, extension or composition to its creditors generally.
7.1.8 Employees.
(a) Sellers do not employ any employees, and Sellers have provided Buyer a
complete list of Employees at any Constituent Property, including, as
applicable, for each: name, position, date of hire, job classification, and
current compensation paid or payable.


38
        

--------------------------------------------------------------------------------




(b) Neither Sellers, the Management Company or any of its affiliates are party
to any collective bargaining agreements or any other labor-related agreements or
arrangements with any labor union or labor organizations with respect to the
Employees.
(c) Except as set forth on Schedule 7.1.8(c), with respect to any Constituent
Property:
(i) There are no employment agreements or non-compete agreements applicable to
any Transferred Employee on the one hand and Seller, its affiliate, or
Management Company on the other hand.
(ii) Each Seller, its affiliates, and Management Company are in compliance in
all material respects with any applicable labor and employment Laws governing
the Constituent Properties, and none of Seller, its affiliates, nor Management
Company has received written notice of any actual or alleged material violations
of any applicable labor and employment Laws, including without limitation any
laws respecting labor relations, employment discrimination, disability rights or
benefits, occupational health and safety, worker’s compensation, affirmative
action, unemployment compensation, leaves of absence, plant closures, mass
layoffs, immigration and wages and hours that remains uncured.
(iii) There are no litigations or lawsuits pending or, to such Seller’s
knowledge, threatened in writing against such Seller, its affiliate, or
Management Company, regarding labor and employment matters at the Constituent
Properties. To Seller’s Knowledge, there are no Governmental Entity audits,
examinations or investigations pending or threatened in writing against such
Seller, its affiliates, or Management Company regarding labor and employment
matters at the Constituent Properties, including any notice of any unfair labor
practice charge or complaint pending or threatened before the National Labor
Relations Board or Equal Employment Opportunity Commission, or any similar
Governmental Entity, that remains uncured.
7.1.9 Foreign Person. Such Seller is not a foreign person within the meaning of
Section 1445(f) of the Code.
7.1.10    Telecommunications Contracts. Except as listed on Schedule 7.1.10
there are no telecommunications agreements in effect as of the Effective Date
(the “Telecommunications Contracts”). All material amounts payable by such
Seller, if any, under the Telecommunication Contracts have been paid through the
last date due and neither Seller has given written notice of a


39
        

--------------------------------------------------------------------------------




default or termination under any of the telecommunications agreements, which
continues to be outstanding.
7.1.11    Condemnation. Such Seller has not received any written notice of any
and to, such Seller's knowledge, there are no existing, pending or contemplated
condemnation, eminent domain or similar proceeding with respect to the
Constituent Properties, except as disclosed on Schedule 7.1.11 attached hereto.
7.1.12    Tax Appeal Proceedings. Except as set forth on Schedule 7.1.12, Seller
has not filed, and has not retained anyone to file, notices of protest against,
or to commence actions to review real property tax assessments against the Real
Property which are currently pending. Seller has delivered or otherwise made
available to Buyer copies of all material filings related to the items listed on
Schedule 7.1.12.
7.1.13    Purchase Rights. Except as set forth on Schedule 7.1.13 or reflected
in the Preliminary Title Report, there are no rights of first offer to purchase,
rights of first refusal to purchase or purchase options pertaining to the
purchase of any Constituent Property.
7.1.14    Fixtures. The Personal Property shall be transferred to Buyer free and
clear of all liens and encumbrances at Closing.
7.1.15    Insurance Policies. Schedule 7.1.15 contains a correct and complete
list of the property and casualty insurance policies and liability insurance
policies maintained by such Seller with respect to the Constituent Properties as
of the Effective Date (the “Insurance Policies”).
7.1.16    Environmental Claims. Except to the extent arising from the actions or
inactions of Buyer or an affiliate of Buyer, neither Seller has not received any
written notices from any Governmental Entity of any Violation of any federal or
state environmental laws that are applicable to any of the Constituent
Properties that remain uncured, or informing such Seller of any governmental
investigation, audit, cleanup, abatement or containment with respect to any
environmental matters affecting any of the Constituent Properties that remain
uncured.
7.1.17    Required Capital Improvements. To such Seller's knowledge, such Seller
has received no written notice from any governmental body requiring such Seller
to make any material repairs or changes to the Constituent Properties or the
Improvements to comply with legal requirements, except for written notices with
which such Seller has complied in all material respects.


40
        

--------------------------------------------------------------------------------




7.2 Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Sellers that:
7.2.1 Due Authority. This Agreement has been duly authorized, executed and
delivered by Buyer and all agreements, instruments and documents herein provided
to be executed by Buyer on the Closing Date will, at the time of Closing, be
duly authorized, executed, and delivered by Buyer and will be binding
obligations of Buyer; Buyer is duly organized and validly existing and in good
standing under the laws of the jurisdiction of organization.
7.2.2 No Conflict. To Buyer’s knowledge, (i) this Agreement does not violate any
provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject and (ii) all documents to be executed by Buyer which are
to be delivered at Closing will not, at the time of Closing, violate any
provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject.
7.2.3 Insolvency. Buyer is not a debtor under any bankruptcy proceedings,
voluntary or involuntary, and has not made an assignment for the benefit of its
creditors.
7.3 Survival. The representations, warranties, and covenants and all other
obligations, provisions and liabilities under this Agreement or any of the
Closing Documents (including any cause of action by reason of a breach thereof)
shall survive the Closing for a period of 180 days after the Closing Date unless
otherwise expressly provided in this Agreement; provided, however, that, all of
Section 8 and Section 10 shall survive indefinitely, and any other Section of
this Agreement that is expressly stated to survive the Closing for a different
period of time or indefinitely (and only such Sections), shall survive the
Closing for such different period of time or indefinitely (as applicable).
Notwithstanding anything to the contrary in this Agreement, Sellers shall have
no liability, and Buyer shall make no claim against either Seller, for (and
Buyer shall be deemed to have waived any failure of a condition hereunder by
reason of) a failure of any condition or a breach of any representation or
warranty, covenant, or other obligation of either Seller under this Agreement or
any Closing Document executed by either Seller (including for this purpose any
matter that would have constituted a breach of either Seller’s representations
and warranties had they been made on the Closing Date) in the event Buyer (x)
has knowledge prior to Closing of a condition, statement of facts or other
matter that constitutes or results in such breach, (y) has the right to
terminate this Agreement pursuant to Section 4.1.3 and (z) nonetheless proceeds
with the Closing.
7.4    Knowledge.
7.4.1 Definition. When a statement is made under this Agreement to the
“knowledge” or “actual knowledge” of a party (or other similar phrase), it shall
mean that none of the Designated Representatives of such party has any


41
        

--------------------------------------------------------------------------------




actual knowledge (without further investigation) of any facts indicating that
such statement is not true. Each Designated Representative shall be deemed to
have actual knowledge of any matter received by such Designated Representative
in writing. None of the Designated Representatives shall have any personal
liability under this Agreement.
7.4.2 Designated Representatives. The “Designated Representatives” are limited
to the following individuals:
(a) for Sellers: Denis Sullivan, Kevin Slein, Mark Anema and Peter Zimmar; and
(b) for Buyer: George Fraley, Salvatore Colletti and Joanne Deyo.
7.5 Interim Covenants of Sellers. From the Effective Date until the Closing Date
or the sooner termination of this Agreement, each Seller, individually and
severally (and not jointly and not jointly and severally) with respect to only
itself and its Constituent Properties, hereby agrees as follows:
7.5.1 Maintenance/Operation. Such Seller shall, at its cost and expense, manage,
maintain and operate each Constituent Property in materially the same manner as
it has managed, maintained and operated each such Constituent Property through
the Effective Date, subject to ordinary wear and tear and further subject to the
casualty and condemnation provisions in this Agreement. Subject to force
majeure, Seller shall continue to perform all Pending Capital Projects and shall
make all repairs and replacements reasonably required to prevent material damage
to the Constituent Properties and to protect the health and safety of tenants,
visitors and the public (both inside and out of the Constituent Properties) and
to comply with law and avoid Violations, in each case in materially the same
manner as it has managed, maintained and operated each Constituent Property
through the Effective Date. Such Seller will perform all material obligations of
landlord under the Leases in and enforce the Leases against the tenants
thereunder in accordance with their respective terms, in all material respects.
Subject to the provisions of Section 4.3.4, if any new Violation is issued in
writing by a Governmental Entity and received by Seller during the Escrow Period
with respect to the Constituent Properties and does not arise from the actions
or inactions of Buyer or an affiliate of Buyer (an “Escrow Period Violation”),
Seller shall use commercially reasonable efforts to cure such Escrow Period
Violations prior to the Closing Date; provided, that a failure by Seller to cure
or otherwise remove such Escrow Period Violation shall not be a breach of this
Agreement or a condition to Buyer’s obligation to proceed with the Closing under
this Agreement, and shall not give Buyer any rights to terminate this Agreement.


42
        

--------------------------------------------------------------------------------




7.5.2 Maintain Insurance. Such Seller shall, at its cost and expense, until the
earlier of the Closing or the termination of this Agreement, maintain the
Insurance Policies; provided, however, that such Seller may make commercially
reasonable modifications to, or replacements of, such Insurance Policies
provided that such modifications or replacements do not materially reduce the
insurance coverage or increase deductibles existing as of the Effective Date.
7.5.3    Contracts.
(a)    No Seller shall, without the prior written consent of Buyer, enter into,
materially modify, or terminate any additional service or equipment leasing
contracts or other similar agreements relating to any Constituent Property or
materially modify or terminate any of the Contracts; provided, however, that
either Seller may modify or terminate any Excluded Contract at any time. If
Buyer fails to notify Sellers in writing of Buyer’s objections within ten (10)
business days of Buyer’s receipt of the proposed modification, termination, or
new contract terms (and a request for Buyer’s approval), then Buyer shall be
deemed to have approved the same. With respect to any Excluded Contract, Seller
shall promptly following the Closing provide a notice of termination (or partial
termination with respect to National Service Contracts) to the vendor thereunder
with respect to each such Excluded Contract.
(b) Notwithstanding anything in Section 7.5.3(a) to the contrary, a Seller may
enter into or materially modify any additional service or equipment leasing
contract or other similar agreement relating to any Constituent Property or
materially modify any of the Contracts without Buyer’s consent if (A) such
contract or agreement or amendment thereto is necessary as a result of an
emergency at any Constituent Property, or (B) in the case of an new contract or
agreement, (i) does not require the payment of more than $150,000 in any
calendar year, (ii) is terminable on thirty (30) days’ or less notice, without
penalties, and (iii) is entered into in the course of customary maintenance and
repairs at the Constituent Property.
7.5.4    Leases.
(a) Such Seller shall not, from and after the Effective Date and until the
termination of this Agreement, (i) modify, renew (except pursuant to the
exercise by a tenant of a renewal or extension option contained in such tenant's
Lease which shall not require the prior written approval of the Buyer), grant
any consent to any assignment or sublet , or waive any material rights in
writing under the Leases, (ii) terminate any Lease except by reason of a default
by the tenant thereunder and then only in accordance with such Seller’s past
practice or as required by law, (iii) enter into a


43
        

--------------------------------------------------------------------------------




New Lease, or (iv) accept a surrender or consent to the termination or
cancellation of any Lease by the tenant thereunder, except to the extent
landlord is obligated to do so in accordance with the terms of such Lease or as
required by law or arising by reason of a default by the tenant thereunder, in
each case described in clauses (i) through (iv), without the prior written
approval of Buyer, which approval shall not be unreasonably withheld or delayed,
and which shall be deemed approved if Buyer fails to respond to a written
request for approval made at any time during the term of this Agreement within
ten (10) business days after receipt of the request therefor together with a
summary of lease terms in reasonable detail, a statement as to the brokerage
commission, if any, payable in connection therewith and credit information on
the proposed tenant, if the intended action is the execution of a new tenant
lease. If Buyer approves (or is deemed to have approved) of Seller's entering
into a New Lease and such lease is thereafter fully executed, then (i) the
amount of the brokerage commission specified in Seller's notice, (ii) the cost
of any tenant improvements to be performed by the landlord under the terms of
the proposed lease, (iii) the amount of any cash work allowances required to be
given by the landlord to the tenant under the terms of the proposed lease
incurred in connection with such New Lease and (iv) the economic impact of any
free rent shall be the responsibility of Buyer and shall be apportioned at the
Closing in accordance with the proration provisions herein. Upon Seller's
execution and delivery of any such lease approved by Buyer, the same shall be
deemed to be a New Lease for all purposes under this Agreement.
(b)    Notwithstanding the foregoing or anything to the contrary contained in
this Agreement, each Seller shall terminate or cause to be terminated at or
prior to the Closing, at such Seller’s sole cost, those certain leases or
license agreements set forth on Schedule 7.5.1(b) hereto and vacate the space
occupied thereunder as of the Closing.
(c)    Seller shall provide, at Closing, an update to Schedule 7.1.1(e) dated
not later than five (5) business days prior to Closing, to reflect an updated
list of rent arrearages with respect to the Leases.
7.5.5 Encumbrances. Such Seller shall not encumber any Constituent Property with
any new mortgages, deeds of trust, or other encumbrances except as expressly
permitted above without Buyer’s consent (which shall not be unreasonably
withheld, conditioned, or delayed as to easements, licenses, and similar
documents required in the ordinary course of business).


7.5.6 Estoppels; SNDAs.


44
        

--------------------------------------------------------------------------------




(a) Promptly following the Effective Date, Seller shall (i) prepare and deliver
to all tenants under Non-Buyer Leases an estoppel certificate in favor of Buyer
in the form of Exhibit “J-1” attached hereto (the “Tenant Estoppel”), and
request each such tenant execute and deliver the Tenant Estoppel to Sellers and
Buyer and (ii) prepare and deliver to the contractor, Skanksa, an estoppel
certificate in favor of Buyer in the form of Exhibit “J-2” attached hereto (the
“Contractor Estoppel”), and request Skanska execute and deliver the Contractor
Estoppel to Sellers and Buyer. However, it is expressly understood and agreed
that the receipt of one or more Tenant Estoppel and/or Contractor Estoppel shall
not be a condition to Buyer’s obligation to proceed with the Closing under this
Agreement, and the failure to obtain any Tenant Estoppel or Contractor Estoppel
shall not entitle Buyer to terminate this Agreement. Seller shall deliver any
executed Tenant Estoppels and Contractor Estoppels it receives to Buyer.
(b) Upon the written request of Buyer, such Seller agrees to forward, at no cost
to such Seller and solely as an accommodation to Buyer, Buyer’s lender’s form of
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) (if any) to
each tenant (other than Buyer). However, it is expressly understood and agreed
that the receipt of one or more Subordination, Non-Disturbance and Attornment
Agreements in any form executed by tenants shall not be a condition to Buyer’s
obligation to proceed with the Closing under this Agreement, and the failure to
obtain any SNDA shall not entitle Buyer to terminate this Agreement.
7.5.7 Personal Property. Such Seller agrees not to transfer to any third party
or remove any material Personal Property from the Constituent Properties after
the Effective Date, except for repair or replacement thereof and except in the
case of any termination of this Agreement.
7.5.8 Notices from Governmental Entities. Such Seller shall notify Buyer of, and
shall deliver to Buyer a copy of any material written notice such Seller
actually receives, on or before the Closing, from any Governmental Entity,
concerning the Constituent Properties that has not been previously disclosed to
Buyer.
7.5.9 Employees. Seller shall, or cause Management Company or its affiliates to,
make available to Buyer, or any management company retained by Buyer, the
Employees for purposes of making offers of employment, subject to the terms and
conditions that Buyer, or its management company, in Buyer or its management
company’s sole discretion, as applicable, offers such employee (such Employees,
the “Transferred Employees”). Employee


45
        

--------------------------------------------------------------------------------




Costs with respect to Employees and Transferred Employees shall be apportioned
pursuant to Section 5.4.1(g) hereof.
7.6 Mutual Covenants.
7.6.1 Sellers and Buyer shall comply in all material respects with all notice
and other requirements under the Displaced Service Employees Protection Law of
Westchester County (“DSEPL”) to the extent applicable, including, without
limitation, the requirement by Buyer to offer temporary protection from the loss
of employment to any Employees who are protected under the DSEPL.
7.6.2 With respect to any Transferred Employees, Buyer shall assume, or cause
its management company to assume, all employee liabilities and claims accruing
or first arising from and after the Closing. Sellers or their affiliates shall
retain, or cause Management Company (or its affiliates) to retain, all employee
liabilities and claims, including any obligations of severance pay, notice, pay,
termination benefits, or any other termination pay with respect to: (i) the
employment of any Employees that are not Transferred Employees incurred or first
arising on or prior to the Closing, (ii) any Transferred Employees incurred or
first arising on or prior to Closing; and (iii) the termination of employment of
any Employee in connection with the Closing.
7.6.3 Buyer shall not be required to assume any Contract (other than the
Must-Assume Contracts) at Closing. Effective as of the Closing Date, Seller, at
Seller’s sole cost and expense, shall terminate any Contracts that Buyer does
not elect to assume by written notification to Seller prior to the date that is
thirty (30) days from the Effective Date. If Buyer does not notify Seller prior
to the expiration of such thirty (30) day period, Buyer shall be deemed to have
elected that Seller terminate all such Contract(s). Any such Contracts
terminated pursuant to this Section 7.6.3 shall be treated as Excluded Contracts
under this Agreement.
8. DISCLAIMER; RELEASE; WAIVER. AS AN ESSENTIAL INDUCEMENT TO SELLERS TO ENTER
INTO THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE PURCHASE PRICE,
BUYER ACKNOWLEDGES AND AGREES, THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT AND THE DOCUMENTS EXECUTED BY SELLERS IN CONNECTION HEREWITH:
8.1 DISCLAIMER.
8.1.1 AS-IS; WHERE-IS. THE SALE OF THE PROPERTIES HEREUNDER IS AND WILL BE MADE
ON AN “AS IS, WHERE IS” BASIS. SELLERS HAVE NOT MADE, DO NOT MAKE, AND
SPECIFICALLY NEGATE AND DISCLAIM ANY


46
        

--------------------------------------------------------------------------------




REPRESENTATIONS, WARRANTIES, OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT, OR FUTURE OF, AS TO,
CONCERNING, OR WITH RESPECT TO THE PROPERTIES OR ANY OTHER MATTER WHATSOEVER.
8.1.2 SOPHISTICATION OF BUYER. BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR
WITH THE OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS SIMILAR TO THE
PROPERTIES. BUYER ALSO ACKNOWLEDGES THAT IT IS ACQUIRING THE PROPERTIES SOLELY
ON THE BASIS OF AND IN RELIANCE UPON SUCH EXAMINATIONS AND THE TITLE INSURANCE
PROTECTION AFFORDED BY BUYER’S TITLE INSURANCE POLICY AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLERS.
8.1.3    DUE DILIGENCE MATERIALS. ANY INFORMATION PROVIDED OR TO BE PROVIDED
WITH RESPECT TO THE PROPERTIES IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL
BE OBTAINED FROM A VARIETY OF SOURCES. SELLERS HAVE NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND EXPRESSLY
DISCLAIMS ALL) REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION. SELLERS SHALL NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS, OR
MISREPRESENTATIONS, OR FOR ANY FAILURE OF BUYER TO INVESTIGATE THE PROPERTIES,
NOR SHALL SELLERS BE BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER
INFORMATION PERTAINING TO THE PROPERTIES OR THE OPERATION THEREOF, FURNISHED BY
SELLERS OR BY ANY MANAGER, MEMBER, OR PARTNER OF SELLERS, OR BY ANY REAL ESTATE
BROKERS, MEMBERS, PARTNERS, AGENTS, REPRESENTATIVES, TRUSTEES, AFFILIATES,
DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, SERVANTS, OR AGENTS OF ANY OF THE
FOREGOING, OR OTHER PERSONS OR ENTITIES ACTING ON BEHALF OF SELLERS OR AT EITHER
SELLER’S REQUEST OR OTHERWISE AFFILIATED WITH EITHER SELLER (COLLECTIVELY,
“SELLER-RELATED PARTIES”).


47
        

--------------------------------------------------------------------------------




8.2 RELEASE; WAIVER.
8.2.1    RELEASES. EFFECTIVE AS OF THE CLOSING, BUYER HEREBY RELEASES SELLERS
AND ALL SELLER-RELATED PARTIES FROM ALL CLAIMS THAT BUYER OR ANY PARTY CLAIMING
BY, THROUGH, OR UNDER BUYER (A “BUYER-RELATED PARTY”) HAS OR MAY HAVE AS OF
CLOSING ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED TO OR IN
CONNECTION WITH THE PROPERTIES, INCLUDING THE PROPERTY INFORMATION, THE LEASES
AND THE TENANTS THEREUNDER, ANY CONSTRUCTION DEFECTS, ERRORS, OR OMISSIONS IN
THE DESIGN OR CONSTRUCTION, AND ANY ENVIRONMENTAL CONDITIONS, AND BUYER SHALL
NOT LOOK TO ANY SELLER-RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY
REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING
TO EACH OF ITS EXPRESS TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN
AND UNSUSPECTED CLAIMS, DAMAGES, AND CAUSES OF ACTION. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BY PROCEEDING TO CLOSING, BUYER SHALL BE DEEMED TO
HAVE RELEASED SELLERS AND ALL SELLER-RELATED PARTIES FROM ALL RESPONSIBILITY AND
LIABILITY TO BUYER REGARDING THE CONDITION (INCLUDING ITS PHYSICAL CONDITION AND
ITS COMPLIANCE WITH LAWS, AND THE PRESENCE IN THE SOIL, AIR, STRUCTURES AND
SURFACE AND SUBSURFACE WATERS, OF HAZARDOUS MATERIALS (OR SUBSTANCES THAT HAVE
BEEN, OR MAY IN THE FUTURE BE DETERMINED TO BE, HAZARDOUS MATERIALS OR SUBJECT
TO REGULATION BY LAWS AND/OR THAT MAY NEED TO BE SPECIALLY TREATED, HANDLED
AND/OR REMOVED FROM THE PROPERTY UNDER CURRENT OR FUTURE LAWS)), VALUATION,
SALABILITY OR UTILITY OF THE PROPERTIES, OR ITS SUITABILITY FOR ANY PURPOSE
WHATSOEVER.


48
        

--------------------------------------------------------------------------------






8.2.2    WAIVER. BY PROCEEDING TO CLOSING, BUYER SHALL BE DEEMED TO HAVE
ACKNOWLEDGED THAT IT HAS INSPECTED THE PROPERTIES, OBSERVED THEIR PHYSICAL
CHARACTERISTICS AND EXISTING CONDITIONS AND HAS HAD THE OPPORTUNITY TO CONDUCT
SUCH INVESTIGATIONS AND STUDIES ON AND OF THE PROPERTIES AND ADJACENT AREAS AS
IT DEEMED NECESSARY, AND BUYER SHALL BE DEEMED TO HAVE WAIVED ANY AND ALL
OBJECTIONS TO OR COMPLAINTS (INCLUDING BUT NOT LIMITED TO ACTIONS BASED ON
FEDERAL OR STATE STATUTORY OR COMMON LAW AND ANY PRIVATE RIGHT OF ACTION UNDER
ANY LAWS ((INCLUDING THOSE PERTAINING TO ENVIRONMENTAL PROTECTION) TO WHICH THE
PROPERTIES ARE OR MAY BE SUBJECT) REGARDING PHYSICAL CHARACTERISTICS AND
EXISTING CONDITIONS, INCLUDING WITHOUT LIMITATION STRUCTURAL AND GEOLOGIC
CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS AND SOLID AND HAZARDOUS
MATERIALS ON, UNDER, ADJACENT TO OR OTHERWISE AFFECTING THE PROPERTIES. BUYER
FURTHER HEREBY ASSUMES THE RISK OR CHANGES IN APPLICABLE LAWS RELATING TO PAST,
PRESENT AND FUTURE ENVIRONMENTAL CONDITIONS ON THE PROPERTIES, AND THE RISK THAT
ADVERSE PHYSICAL CHARACTERISTICS AND CONDITIONS, INCLUDING WITHOUT LIMITATION
THE PRESENCE OF HAZARDOUS MATERIALS, MAY NOT BE REVEALED BY ITS INVESTIGATION.
_/s/REL_________
INITIALS OF BUYER


49
        

--------------------------------------------------------------------------------








9. Disposition of Deposit.
9.1 Default by Sellers.
9.1.1 If the Closing shall not occur by reason of the failure of satisfaction of
the conditions benefiting Buyer under Section 4 or the termination of this
Agreement in accordance with Section 4 or Section 6 and such failure is not
waived by Buyer, then the Deposit (less the Independent Consideration, which
shall be paid to Sellers) shall be returned to Buyer, and neither party shall
have any further obligation or liability to the other (other than those
obligations that expressly survive a termination of this Agreement).
9.1.2 If the Closing shall not occur by reason of a Seller’s material default
hereunder that has not been cured within fifteen (15) days following receipt of
written notice thereof (a “Seller Default”), then, provided Buyer is not in
default of any of its obligations under this Agreement and Buyer has
demonstrated that it is ready, willing and able to perform its obligations under
this Agreement (including having obtained funds at least equal to the Closing
Payment), Buyer shall be entitled as its sole and exclusive remedy to either
(1) specifically enforce this Agreement, but an action for specific performance
must be commenced within sixty (60) days after the scheduled Closing Date (and
thereafter must be diligently pursued) or be forever barred, or (2) terminate
this Agreement and obtain a return of the Deposit (less the Independent
Consideration, which shall be paid to Sellers), but no other action, for damages
or otherwise, shall be permitted.


50
        

--------------------------------------------------------------------------------






9.2 Default by Buyer. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IF BUYER HAS NOT TERMINATED THIS AGREEMENT IN ACCORDANCE WITH THE
TERMS SET FORTH IN THIS AGREEMENT AND IF THE SALE OF THE PROPERTIES TO BUYER IS
NOT CONSUMMATED OTHER THAN SOLELY AND DIRECTLY DUE TO A SELLER DEFAULT, THEN
SELLERS, AS SELLERS’ SOLE AND EXCLUSIVE REMEDY, BUT SUBJECT TO THE PROVISIONS OF
THIS AGREEMENT THAT EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT, MAY
TERMINATE THIS AGREEMENT AND THE DEPOSIT SHALL BE DELIVERED TO AND RETAINED BY
SELLERS AS FULL COMPENSATION AND LIQUIDATED DAMAGES UNDER THIS AGREEMENT FOR
SUCH FAILURE TO CLOSE. IN CONNECTION WITH THE FOREGOING, THE PARTIES RECOGNIZE
THAT SELLERS WILL INCUR EXPENSES IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT AND THAT THE PROPERTIES MAY BE REMOVED FROM THE MARKET;
FURTHER, THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE
EXTENT OF DETRIMENT TO SELLERS CAUSED BY THE BREACH BY BUYER UNDER THIS
AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLERS SHOULD RECEIVE AS A RESULT
OF BUYER’S DEFAULT, AND THAT THE DEPOSIT REPRESENTS THE PARTIES’ BEST CURRENT
ESTIMATE OF SUCH DETRIMENT. THIS SECTION 9.2 SHALL SURVIVE ANY TERMINATION OF
THIS AGREEMENT. NOTHING CONTAINED IN THIS SECTION 9.2 SHALL LIMIT OR IMPAIR ANY
OF SELLERS’ RIGHTS AND REMEDIES AGAINST BUYER FOR ANY OTHER PRE-CLOSING DEFAULT
BY BUYER UNDER THIS AGREEMENT (INCLUDING BUYER’S DUE DILIGENCE INDEMNITY UNDER
SECTION 4.6 OR BREACH OF CONFIDENTIALITY UNDER SECTION 10.17 BELOW).
______/s/REL_____________
BUYER’S INITIALS
_______/s/KC____________
SELLER BMR-LANDMARK AT EASTVIEW LLC’S INITIALS
_________/s/KC__________
SELLER BMR-LANDMARK AT EASTVIEW IV LLC’S INITIALS





51
        

--------------------------------------------------------------------------------








9.3 Closing. If the Closing shall occur, the Deposit shall be applied as a
partial payment of the Purchase Price.
10. Miscellaneous.
10.1 Brokers.
10.1.1 Each Seller represents and warrants to Buyer, and Buyer represents and
warrants to Sellers, that no broker or finder has been engaged by it,
respectively, in connection with the sale contemplated by this Agreement. In the
event of a claim for broker’s or finder’s fee or commissions in connection with
the sale contemplated by this Agreement, then the applicable Seller shall
indemnify, defend, and hold harmless Buyer from the same if it shall be based
upon any statement or agreement alleged to have been made by such Seller, and
Buyer shall indemnify, defend and hold harmless Sellers from the same if it
shall be based upon any statement or agreement alleged to have been made by
Buyer.
10.1.2 The provisions of this Section 10.1 are not intended to apply to leasing
commissions incurred in accordance with this Agreement.
10.2 Limitation of Liability.
10.2.1 Notwithstanding anything to the contrary contained herein, the direct and
indirect shareholders, partners, members, trustees, officers, directors,
employees, agents, and security holders of the parties are not assuming any, and
shall have no, personal liability for any obligations of the parties hereto
under this Agreement, except as provided in the Joinder attached hereto. In no
event shall any party be liable under this Agreement for any consequential,
exemplary, special, or punitive damages.
10.2.2 Notwithstanding anything to the contrary contained herein (but subject to
the provisions of Section 10.2.1), neither Seller shall have any liability to
Buyer (and Buyer shall make no claim against either Seller) for a breach of any
representation or warranty or any other covenant, agreement, or obligation of
either Seller that survives Closing, or for indemnification, under this
Agreement or any Closing Document executed by either Seller in connection with
this Agreement, unless the valid claims for all such breaches and
indemnifications collectively aggregate to more than $1,000,000 (the “Basket
Limitation”), in which case Buyer shall be entitled to recover the amounts that
exceed the Basket Limitation. Notwithstanding the preceding sentence, the
liability of Sellers under this Agreement and such documents shall not exceed,
in the aggregate, an amount equal to two percent (2%) of


52
        

--------------------------------------------------------------------------------




the Purchase Price (the “Cap Limitation”). Notwithstanding the foregoing, in the
event an Escrow Period Violation is not cured by Sellers on or prior to the
Closing pursuant to Section 7.5 hereof, Sellers shall indemnify Buyer for all
Losses actually incurred by Buyer relating solely to such Escrow Period
Violations in excess of $100,000 (“Violation Basket”), in which case Buyer shall
be entitled to recover the amounts that exceed the Violation Basket. Further,
and notwithstanding the previous sentence, the liability of Sellers under this
Agreement for any Escrow Period Violations shall in no event exceed $1,000,000
(the “Violation Cap”).
(a) Notwithstanding anything to the contrary contained herein (but subject to
the provisions of Section 10.2.1), Buyer shall have no liability to Sellers (and
Sellers shall make no claim against Buyer) for a breach of any representation or
warranty or any other covenant, agreement, or obligation of Buyer that survives
Closing, or for indemnification, under this Agreement or any Closing Document
executed by Buyer in connection with this Agreement, unless the valid claims for
all such breaches and indemnifications collectively aggregate to more than the
Basket Limitation (or the Violation Basket with respect to Escrow Period
Violations only), in which case Sellers shall be entitled to recover the amounts
that exceed the Basket Limitation (or Violation Basket, as applicable).
Notwithstanding the preceding sentence, the liability of Buyer under this
Agreement and such documents shall not exceed the Cap Limitation (or the
Violation Cap with respect to Escrow Period Violations only).
(b)    The terms and provisions of this Section 10.2.4 shall survive Closing
and/or termination of this Agreement.
10.2.3    The limitations of liability contained in this Section 10.2 are in
addition to, and not in limitation of, any limitation on liability provided
elsewhere in this Agreement or by Law or by any other contract, agreement, or
instrument.
10.3 Schedules and Exhibits; Entire Agreement; Modification. All schedules and
exhibits attached and referred to in this Agreement are hereby incorporated
herein as if fully set forth in (and shall be deemed to be a part of) this
Agreement. This Agreement contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements
between the parties hereto respecting such matters. This Agreement may not be
modified or amended except by written agreement signed by both parties.
10.4 Time of the Essence. Time is of the essence of this Agreement. However,
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time (or by a
particular date) that ends (or occurs) on a non-business day, then such period
(or date) shall be


53
        

--------------------------------------------------------------------------------




extended until the immediately following business day. As used herein, “business
day” shall mean any day other than a Saturday, Sunday, or federal or New York
state holiday. Unless expressly indicated otherwise, (a) all references to time
in this Agreement shall be deemed to refer to Eastern time, and (b) all time
periods provided for under this Agreement shall expire at 5:00 p.m. Eastern
time.
10.5 Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed, and the usual rule of
construction, to the effect that any ambiguities herein should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications, or exhibits hereto or thereto. The
words “herein”, “hereof”, “hereunder”, “hereby”, “this Agreement”, and other
similar references shall be construed to mean and include this Agreement and all
amendments and supplements hereto unless the context shall clearly indicate or
require otherwise. Whenever the words “including”, “include”, or “includes” are
used in this Agreement, they shall be interpreted in a non-exclusive manner.
Except as otherwise indicated, all Schedule, Exhibit, and Section references in
this Agreement shall be deemed to refer to the Schedules, Exhibits, and Sections
in this Agreement. Except as otherwise expressly provided herein, any approval
or consent provided to be given by a party hereunder must be in writing to be
effective and may be given or withheld in the sole and absolute discretion of
such party.
10.6 Governing Law. This Agreement shall be construed and enforced in accordance
with the Laws of the State of New York, without giving effect to any principles
regarding conflict of laws.
10.7 Successors and Assigns. Buyer may not assign or transfer any of its rights
or obligations under this Agreement either directly or indirectly (whether by
outright transfer, transfer of ownership interests, or otherwise) without the
prior written consent of Sellers in their sole and absolute discretion;
provided, however, Buyer may assign all of its interest in this Agreement one
time on or before the Closing Date to (i) a wholly-owned subsidiary of Buyer or
(ii) a lending institution selected by Buyer (a “Buyer Assignee”) so long as
(A) Buyer gives Sellers notice thereof at least two (2) business days prior to
Closing (including the name, vesting, and signature block of the transferee),
(B) the assignment to a Buyer Assignee shall occur immediately prior to the
Closing, (C) in connection with the Closing, Buyer and Buyer Assignee execute
and deliver to Sellers an assignment of the right to receive the Deed hereunder
upon receipt by Sellers of the Purchase Price (as adjusted herein) in form and
substance reasonably satisfactory to Sellers and Buyer Assignee and (D) on or
prior to the Closing, Buyer and Buyer Assignee shall enter into the
Participation Agreement. Notwithstanding the limited assignment by Buyer to a
Buyer Assignee permitted hereunder, in no event shall Buyer be relieved of its
obligations and liabilities hereunder as a result of any such assignment and
Buyer shall perform all


54
        

--------------------------------------------------------------------------------




obligations hereunder (including without limitation, the assumption of all
Contracts required to be assumed hereunder) and Buyer Assignee shall have no
liability whatsoever to Seller or any other person under this Agreement. No
consent given by Sellers to any transfer or assignment of Buyer’s rights or
obligations hereunder shall be construed as a consent to any other transfer or
assignment of Buyer’s rights or obligations hereunder. No transfer or assignment
in violation of the provisions hereof shall be valid or enforceable. Subject to
the foregoing, this Agreement and the terms and provisions hereof shall inure to
the benefit of and be binding upon the successors and assigns of the parties.
The terms of this Section 10.7 shall survive the Closing of this Agreement.
10.8 Notices. All notices, demands, and communications permitted or required to
be given hereunder shall be in writing, and shall be delivered (a) personally;
(b) by United States registered or certified mail, postage prepaid; (c) by FedEx
or other reputable courier service regularly providing evidence of delivery
(with charges paid by the party sending the notice); or (d) by a PDF or similar
attachment to an e‑mail, provided that such e‑mail attachment shall be followed
within one (1) business day by delivery of such notice pursuant to clause (a),
(b), or (c) above. (Notwithstanding clause (d), e‑mail notice is sufficient in
and of itself, and need not be followed by delivery of notice pursuant to
clause (a), (b), or (c) above, as long as both (i) the notice is not a notice of
default or a notice of termination of the Agreement, and (ii) receipt of such
e‑mail is affirmatively acknowledged by all parties to whom such e‑mail is
required to be addressed (including those to be copied).) Any such notice to a
party shall be addressed at the address set forth below (subject to the right of
a party to designate a different address for itself by notice similarly given):
To either Seller:
BMR-Landmark at Eastview LLC
 
17190 Bernardo Center Drive
 
San Diego, California 92131
 
Attention: Denis Sullivan
 
Telephone: (858) 207-5975
 
E-mail: denis.sullivan@biomedrealty.com
 
 
and:
BMR-Landmark at Eastview IV LLC
 
17190 Bernardo Center Drive
 
San Diego, California 92131
 
Attention: Denis Sullivan
 
Telephone: (858) 207-5975
 
E-mail: denis.sullivan@biomedrealty.com
 
 
with copy to:
BMR-Landmark at Eastview LLC
 
17190 Bernardo Center Drive
 
San Diego, California 92131
 
Attention: Legal Department



55
        

--------------------------------------------------------------------------------




 
Telephone: (858) 485-9840
 
E-mail: legalreview@biomedrealty.com
 
 
with copy to:
c/o The Blackstone Group
 
345 Park Avenue, 42nd Floor
 
New York, NY 10154
 
Attention: Judy Turchin and Giovanni Cutaia
 
Telephone: (212) 583-5000
 
E-mail: giovanni.cutaia@blackstone.com and
 
judy.turchin@blackstone.com
 
 
with copy to:
Simpson Thacher & Bartlett LLP
 
425 Lexington Avenue
 
New York, New York 10017
 
Attention: Sasan Mehrara, Esq.
 
Telephone: (212) 455-2783
 
E-mail: smehrara@stblaw.com
 
 
To Buyer:
Regeneron Pharmaceuticals, Inc.
 
777 Old Saw Mill River Road
 
Tarrytown, New York 10591
 
Attention: Joseph J. LaRosa
 
Senior Vice President, General Counsel and Secretary
 
Telephone: 914-847-7498
 
E-mail: Joseph.LaRosa@regeneron.com
 
 
with a copy to:
Regeneron Pharmaceuticals, Inc.
 
777 Old Saw Mill River Road
 
Tarrytown, New York 10591
 
Attention: Joanne Deyo
 
Vice President, Facilities
 
Telephone: (914) 847-7407
 
E-mail: Joanne.Deyo@regeneron.com
 
 
with copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
 
Four Times Square
 
New York, New York 10036
 
Attention: Marco Caffuzzi
 
Telephone: (212) 735-2661
 
E-mail: marco.caffuzzi@skadden.com

Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused), provided
that


56
        

--------------------------------------------------------------------------------




if any notice or other communication to be delivered by email attachment as
provided above cannot be transmitted because of a problem affecting the
receiving party’s computer, the deadline for receiving such notice or other
communication shall be extended through the next business day, as shown by the
addressee’s return receipt if by certified mail, and as confirmed by the courier
service if by courier; provided, however, that if such actual delivery occurs
after 5:00 p.m. local time where received or on a non-business day, then such
notice or communication so made shall be deemed effective on the first business
day after the day of actual delivery. Except as expressly provided above with
respect to certain email attachments and in Section 10.21 below, no
communications via electronic mail shall be effective to give any notice,
request, direction, demand, consent, waiver, approval, or other communications
hereunder. The attorneys for any party hereto shall be entitled to provide any
notice that a party desires to provide or is required to provide hereunder.
10.9 Third Parties. Except as provided in Section 8.2, nothing in this
Agreement, whether expressed or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any person other than the
parties hereto and their respective successors and assigns, and nothing in this
Agreement is intended to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement, and no provision shall give any
third parties any right of subrogation or action over or against any party to
this Agreement.
10.10 Legal Costs. Each party hereto agrees that it shall pay directly any and
all legal costs which it has incurred or shall incur on its own behalf in the
preparation of this Agreement, all Deeds, and other agreements pertaining to
this transaction and that such legal costs shall not be part of the closing
costs. In addition, if either Buyer or either Seller brings any suit or other
proceeding, including an arbitration proceeding, with respect to the subject
matter or the enforcement of this Agreement, the prevailing party (as determined
by the court, agency, arbitrator, or other authority before which such suit or
proceeding is commenced), in addition to such other relief as may be awarded,
shall be entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation actually incurred. The foregoing includes attorneys’ fees,
expenses and costs of investigation (including those incurred in appellate
proceedings), costs incurred in establishing the right to indemnification, or in
any action or participation in, or in connection with, any case or proceeding
under Chapter 7, 11, or 13 of the Bankruptcy Code (11 United States Code
Sections 101 et seq.), or any successor statutes. The provisions of this
Section 10.10 shall survive the Closing or any termination of this Agreement.
10.11 Bulk Sales Laws. Buyer and Seller hereby agree to comply with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may be applicable with respect to the sale of all or any portion of the
Properties to Buyer, and both parties hereby agree to reasonably cooperate with
the other in such compliance.


57
        

--------------------------------------------------------------------------------




10.12 Further Assurances. Each party shall, whenever and as often as it shall be
requested so to do by the other, cause to be executed, acknowledged, or
delivered any and all such further instruments and documents as may be necessary
or proper, in the reasonable opinion of the requesting party, in order to carry
out the intent and purpose of this Agreement (provided the same do not increase
in any respect the costs to, or liabilities or obligations of, such party in a
manner not otherwise provided for herein).
10.13 Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by Law.
10.14 Press Releases. Except as otherwise expressly permitted under
Section 10.17 below, no press release or other public disclosure regarding the
terms of this Agreement or the transaction contemplated hereby shall be made
without the prior written consent of Buyer and Sellers. Except as otherwise
expressly permitted under Section 10.17 below, without limitation on the
foregoing, Buyer and Sellers shall use diligent efforts not to make any public
disclosure of the Purchase Price. However, either party shall have the right to
make public disclosures required by (1) Law (but only if such party gives the
other party reasonable notice and an opportunity to obtain a restraining order
or take other similar protective actions) or (2) the rules and regulations of a
securities exchange. This Section 10.14 shall survive the Closing.
10.15 Anti-Terrorism Law. Each party is in material compliance with the terms of
the USA Patriot Act of 2001, as amended, any regulations promulgated under the
foregoing law, Executive Order No. 13224 on Terrorist Financing, any sanctions
program administrated by the U.S. Department of Treasury’s Office of Foreign
Asset Control or Financial Crimes Enforcement Network (collectively, the
“Anti‑Money Laundering and Anti-Terrorism Laws”), and any other Laws,
regulations or executive orders designed to combat terrorism or money
laundering, if applicable, to this Agreement. Each party represents and warrants
to the other party that it is not an entity named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Department of
Treasury, as last updated prior to the date of this Agreement. The monies used
to fund Buyer’s investment in the Property are not (i) derived from, invested
for the benefit of or related in any way to the governments of, or persons
within, any country under a United States embargo enforced by the Office of
Foreign Assets Control of the United States Department of the Treasury
(currently, Cuba, Iran, North Korea, Sudan, Syria, or the Crimea region of
Ukraine), or (ii) derived from any illegal or illicit activity.
10.16    Tax Appeal Proceedings.
10.16.1 Prosecution and Settlement of Proceedings.


58
        

--------------------------------------------------------------------------------




(a) If any tax reduction proceedings in respect of any Constituent Property,
relating to any tax years ending prior to the year in which the Closing occurs,
are pending at the time of the Closing, the applicable Seller reserves and shall
have the right to continue to prosecute and/or settle the same at no cost or
expense to Buyer and without Buyer's consent; provided, that, neither Seller
shall be permitted to settle or compromise any such proceedings if such
settlement or compromise would have an adverse impact on the taxes for the
fiscal year in which the Closing occurs or any subsequent tax period.
(b) If any tax reduction proceedings in respect of a Constituent Property,
relating to the tax year in which the Closing occurs, are pending at the time of
Closing, then such Seller reserves and shall have the right to continue to
prosecute and settle the same; provided, however, that such Seller shall not
settle any such proceeding without Buyer’s prior written consent, which consent
shall not be unreasonably withheld or delayed. Buyer shall reasonably cooperate
with Sellers in connection with the prosecution of any such tax reduction
proceedings.
10.16.2 Application of Refunds or Savings. Any refunds or savings in the payment
of taxes resulting from such tax reduction proceedings that are applicable to
taxes allocable to the period prior to the date of the Closing shall belong to
and be the property of the applicable Seller, and any refunds or savings in the
payment of taxes that are applicable to taxes allocable to the period from and
after the date of the Closing shall belong to and be the property of Buyer;
provided, however, that if any such refund creates an obligation to reimburse
any tenants under any Lease for any rents or additional rents paid or to be
paid, that portion of such refund equal to the amount of such required
reimbursement (after deduction of allocable expenses as may be provided in such
Lease to such tenant) shall, at such Seller’s election, either (a) be paid to
Buyer and Buyer shall disburse the same to such tenants or (b) be paid by such
Seller directly to the tenants entitled thereto. All reasonable attorneys’ fees
and other expenses incurred in obtaining such refunds or savings shall be
apportioned between the applicable Seller and Buyer in proportion to the gross
amount of such refunds or savings payable to such Seller and Buyer, respectively
(without regard to any amounts reimbursable to tenants); provided, however, that
neither the applicable Seller nor Buyer shall have any liability for any such
fees or expenses in excess of the refund or savings paid to such party unless
such party initiated such proceeding.
10.16.3 Survival. The provisions of this Section 10.15 shall survive the
Closing.


59
        

--------------------------------------------------------------------------------




10.17 Acceptance of Deeds. Consummation of the Closing shall be deemed full
compliance by Sellers of all of Sellers’ obligations under this Agreement except
for those obligations of Sellers that are specifically stated to survive the
Closing hereunder.
10.18 Adjoining Property.
(a) Buyer and Sellers acknowledge and agree that Buyer (or one of its
affiliates) is the owner of an adjoining property to the Constituent Properties
(the “Adjoining Property”) and is currently pursuing certain development
opportunities at the Adjoining Property, which may require the cooperation of
the owner of the Constituent Properties with respect to certain traffic studies,
entitlements, and other development matters. During the Escrow Period, Buyer and
Sellers shall use commercially reasonable efforts to consult with such other
party with respect to the potential development of the Adjoining Property,
provided that nothing in this Agreement shall prohibit either party in its sole
and absolute discretion from contacting any Governmental Entity having
jurisdiction over the Adjoining Property or making a public filing or responding
to a public filing with respect to the Adjoining Property. Notwithstanding the
foregoing, if Buyer elects during the Escrow Period to suspend its development
activities with respect to the Adjoining Property and notifies Sellers in
writing of the same, Sellers shall not make any public filings or responses to a
public filing with respect to the Adjoining Property that Buyer has fully
revoked (unless such filing or response is necessary due to previous filings or
responses made by Buyer or an affiliate thereof).
(b) Buyer and Sellers acknowledge and agree that (i) Buyer (or one of its
affiliates) (such Person(s), the "Loop Road Property Owner") is the owner of an
adjoining property to the Constituent Properties (the “Loop Road Property”),
(ii) Sellers hold an easement granting Sellers certain use of and/or access to a
certain area of the Loop Road Property (such area, the "Easement Area") and
(iii) Sellers are currently pursuing certain development opportunities on and/or
around the Easement Area, which may require the cooperation of the Loop Road
Property Owner with respect to certain traffic studies, entitlements, and other
development matters. During the Escrow Period, Sellers shall use commercially
reasonable efforts to consult with Buyer with respect to the potential
development of the Easement Area, provided that nothing in this Agreement shall
prohibit either party in its sole and absolute discretion from contacting any
Governmental Entity having jurisdiction over the Loop Road Property or making a
public filing or responding to a public filing with respect to the Loop Road
Property.
10.19 Relationship of the Parties. Nothing in this Agreement shall be construed
so as to make Buyer a partner of the Sellers and nothing in this Agreement shall
be


60
        

--------------------------------------------------------------------------------




construed so as to make Buyer an owner of the Properties for any purpose until
the Closing Date.
10.20 Confidentiality. The terms of the transaction contemplated in this
Agreement, including, without limitation, the Purchase Price, all other
financial terms, and all Due Diligence Materials, shall remain confidential and
shall not be disclosed by any party hereto without the written consent of the
other except (a) to such party’s directors, officers, partners, members,
employees, legal counsel, accountants, lenders, engineers, architects, brokers,
financial advisors, and similar professionals and consultants, to the extent
such party deems it necessary or appropriate in connection with the transaction
contemplated hereunder (and such party shall inform each of the foregoing
parties of such party’s obligations under this Section and shall secure the
agreement of such parties to be bound by the terms hereof), or (b) as otherwise
required by Law or regulation (including the rules and regulations of a
securities exchange). Unless and until the transaction contemplated by this
Agreement shall close, Buyer shall also keep confidential all documents,
reports, and information concerning the Properties obtained from Sellers or
through the due diligence investigation of the Properties by Buyer or its
agents, except to the extent permitted by clauses (a) or (b) above. The
provisions of this Section 10.20 shall survive any termination of this Agreement
or the Closing (as applicable).
10.21 Counterparts; Delivery. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. The delivery of an executed counterpart of
this Agreement by facsimile or as a PDF or similar attachment to an e-mail shall
constitute effective delivery of such counterpart for all purposes with the same
force and effect as the delivery of an original, executed counterpart.
Notwithstanding the foregoing, upon written request by either party the other
party promptly shall deliver an original, executed counterpart of this Agreement
to the requesting party.
10.22 Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto.
10.23 Jurisdiction. Buyer and Sellers each irrevocably submits to the
jurisdiction of (a) the Supreme Court of the State of New York and (b) the
United States District Court for the Southern District of New York for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Buyer and Sellers each further agree
that service of any process, summons, notice, or document by U.S. certified mail
to such party’s respective address set forth above shall be effective service of
process for any action, suit, or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. BUYER AND SELLERS EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY


61
        

--------------------------------------------------------------------------------




AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE
OF ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN (X) THE SUPREME COURT OF THE STATE OF NEW
YORK AND (Y) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT, OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
[Signatures appear on following page.]




62
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Sellers and Buyer have executed this Agreement as of the
date first above written.
SELLERS:
 
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
 
By: /s/Kenneth A. Caplan
Name: Kenneth A. Caplan
Title: Senior Managing Director and Vice President
 
BMR-LANDMARK AT EASTVIEW IV LLC,
a Delaware limited liability company
 
By: /s/Kenneth A. Caplan
Name: Kenneth A. Caplan
Title: Senior Managing Director and Vice President

IN WITNESS WHEREOF, Sellers and Buyer have executed this Agreement as of the
date first above written.
BUYER:
 
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
 
By: /s/Robert E. Landry
Name: Robert E. Landry
Title: SVP - CFO & Finance





63
        

--------------------------------------------------------------------------------





JOINDER BY ESCROW AGENT
Old Republic Title Company, referred to in this Agreement as the “Escrow Agent,”
hereby acknowledges that it received this Agreement executed by Sellers and
Buyer as of the 30th day of December, 2016, and accepts the obligations of the
Escrow Agent as set forth herein.
OLD REPUBLIC TITLE COMPANY
By: /s/Gregory J. Chaparro
Name: Gregory J. Chaparro
Title: SVP

    


64
        

--------------------------------------------------------------------------------






ACKNOWLEDGEMENT BY ESCROW AGENT OF RECEIPT OF DEPOSIT
Old Republic Title Company, referred to in this Agreement as the “Escrow Agent,”
hereby acknowledges that it received the Deposit on the 30th day of December,
2016. The Escrow Agent hereby agrees to hold and distribute the Deposit in
accordance with the terms and provisions of the Agreement.
OLD REPUBLIC TITLE COMPANY
By: /s/Gregory J. Chaparro
Name: Gregory J. Chaparro
Title: SVP

    




65
        

--------------------------------------------------------------------------------





JOINDER
1. In consideration of Buyer’s execution of that certain Purchase Agreement
dated as of December 30, 2016 by and between BMR-Landmark at Eastview LLC,
BMR-Landmark at Eastview IV LLC and Regeneron Pharmaceuticals, Inc. (as the same
may be amended, modified or supplemented from time to time, the “Agreement”) to
which this “Joinder” is attached (and of which it forms a part), the undersigned
(“Seller Parent”), hereby agrees, to fulfill any payment obligations of Sellers
under Section 5.2.1(i), Section 5.3, Section 5.4.3(b), Section 5.4.3(d), Section
7.6, Section 10.1.1, Section 10.2.2, Section 10.10 and Section 10.16.2 of the
Agreement (collectively, the “Obligations”) in accordance with the terms of the
Agreement and to the extent such Obligations are not timely fulfilled by
Sellers, but without any obligation of Buyer to proceed first against Sellers
for such Obligations, in each case subject to the limitations set forth in the
Agreement. Capitalized terms used in this Joinder and not otherwise defined
herein shall have the same meanings as set forth in the Agreement.
2. Seller Parent acknowledges that Seller Parent is an affiliate of Seller and
that Seller Parent will derive substantial benefits from the execution of the
Agreement and the transactions contemplated thereby, and that Seller Parent’s
execution of this Joinder is a material inducement and condition to Buyer’s
execution of the Agreement.
3. Notwithstanding anything to the contrary contained in this Joinder, the
obligations and liabilities of Seller Parent under this Joinder are subject to
all limitations applicable to the Seller’s obligations and liabilities under the
Agreement, including, without limitation, the limitations set forth in Section
7.3 and Section 10.2 of the Agreement, and all such limitations are incorporated
herein by this reference as if set forth in full herein. Without limitation on
the foregoing: (a) in no event shall Seller Parent's liability under this
Joinder exceed the Cap Limitation (subject to reduction for any claims or
amounts actually paid by Sellers and credited against the Cap Limitation
pursuant to the terms of the Agreement) in the aggregate for all claims made by
Buyer hereunder; and (b) all obligations and liabilities of Seller Parent under
this Joinder (including any cause of action by reason of a breach thereof) shall
survive the Closing only for so long as such obligations or liabilities shall
survive pursuant to the terms of the Agreement.
4. Seller Parent’s guaranty and liability under this Joinder are absolute and
unconditional and shall not be affected, released, terminated, discharged or
impaired, in whole or in part, by any or all of the following: (i) any lack of
genuineness, regularity, validity, legality or enforceability, or the
voidability of, the Agreement; (ii) the failure of Buyer to exercise or to
exhaust any right or remedy or take any action against any Person or any
collateral or other security available to it; (iii) any amendment or
modification of the terms of the Agreement; (iv) any failure or delay of Buyer
to exercise, or any lack of diligence in exercising, any right or remedy with
respect to the Agreement; (v) any dealings or transactions between Buyer and
Sellers or any of its affiliates relating to the Agreement, whether or not
Seller Parent shall be a party to or cognizant of the same; (vi) any exchange,
surrender or release, in whole or in part, of any security which may be held by
Buyer at any time in respect of the Agreement; (vii) any guaranty now or
hereafter executed by Seller Parent or its affiliates or the release of Seller
Parent or its affiliates thereunder or the failure of any other party to assume
liability for the payment in connection with the Agreement, whether by operation


66
        

--------------------------------------------------------------------------------




of law or otherwise; (viii) Buyer's consent to any assignment or successive
assignments of the Agreement; (ix) the failure to give Seller Parent notice of
any breach; and/or (x) any other circumstance which might constitute a legal or
equitable discharge or defense available to Seller Parent, whether similar or
dissimilar to the foregoing, other than the defense of (a) payment and
performance or (b) the claim against Sellers is not due and owing under the
terms of the Agreement or that Seller has performed (it being understood and
agreed that Buyer will only be required to litigate the existence of the same or
similar defenses raised by both Seller and Seller Parent in one action or
proceeding). Seller Parent expressly waives the following: (i) notice of
acceptance of this Joinder; (ii) any requirement of promptness, diligence,
presentment, protest, notice of dishonor, notice of demand and notice of
acceptance; (iii) the right to trial by jury in any action or proceeding of any
kind arising on, under, out of, or by reason of or relating, in any way, to its
obligations under this Joinder, or the interpretation, breach or enforcement of
such obligations; and (iv) all rights of subrogation and any other claims that
it may now or hereafter acquire against Seller or any insider that arise from
the existence, payment, performance or enforcement of Seller Parent’s
obligations under this Joinder until such time as Seller Parent’s obligations
under this Joinder are performed and paid in full. Seller Parent’s obligations
under this Joinder are a present guaranty of payment and performance and not
merely of collection. Notwithstanding anything to the contrary contained herein,
Seller Parent’s liability shall extend to all amounts and performance of all of
its obligations under this Joinder notwithstanding the fact that the Agreement
becomes unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding.
5. The following Sections of the Agreement shall apply to this Joinder as though
herein set forth in full, mutatis mutandis: 7.3, 10.2, 10.3, 10.5, 10.6, 10.8,
10.13, 10.14, 10.17, 10.20, 10.21, 10.22 and 10.23 (with any notice to Seller
Parent to be sent to the addresses set forth for Sellers in Section 10.8 of the
Agreement).
(no further text on this page)


67
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date of
the Agreement.




BIOMED REALTY, L.P.,
a Maryland Partnership


By:    BRE Edison L.P., a Delaware limited partnership,
    its general partner
    
By:    BRE Edison LLC, a Delaware limited liability company,
        its general partner
        
By: /s/Kenneth A. Caplan
Name: Kenneth A. Caplan
Title: Senior Managing Director and Vice President





68
        

--------------------------------------------------------------------------------





LIST OF EXHIBITS AND SCHEDULES
SCHEDULES


1.22
-
Leases
1.32
-
Personal Property
4.3.4
-
Permitted Exceptions
5.4.1(b)
-
List of Tenant Security Deposits
5.4.1(f)
-
Sellers' Capital Projects
7.1.1(b)
-
Lease Defaults
7.1.1(d)
-
Brokerage Agreements
7.1.1(e)
-
Rent Arrearages
7.1.1(f)
-
Leasing Costs
7.1.2
-
Litigation and Non-Compliance Against Sellers
7.1.4-I
-
Material Existing Contracts
7.1.4-II
-
Must-Assume Contracts
7.1.10
-
Telecommunication Contracts
7.1.11
-
Pending Condemnation Proceedings
7.1.12
-
Tax Appeal Proceedings
7.1.13
-
Purchase Options
7.5.1(b)
-
Affiliate Leases and Licenses to be Terminated

EXHIBITS


“A”
-
Legal Description
“B”
-
Reserved
“C”
-
Form of Deed
“D”
-
Form of Bill Of Sale, Assignment, and Assumption
“E”
-
Form of Notice to Tenants
“F”
-
Form of Seller Title Certificate
“G”
-
Form of Seller Closing Certificate
“H”
-
Form of Buyer Closing Certificate
“I”
-
Form of FIRPTA
“J-1”
-
Form of Tenant Estoppel
“J-2”
-
Form of Contractor Estoppel





69
        

--------------------------------------------------------------------------------





SCHEDULE 1.22


LEASES


Tenant Name
Document Type
Document Date
ACS STATE & LOCAL SOLUTIONS, INC.
Amended and Restated Lease
12/31/2002
 
First Amendment
9/26/2003
 
Second Amendment
2/28/2005
 
Third Amendment
9/7/2011
 
Fourth Amendment
10/31/2011
Name change: XEROX STATE & LOCAL SOLUTIONS, INC.
(f/k/a ACS State & Local Solutions, Inc.)
Fifth Amendment
3/15/2016
 
 
 
TECHNOVAX, INC.
Lease Agreement
4/14/2005
 
First Amendment
5/29/2008
 
Second Amendment
7/19/2010
 
Third Amendment
12/24/2010
 
Fourth Amendment
4/1/2016
 
 
 
PSYCHOGENICS INC.
Lease Agreement
10/21/2011
 
First Amendment
10/25/2012
 
Second Amendment
2/1/2013
 
 
 
MOMENTIVE PERFORMANCE MATERIALS USA INC.
Lease Agreement
12/31/2009
 
Lease Guaranty
12/31/2009
 
First Amendment
9/17/2010
 
Letter Exercising Extension Option
12/27/2011
 
Second Amendment
12/28/2012
 
 
 
PEARL RIVER ACQUISITION CORPORATION
Space Lease
12/23/2008
 
Lease Agreement
12/23/2008
 
Lease Guaranty
12/23/2008
 
First Amendment to Lease Guaranty
5/15/2009
 
First Amendment to Lease
5/15/2009
 
Building Lease
5/15/2009
 
Amended and Restated Building Lease
6/19/2009
 
First Amendment to Space Lease
6/19/2009
 
Lease Termination Agreement
6/19/2009
 
Amended & Restated Lease Guaranty
6/19/2009
 
First Amendment
5/31/2013
 
Term Commencement
1/11/2010
 
Notice to Terminate Lease
5/1/2016



70
        

--------------------------------------------------------------------------------




METROPOLITAN FIBER SYSTEMS OF NEW YORK
Utility Access License Agreement
8/1/2003
Name change: MCIMETRO ACCESS TRANSMISSION SERVICES, LLC
Renewal of License Agreement
1/23/2013
 
 
 
ICL-IP AMERICA INC.
Lease Agreement
5/19/2015
 
First Amendment
5/5/2016
 
Acknowledgement of Term Commencement
8/10/2016
 
Second Amendment
8/16/2016
 
 
 
COMBE INCORPORATED
Lease Agreement
3/31/2000
 
First Amendment
1/7/2003
 
Second Amendment
4/1/2005
 
Third Amendment
3/10/2010
 
Fourth Amendment
8/10/2010
 
Fifth Amendment
3/4/2011
 
Sixth Amendment
4/27/2011
 
Seventh Amendment
11/16/2012
 
Eighth Amendment
10/31/2014
 
Letter Exercising Extension Option
3/2/2015
 
 
 
EMPIRE MAINTENANCE GROUP
Space License Agreement
11/1/2015
 
 
 
SAVVY NETWORKS, INC.
Lease Agreement
3/13/2003
 
First Amendment
12/31/2004
 
Second Amendment
1/18/2006
 
Term Commencement
2/17/2006
 
Third Amendment
10/29/2007
Name Change: ANOTHER 9, LLC (successor-in-interest to Savy Networks, Inc.)
Fourth Amendment
5/18/2010
 
Fifth Amendment
5/16/2011
 
Settlement Agreement
3/30/2012
 
Sixth Amendment
12/21/2012
 
 
 
COHERE COMMUNICATIONS (assignee)
Assignment & Assumption of Lease
9/30/2014
 
 
 
ARMGO PHARMA, INC.
Lease Agreement
12/22/2009
 
Term Commencement
3/10/2010
 
First Amendment
3/16/2010
 
Work Letter
3/23/2010
 
 
 
BAYER HEALTHCARE LLC
Lease Agreement
11/16/2006
 
Lease Guaranty
11/16/2006
 
Term Commencement
7/10/2007
 
First Amendment
11/29/2007



71
        

--------------------------------------------------------------------------------




ASCENSIA DIABETES CARE US, INC. (assignee)
Assignment & Assumption of Lease
1/4/2015
 
Consent to Assignment of Lease
1/4/2016
 
 
 
INNOTECH USA, INC.
Lease Agreement
5/30/2003
 
First Amendment
12/4/2006
Name Change: AEROLASE CORPORATION (f/k/a)
Second Amendment
9/13/2011
 
Third Amendment
1/11/2013
 
Acknowledgement of Substitute 777 Premises Commencement Date
1/17/2013
 
Fourth Amendment
3/10/2016
 
 
 
HOME DEPOT U.S.A., Inc.
Ground Lease Agreement
9/7/2006

































































72
        

--------------------------------------------------------------------------------




SCHEDULE 1.32


PERSONAL PROPERTY


•
Firewall, located in the basement of 777

•
Router, located in the basement of 777

•
CISCO phone system, located in the basement of 777 and BMR management office

•
Meraki wireless access points, located in the BMR management office

•
Switches, located in the BMR management office

•
Computers, located in the BMR management office

•
Monitors, located in the BMR management office

•
Xerox copier, located in the BMR management office

•
Cell phones

•
Laptops

•
iPads





























































73
        

--------------------------------------------------------------------------------




SCHEDULE 4.3.4


PERMITTED EXCEPTIONS


1.
Variations between Tax Map and record description.

2.
Until a guaranteed survey is received, the title policy will not insure the
exact location, courses, distances and dimensions of the premises or the bed of
any street, road or avenue passing through the said premises or any state of
facts that a survey would show.

3.
No title is insured to any land now or formerly lying in the bed of SAW MILL
RIVER, its arms, branches or tributaries by whatever name called.

4.
Rights of others to the natural and unobstructed flow of any rivers, brooks and
streams crossing premises.

5.
Subject to riparian rights and easements of others and over SAW MILL RIVER, but
policy does not insure any riparian rights or easements in favor of the owner of
the premises as described in the title report.

6.
Truck Sewer Line Easement granted to the COUNTY OF WESTCHESTER for the Saw Mill
Sewer Project contained in Liber 3298 cp 166 and located on the Filed Maps No.
3932, 3933 and No. 3934.

7.
Terms Conditions of the unrecorded Easement Agreements for Air Space over Old
Saw Mill River Road between the TOWN OF GREENBURGH and UNION CARBIDE CORP. dated
August 21, 1968 with reference to the bridge thereon over Old Saw Mill River
Road.

8.
Agreement and Easement between UNION CARBIDE CORPORATION and the TOWN OF
GREENBURGH contained in Liber 7661 cp 320, located as shown on Map 19469.

9.
Access Easement, 20 feet wide, Reserved in Liber 4045 cp 92 for ingress and
egress in favor of the COUNTY OF WESTCHESTER from Old Saw Mill Road to the
Potter's Filed, A/K/A County Home Cemetery and referred to in Liber 4087 cp 405.

10.
Covenants and Restrictions as set forth in Deed recorded in Liber 5203 cp 58 and
as shown on Filed Map No. 19473.

11.
Easements, public and private over so much of the premises described in Schedule
A, which lies in the present or former bed of SAW MILL RIVER ROAD and OLD SAW
MILL RIVER ROAD, for all street purposes including but not limited to utilities,
water and sewer lines, telegraph, telephone and power lines.

12.
Notes, Easements and Wetlands as shown on Filed Map No. 27669, filed on
11/15/05.

13.
Notes, Easements and Wetlands as shown on Filed Map #27754.

14.
Memorandum of Agreement dated 8/19/05 recorded 6/16/06 in Control # 461580136
made by and between Madison Square Garden, L.P. with Eastview Holdings, LLC (and
Helicopter Landing Area Restrictions).

15.
Water Line Easement with the Town of Greenburgh recorded 10/13/06 in Control #
462700118.

16.
Sewer Line Easement with the Town of Greenburgh recorded 10/13/06 in Control #
462700131.

17.
Easement Agreement between Eastview Holdings LLC and BMR-LANDMARK AT EASTVIEW,
LLC dated 8/4/07 and recorded 10/10/07 in Control No. 472740314 (Stormwater
Drainage).



74
        

--------------------------------------------------------------------------------




18.
Reciprocal Easement Agreement between Eastview Holding LLC and BMR-LANDMARK AT
EASTVIEW, LLC dated 8/16/07 and recorded 9/5/07 in Control No. 47360279 (Loop
Road Easements).

19.
Easement Agreement between Eastview Holdings LLC and BMR-LANDMARK AT EASTVIEW,
LLC and MSG Training Center, LLC, dated 8/16/07 and recorded 9/5/07 in Control
No. 472360254 (Right of Way and Road Widening).

20.
Reciprocal Easement Agreement between Eastview Holdings LLC and BMR-LANDMARK AT
EASTVIEW, LLC, and MSG Training Center, LLC dated 8/16/07 and recorded 9/5/07 in
Control No. 472360245 (Detention Basin).

21.
Memorandum of Lease between BMR-LANDMARK AT EASTVIEW, LLC and REGENERON
PHARMACEUTICALS, INC. dated 12/12/06 and recorded 2/22/07 in Control No.
470330388.

22.
Memorandum of Cost Allocation Agreement by and between Eastview Holdings LLC and
BMR-LANDMARK AT EASTVIEW LLC dated 12/28/07 and to be recorded as amended by
agreements recorded as Control Nos. 490280046 and 500050324.

23.
Easement among Consolidated Edison, Eastview Holdings LLC and BMR-Landmark at
Eastview LLC dated 11/7/07, recorded 6/5/08 as Control No. 481430158 (drainage
near softball field).

24.
Covenants and Restrictions as set forth in Deed recorded in Liber 5203 Cp. 58
and as shown on Filed Map No. 19473.

25.
Notes, Easements and Wetlands as shown on Filed Map No. 28024.

26.
Water Line Easement with the Town of Greenburgh recorded 10/13/06 in Control No.
462700118.

27.
Water Easement Agreement by and between EASTVIEW HOLDINGS LLC and THE TOWN OF
MOUNT PLEASANT dated 3/31/06 and recorded 8/2/06 in Control No. 462020467, as
amended by Agreement dated 11/12/13 and recorded 11/19/13 as Control No.
533173332 (affects Lot 1 and 2 on Filed Map No. 28024).

28.
Memorandum of Lease made by and between EASTVIEW HOLDINGS LLC and HOME DEPOT
U.S.A., INC. dated 9/7/06 and recorded 11/17/06 in Control No. 462710333.

29.
Easements and Restrictions Agreement between EASTVIEW HOLDINGS LLC and HOME
DEPOT U.S.A, INC. dated 9/7/06 and recorded 11/17/06 in Control No. 462890371.

30.
Easement Agreement made by and between EASTVIEW HOLDINGS LLC and BMR-LANDMARK AT
EASTVIEW, LLC, and HOME DEPOT U.S.A, INC dated 8/31/06 and recorded 11/17/06 in
Control No. 462890373.

31.
Memorandum of Cost Allocation Agreement by and between Eastview Holdings LLC and
BMR-Landmark at Eastview LLC dated 12/28/07 and recorded 2/6/09 as Control No.
490280041, as amended in Control No. 490280046 and 500050324.

32.
Easement Agreement (Re: Parking and Access Road) by and between Eastview
Holdings LLC and BMR-Landmark at Eastview LLC dated 12/28/07 and recorded 2/6/09
as Control No. 490280078.

33.
Trailway Easement among The County of Westchester, Eastview Holdings LLC and
BMR-Landmark at Eastview LLC dated 12/5/08, recorded 12/22/08 as Control No.
483460309 and Filed Map No. 28156.

34.
Rights of Tenant Progenics Pharmaceuticals Inc. under lease dated 10/28/09, a
Memorandum of which was recorded 3/29/10 as Control No. 500273310, wherein
BMR-Landmark at



75
        

--------------------------------------------------------------------------------




Eastview, LLC is landlord (affects 769, 771 and 777 Old Saw Mill River Road, Lot
2 on Southerly side of road and Lot 1 on Northerly side of road).
35.
Note for Information Only: A deed dated 12/28/07 made by Eastview Holdings LLC
to BMR-Landmark at Eastview LLC was recorded 2/6/09 as Control No. 483310118
(See Exhibit FF). This deed purports to convey a parcel of land and improvements
designated as “Lot PAR” on filed map 27754 (See Exhibit GG). Filed Map 27754
does not contain a lot designated as “Lot PAR”, but does show an area labeled
“Bldg Over” - “Tax Lot P - AR”, which area is over a public right of way
commonly known as Old Saw Mill River Road, Rt. 303, which area may be the
subject of an unrecorded agreement dated August 21, 1968 between the Town of
Greenburgh and Union Carbide Corp.





































































76
        

--------------------------------------------------------------------------------








SCHEDULE 5.4.1(b)


SECURITY DEPOSITS


Tenant
Security Deposit
(As of 12/7/2016)
Aerolase
$[****]
ARMGO Pharma, Inc.
$[****]
Cohere Communications, LLC
$[****]
Combe Incorporated
$[****]
ICL
$[****]
Pearl River Acquisition Corp
$[****]
Total:
$561,442.17

















































77
        

--------------------------------------------------------------------------------




SCHEDULE 5.4.1(f)


SELLERS’ CAPITAL PROJECTS


[See attached.]
















































































78
        

--------------------------------------------------------------------------------




Schedule 5.4.1(f)
Seller’s Capital Projects
(Projected through 12/31/2016)
Pending Capital Projects - Projected through 12/31/2016
Project Description - Powerhouse Phase I
Original Budget
Savings
Final Budget
Amounts Paid through 12/31/16
Remaining Buyer Costs as of 12/31/2016
Amount Of Retainage Held as of 12/31/2016
Remaining Costs Outside Of Retainage as of 12/31/2016
Decentralization
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Chillers
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Cooling Tower
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Total Powerhouse Phase I Project Cost
[****]
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
Project Description & Components - Powerhouse Phase II
Original Budget
Savings
Final Budget
Amounts Paid through 12/31/16
Remaining Buyer Costs as of 12/31/2016
Amount Of Retainage Held as of 12/31/2016
Remaining Costs Outside Of Retainage as of 12/31/2016
BMR Builders Risk
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Skanska GMP Contract
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Contingency (no Contract)
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Project Commissioning
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Mt. Pleasant Permit Fees
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Total
[****]
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
M/E/Vogel Taylor Engineers, P.C.
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Carlin Simpson & Assoc.
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Eco 3rd
[****]
[****]
[****]
[****]
[****]
[****]
[****]
A&E Reimburseables (no Contract)
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Cosentini/Tetra Tech
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Omega Laboratories, Inc.
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Total
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Total Powerhouse Phase II Project Cost
[****]
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
Project Description - Roof Repairs
Original Budget
Savings
Final Budget
Amounts Paid through 12/31/16
Remaining Buyer Costs as of 12/31/2016
Amount Of Retainage Held as of 12/31/2016
Remaining Costs Outside Of Retainage as of 12/31/2016
Roof Repairs1
[****]
[****]
[****]
[****]
[****]
[****]
[****]
1[****]
 
 
 
 
 
 
 
 
TOTAL REMAINING COSTS
40,954,870
(3,767,456)
37,187,414
(35,479,510)
$1,707,904
647,934
$1,059,970









79
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.1(b)
LEASE DEFAULTS


•
[****]

•
[****]

•
[****]





































































80
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.1(d)


BROKERAGE AGREEMENTS
A.____Assumed Brokerage Agreements
1.
Letter Agreement dated November 7, 2006 regarding Proposed Lease between
BMR-Landmark at Eastview LLC and Bayer for Office and Laboratory Space at 777
Old Saw Mill River Road, Tarrytown, New York 10591, executed by Equis (Broker)
and BioMed Realty, L.P.

2.
Letter Agreement dated December 23, 2009 regarding Lease between BMR-Landmark at
Eastview LLC and Armgo Pharma, Inc. at 777 Old Saw Mill River Road, Tarrytown,
New York, executed by FirstService Williams New Jersey, LLC (Broker) and
Landmark Owner.

3.
Letter Agreement dated April 1, 2009 regarding Proposed Third Amendment to Lease
between BMR-Landmark at Eastview LLC and Regeneron, for Premises at 777 Old Saw
Mill River Road, Tarrytown, New York, executed by Studley and Landmark Owner.

4.
Letter Agreement dated December 13, 2006 regarding Proposed Lease between
BMR-Landmark at Eastview LLC and Regeneron for Premises in Buildings to be Built
Near 777 Old Saw Mill River Road, Tarrytown, New York, executed by Studley and
Landmark Owner.

5.
Letter Agreement dated November 17, 2009 regarding Proposed Fourth Amendment to
Lease between BMR-Landmark at Eastview LLC and Regeneron, for Premises at 755
Old Saw Mill River Road, Tarrytown, New York, executed by Studley and Landmark
Owner.

6.
Letter Agreement dated July 16, 2010 regarding Amendment between BMR-Landmark at
Eastview LLC and Regeneron, for Premises at 765 Old Saw Mill River Road,
Tarrytown, New York, executed by Studley and Landmark Owner.

7.
Letter Agreement dated November 11, 2010 regarding Amendment to Lease between
BMR-Landmark at Eastview LLC and Regeneron, at 765 and 777 Old Saw Mill River
Road, Tarrytown, New York, executed by Studley and Landmark Owner.

8.
Letter Agreement dated October 19, 2012 regarding Lease Amendment between
BMR-Landmark at Eastview LLC and Regeneron, at 765 and 777 Old Saw Mill River
Road, Tarrytown, New York, executed by Studley and Landmark Owner.

9.
Letter Agreement dated April 1, 2013 regarding Lease and Lease Amendments
between BMR-Landmark at Eastview LLC and Regeneron, for Premises Located at the
Landmark at Eastview in Tarrytown, New York, executed by Studley and Landmark
Owner.



B.____Other Brokerage Agreements
10.
Letter Agreement dated October 2, 2003 regarding CB Richard Ellis Real Estate
Services, Inc. Brokerage Commission Agreement regarding The Landmark at
Eastview, 765 Old Saw Mill River Road (Portion) between Eastview Holdings LLC
and Progenics



81
        

--------------------------------------------------------------------------------




Pharmaceuticals, executed by CB Richard Ellis Real Estate Services, Inc.
(Broker) and Landmark Owner.
11.
Letter Agreement regarding Amended & Restated Lease between BMR-Landmark at
Eastview and Progenics Pharmaceuticals at 769, 771, and 777 Old Saw Mill River
Road, Tarrytown, New York, executed by CB Richard Ellis, Inc. (Broker) and
Landmark Owner.

12.
Letter Agreement dated December 17, 2008 regarding Lease between BMR-Landmark at
Eastview LLC and Pearl River Acquisition Corporation at 755 Old Saw Mill River
Road, Tarrytown, New York, executed by CB Richard Ellis, Inc. (Broker) and
BMR-Landmark at Eastview LLC (“Landmark Owner”).

13.
Letter Agreement dated May 18, 2009 regarding Lease between BMR-Landmark at
Eastview LLC and Momentive Performance Materials, Inc. at 769 Old Saw Mill River
Road, Tarrytown, New York, executed by Cushman & Wakefield of Connecticut, Inc.
(Broker) and Landmark Owner.

14.
Letter Agreement dated September 30, 2011 regarding Lease Amendment between
BMR-Landmark at Eastview LLC and ACS State and Local Solutions, Inc. at 777 Old
Saw Mill River Road, Tarrytown, New York, executed by Jones Lang Lasalle
Brokerage, Inc. (Broker) and Landmark Owner.

15.
Letter Agreement regarding Thirteenth Lease Amendment between BMR-Landmark at
Eastview LLC and Regeneron Pharmaceuticals, Inc. (“Regeneron”) for Premises
Located at the Landmark at Eastview in Tarrytown, New York, dated as of June 10,
2013, executed by Studley, Inc. (“Studley”) as Broker and Landmark Owner.

16.
Letter Agreement dated June 26, 2015 regarding Lease Amendment between
BMR-Landmark at Eastview LLC and Regeneron, for Premises located at The Landmark
at Eastview in Tarrytown, New York, executed by Savills Studley, Inc. and
Landmark Owner.

17.
Letter Agreement dated July 7, 2015 regarding Lease Amendment between
BMR-Landmark at Eastview LLC and Regeneron for Premises Located at 767 and 777
Old Saw Mill River Road in Tarrytown, New York executed by Transwestern and
Landmark Owner.

18.
Commission Agreement - Lease dated September 27, 2002 regarding Proposed Lease
with ACS - State and Local Solutions, Inc. as tenant executed by Cushman &
Wakefield of Connecticut, Inc. (Broker) and Eastview Holdings LLC.















82
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.1(e)


RENT ARREARAGES


[See attached.]


















































































83
        

--------------------------------------------------------------------------------




Database:
BIOMEDREAL
Aged Delinquencies
Page:
1
 
 
BioMed Realty Trust Inc
Date:
12/20/2016
BLDG:
[****]
BMR-Landmark at Eastview LLC
Time:
06:31 PM
 
 
Period: 12/16
 
 
 
 
 
 
 
Invoice Date
Category
Source
Amount
  Current
     1 Month
     2 Months
     3 Months
4 Months

[****]
[****]
 
Master Occupant Id: [****]
[****]        Current
Day Due:
Last Payment
1 Delq Day:
   [****]
           5
           [****]
12/31/2016
CAM
CAM Recoveries
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/31/2016
ELE
Electric Recoveries
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/31/2016
MGT
Management Fee
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/31/2016
RNT
Rent
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/31/2016
TAX
Tax Recoveries
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/31/2016
TIR
Tenant Imp Rent
CH
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
 
 
 
CAM
CAM Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
ELE
Electric Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
MGT
Management Fee
 
[****]
[****]
[****]
[****]
[****]
[****]
 
RNT
Rent
 
[****]
[****]
[****]
[****]
[****]
[****]
 
TAX
Tax Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
TIR
Tenant Imp Rent
 
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
 
 
[****] Total:
 
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
 
 
[****]
[****]
 
Master Occupant Id: [****]
[****]        Current
Day Due:
Last Payment
1 Delq Day:
   [****]
           2
           [****]
11/1/2016
RNT
Rent
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/1/2016
CAM
CAM Recoveries
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/1/2016
ELE
Electric Recoveries
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/1/2016
HVC
HVAC Recoveries
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/1/2016
RNT
Rent
CH
[****]
[****]
[****]
[****]
[****]
[****]
12/1/2016
TAX
Tax Recoveries
CH
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
[****]
 
 
 
 
 
CAM
CAM Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
ELE
Electric Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
HVC
HVAC Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
RNT
Rent
 
[****]
[****]
[****]
[****]
[****]
[****]
 
TAX
Tax Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
 
 
[****] Total:
 
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
 
 
 
CAM
CAM Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
ELE
Electric Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
HVC
HVAC Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
MGT
Management Fee
 
[****]
[****]
[****]
[****]
[****]
[****]
 
RNT
Rent
 
[****]
[****]
[****]
[****]
[****]
[****]
 
TAX
Tax Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
TIR
Tenant Imp Rent
 
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
 
 
[****] Total:
 
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
 
 
 
CAM
CAM Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
ELE
Electric Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
HVC
HVAC Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
MGT
Management Fee
 
[****]
[****]
[****]
[****]
[****]
[****]
 
RNT
Rent
 
[****]
[****]
[****]
[****]
[****]
[****]
 
TAX
Tax Recoveries
 
[****]
[****]
[****]
[****]
[****]
[****]
 
TIR
Tenant Imp Rent
 
[****]
[****]
[****]
[****]
[****]
[****]
 
 
 
 
 
 
 
 
 
 
Grand Total:
 
[****]
[****]
[****]
[****]
[****]
[****]



84
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.1(f)


LEASING COSTS


[See attached.]






























































85
        

--------------------------------------------------------------------------------




Schedule 7.1.1(f)
Seller Leasing Costs
(Projected through 12/31/2016)
Leasing Costs Under Existing Leases (Committed) - Projected through 12/31/2016
Tenant
Suite(s)
SF
Leasing Cost Type
Current Outstanding Balance
Amounts Paid through 12/31/16
Remaining Buyer Costs as of 12/31/16
Amount Of Retainage Held as of 12/31/2016
Remaining Costs Outside Of Retainage as of 12/31/2016
[****]1
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]2
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]3
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]4
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Total Committed Outstanding Leasing Related Capital
 
 
$[****]
[****]$[****]
$[****]
[****]
[****]
 
 
 
 
 
 
 
 

1 $[****]
2 $[****]
3 $[****]
4 $[****]


















86
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.2


LITIGATION AND NON-COMPLIANCE AGAINST SELLERS




None.








































87
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.4 - I
EXISTING CONTRACTS
I.
Contractor
Type of Contract
Commencement Date
Associated Boiler Line Equipment Co.
Boiler Maintenance
01/01/2017
Alert Systems LLC (Security Specialists)
Security Cameras and Access Systems
11/01/2014
 
1st Amendment
11/01/2015
 
2nd Amendment
11/01/2016
American Minutemen Sewer & Drain Service
General Sewer and Drain
10/20/2016
Arbon Equipment Corporation
Maintenance Loading Dock Doors
11/16/2015
Asbestos Corporation of America
Emergency Abatement
02/01/2016
Assured Environments (RAMAC Corp)
Pest Control
02/01/2016
Blondie's Treehouse, Inc.
Greenwall Maintenance
02/01/2016
Carrier Corporation
Power House Chiller Maintenance
09/01/2015
Chris Bisceglia (CRB Inc.)
Carpentry and Miscellaneous Repairs
05/01/2016
CoolerSmart USA, LLC
Water Cooler Service
09/01/2016
Empire Maintenance Group Corp.
Landscaping Services
10/15/2015
Empire Maintenance Group Corp.
Snow Removal
10/01/2015
GCS Service Inc.
kitchen equipment maintenance program
07/01/2016
Geese Relief LLC
Goose Control
01/01/2017
Gym Source Northeast Ltd.
Fitness Equipment Maintenance
11/01/2016
Johnson Controls, Inc.
Air-Cooled Refrigeration
01/15/2016
Johnson Controls, Inc.
PM on BAS System
04/01/2016
Lascon, Inc.
Annual Roof Inspection
10/15/2015
Lascon, Inc.
General Repairs
10/01/2016
Liberty Elevator
Elevator Maintenance
01/01/2017
NALCO Company
Water Treatment
09/01/2015
Open Systems Metro NY, Inc.
Fire Alarm System Monitoring
10/08/2014
 
First Amendment
10/8/2015
Parker Interior Plantscape,
Interior Plant Maintenance
08/01/2014
Inc.
 
 
Red Hawk Fire & Security LLC
Fire Alarm Systems Testing & Repair
12/01/2015
Richmar Controls
Andover Controls System R&M
05/01/2016
Safeguard Environmental Service Co.
Kitchen Maintenance
08/01/2016
Safeguard Lock & Key Co. Inc.
Locksmith
03/01/2014
 
1st Amendment
03/01/2015
 
2nd Amendment
03/01/2016
Sani-Pro Disposal Services Corp.
Trash Removal
05/01/2016



88
        

--------------------------------------------------------------------------------




Service Bus Company, Inc.
Shuttle Service
09/01/2016
SourceOne, Inc.
Network Maintenance Services
09/01/2015
Tri-State Facade Services, Inc.
Window Cleaning
04/01/2016
United Security, Inc.
Security Services
01/01/2015
SMG Services, LLC
Light Bulb Porter
9/1/2015
 
1st Amendment
9/1/2016
 
Termination Letter
12/15/2016
SourceOne, Inc.
Professional Consulting Services Agreement
12/1/2016
Homeyer Consulting Services, Inc.
Service Contract
5/1/2014
DirectTV
Commercial Customer Agreement
6/24/2014





Contractor
Type of Contract
Commencement Date
Gardiner & Theobald, Inc.
Professional Consulting Services
7/1/2014
 
1st Amendment
9/2/2014
 
Professional Consulting Services
9/22/2014
JMC Planning Engineering Landscape Architecture & Land Surveying PLLC
Professional Consulting Services
7/1/2015
Johnson Controls, Inc.
Powerhouse House Power Metering
7/28/2016
 
Roof Repair Project
11/2/2016
Liberty Elevator
Purchase Order - Life Jackets
11/9/2016
M-E/Vogel Taylor Engineers, P.C.
Professional Design Services
7/2014
 
Professional Design Services
10/29/2015
 
Professional Consulting Services
3/1/2016
 
Professional Design Services
4/10/2013
 
Professional Design Services
3/22/2013
 
First Amendment
2/21/2014
 
Second Amendment
7/2/2014
 
Change Order No.1
2/11/2015
Perkins+Will, Inc.
Professional Design Services
5/29/2015
 
Change Order No. 1
11/21/2016
 
Professional Design Services
6/26/2015
 
Change Order No.1 - Revised
9/2/2015
 
Change Order No. 2
12/2/2015
 
Change Order No. 3
2/22/2016
Sullivan Engineering LLC
Professional Design Services
3/31/2016
 
Change Order No. 1
11/14/2016
 
Professional Design Services
9/9/2016
 
Professional Design Services
9/9/2016
 
Professional Design Services
9/9/2016
C&W Facility Services, Inc.
Purchase Order - Office Furniture
8/1/2016
Carey & Walsh, Inc.
Purchase Order - HVAC Ductwork
9/29/2015



89
        

--------------------------------------------------------------------------------




Carey & Walsh, Inc.
Purchase Order - HVAC Ductwork
9/4/2015
CRB, Inc.
Purchase Order - Concrete Repair
11/29/2016
Dynamic Systems
Purchase Order - Piping Refeed
7/29/2015
Healy Electric Contracting, Inc.
Purchase Order - Fire Alarm System Repair
12/2/2015
ICO Energy and Engineering, Inc.
Purchase Order - Commissioning Services
5/20/2016
Lascon, Inc.
Purchase Order - C-level Water Remediation
12/1/2016
Carlin Simpson & Associates
Professional Consulting Services Agreement
5/29/2015
ComNet Communications LLC
Purchase Order - Lifesized Model
6/15/2016
ComNet Communications LLC
Purchase Order - Television/Data Services
3/31/2016
ComNet Communications
Purchase Order - Rewiring
6/27/2016
Lascon, Inc.
Purchase Order - Window Removal
9/22/2015
M. Arthur Gensler Jr. & Associates, Inc.
Professional Design Services Agreement
8/28/2015
 
Change Order No. 1
1/7/2016
 
Change Order No. 2
3/10/2016
 
Change Order No. 3
5/3/2016
Omega Environmental Services, Inc.
ACM Air Monitoring
11/13/2015
WSP USA Corp.
Professional Consulting Services Agreement
9/17/2014
Maspeth Contracting Corp. dba Maspeth Roofing & Siding, Inc.
Construction Contract
(765 Building)
10/26/2016
Maspeth Contracting Corp. dba Maspeth Roofing & Siding, Inc.
Construction Contract
(777 Building)
10/26/2016
Pavarini North East Construction Co., Inc.
Construction Contract
2/12/2016
 
Change Order No. 1
2/22/2016
 
Change Order No. 2
3/7/2016
 
Change Order No. 3
6/23/2016
 
Change Order No. 4
9/26/2016
Pavarini North East Construction Co., Inc.
Construction Agreement
2/17/2016
 
Change Order No. 1
2/25/2016
 
GMP Amendment to Construction Agreement
3/4/2016
 
Change Order No. 2
10/25/2016
Pavarini North East Construction Co., Inc.
Construction Contract
2/23/2016
 
Change Order No. 1
10/5/2016
Unity Mechanical Corp.
Construction Contract
10/1/2014
 
Change Order No. 1
5/13/2015
 
Change Order No. 2
7/8/2016



II.
Those certain Contracts set forth on Schedule 7.1.4-II herein are incorporated
by reference.







90
        

--------------------------------------------------------------------------------






Schedule 7.1.4 - II
MUST-ASSUME CONTRACTS


I.
Assumed Non-CapEx Contracts



A.
Energy Contracts

Contractor
Type of Service
Commencement/
Effective Date
Constellation Energy Resources
Electricity
Master Agreement: 9/17/2014
 
 
TC: 1/4/2017
Plymouth Rock Energy
Natural Gas
1/1/2017



B.
Service Contracts

Contractor
Type of Service
Commencement
Date
C&W Facility Services Inc.
Engineering Service
4/1/2016
 
 
 
FLIK International Corporation
Food Services
7/1/2016
Effective Date: 4/1/2016
 
 
 
Healy Electric Contracting, Inc.
Electrical Repairs
5/1/2016
 
Parking Lot Lighting
4/1/2016
 
 
 
Rotundo Plumbing Corp.
Plumping Repairs
11/1/2015
 
1st Amendment
11/1/2016
 
 
 
SMG Services, LLC
Janitorial Services
1/1/2017
 
Linen Service
3/1/2014
 
1st Amendment
3/31/2015 (Execution Date)
 
2nd Amendment
3/31/2016 (Execution Date)



C.
Brokerage Agreements

Those certain Assumed Brokerage Agreements set forth on Schedule 7.1.1(d) herein
are incorporated by reference.
D.
Telecommunications Contracts

Those certain Telecommunications Contracts set forth on Schedule 7.1.10 herein
are incorporated by reference.


91
        

--------------------------------------------------------------------------------




II.
Uncompleted Capex Contracts

Contractor
Type of Contract
Commencement/Effective Date (as applicable)
Cosentini Associates, Inc. (Tetra Tech)
Purchase Order - Code Consulting Services
4/14/2016
M-E/Vogel Taylor Engineers, P.C.
Professional Design Services
6/9/2014
 
 
 
Skanska USA Building, Inc.
Construction Contract
11/2/2015
 
Change Order No. 1
2/11/2016
 
Change Order No. 2
6/22/2016
 
Change Order No. 3
8/11/2016
 
Change Order No. 4
9/29/2016
 
GMP Amendment
5/24/2016
 
 
 
Omega Environmental Services, Inc.
Perform Air Monitoring during ACM Activity
1/21/2016





























































92
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.10
TELECOMMUNICATIONS CONTRACTS
•
Notice of Transfer of service from Verizon to Pacific Telemanagement Services,
Invoice ID No. 77707713, effective November 15, 2011.

•
Service Contract made and executed as of October 1, 2015, by and between
BMR-Landmark at Eastview LLC and Kings III America, Inc., d/b/a Kings III
Emergency Communications.

•
Service Contract made and executed as of January 15, 2016, by and between
BMR-Landmark at Eastview LLC and Kings III America, Inc., d/b/a Kings III
Emergency Communications.

•
Service Agreement dated January 23, 2013, between BMR-Landmark at Eastview LLC
and Spring Solutions, Inc.

•
Channel Service Agreement Order Form between The Landmark at Eastview and Avaya,
executed April 6, 2007 and acknowledged June 11, 2007.





























































93
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.11


PENDING CONDEMNATION PROCEEDINGS


None.








94
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.12
TAX APPEAL PROCEEDINGS


Notice of Application for Review of Tax Assessments, Index No. 68339/2016, dated
November 28, 2016, in the matter of the application of BMR-Landmark at Eastview
LLC, by Huff Wilkes, L.P.P., Agent, as petitioner, against The Town of
Greenburgh, its assessor, and Board of Assessment Review, as respondents.








































95
        

--------------------------------------------------------------------------------




SCHEDULE 7.1.13
PURCHASE OPTIONS


Purchase Option, held by Home Depot pursuant to the Home Depot Ground Lease,
dated as of September 7, 2006.










































96
        

--------------------------------------------------------------------------------




SCHEDULE 7.5.1(b)
AFFILIATE LEASES AND LICENSES TO BE TERMINATED


Lease by and between BMR-Landmark at Eastview LLC and BioMed Realty, L.P. dated
as of August 31, 2015.








97
        

--------------------------------------------------------------------------------





EXHIBIT “A”
LEGAL DESCRIPTION
TRACT I:


ALL that certain plot, piece of land, situate, lying and being in the Town of
Greenburgh, County of Westchester, and State of New York, being designated as
Lot P-2 on a certain map entitled "Final Subdivision Plat prepared for Eastview
Holdings LLC of premises located at Old Saw Mill River Road and NYS Route 9A
Town of Greenburgh, Westchester County, New York Scale 1"=100'" prepared by John
Meyer Consulting, PC, dated March 23, 2004 and last revised March 13, 2006, and
filed on April 8, 2006 in the Office of the County Clerk of the County of
Westchester as Filed Map No. 27754, and being more particularly described as:


Beginning at a rebar set on the southwesterly right of way line of Old Saw Mill
River Road, where said rebar is located South 35°43'37" West, a distance of
101.93 feet from the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2 in the Town of Mount Pleasant),
and other lands of BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.1 in the Town of
Mount Pleasant), thence


Running the following courses and distances along the reputed owner Town of
Greenburgh


South 00°05'33" East a distance of 93.33 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 100.00 feet, turning a
central angle of 21°36'34", for an arc length of 37.72 feet, the chord of said
arc bearing South 10°42'49" West for a distance of 37.50 feet to a rebar set,
thence


South 21°31'01" West a distance of 81.08 feet to a rebar set, thence


Along a tangent curve to the left having a radius of 98.25 feet, turning a
central angle of 17°06'57", for an arc length of 29.35 feet, the chord of said
arc bearing South 12°57'32" West for a distance of 29.24 feet to a rebar set,
thence


South 04°24'12" West a distance of 32.56 feet to a rebar set, thence


South 03°48'59" West a distance of 30.15 feet to a rebar set, thence


South 02°34'01" West a distance of 90.30 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 305.09 feet, turning a
central angle of 34°07'44", for an arc length of 181.73 feet, the chord of said
arc bearing South 19°37'53" West for a distance of 179.06 feet to a rebar set,
thence


Along a reverse curve to the left having a radius of 362.65 feet, turning a
central angle of 33°16'57", for an arc length of 210.66 feet, the chord of said
arc bearing South 20°03'17" West for a distance of 207.71 feet to a rebar set,
thence


South 03°24'29" West a distance of 152.00 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 172.07 feet, turning a
central angle of 31°44'41", for an arc length of 95.33 feet, the chord of said
arc bearing South 19°16'50" West for a distance of 94.12 feet to a rebar set,
thence


A-1
        

--------------------------------------------------------------------------------






Along a compound curve to the right having a radius of 139.47 feet, turning a
central angle of 71°37'16", for an arc length of 174.34 feet, the chord of said
arc bearing South 70°57'49" West for a distance of 163.21 feet to a rebar set,
thence


North 73°13'58" West a distance of 128.84 feet to a rebar set, thence


South 16°03'11" West a distance of 16.68 feet to a rebar set, thence


North 73°56'49" West a distance of 29.11 feet to a rebar set, thence


Along a tangent curve to the left having a radius of 242.01 feet, turning a
central angle of 35°55'48", for an arc length of 151.76 feet, the chord of said
arc bearing South 88°05'17" West for a distance of 149.29 feet to a rebar set,
thence


South 70°07'17" West a distance of 92.14 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 440.98 feet, turning a
central angle of 40°10'49", for an arc length of 309.25 feet, the chord of said
arc bearing North 89°47'19" West for a distance of 302.95 feet to a rebar set,
thence


South 20°18'00" West a distance of 20.89 feet to a rebar set, thence


North 65°49'54" West a distance of 101.52 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 1530.00 feet, turning a
central angle of 21°27'50", for an arc length of 573.16 feet, the chord of said
arc bearing North 55°05'59" West for a distance of 569.81 feet to a rebar set,
thence


Along a compound curve to the right having a radius of 400.00 feet, turning a
central angle of 37°36'43", for an arc length of 262.58 feet, the chord of said
arc bearing North 25°33'43" West for a distance of 257.89 feet to a rebar set,
thence


South 58°03'06" West a distance of 1501.30 feet to a rebar set, thence


North 11°11'33" West a distance of 441.76 feet to a rebar set, thence


Along reputed owner Consolidated Edison Company of New York, Inc North 34°43'49"
East a distance of 1146.62 feet to a rebar set, thence Running the following
courses and distances along Lot 1 on a map entitled “Final Subdivision Plat
Prepared for Eastview Holdings LLC” filed in Westchester County Clerk’s Office,
Division of Land Records on 11/15/2005 as Map No. 27669.


South 55°16'11" East a distance of 225.33 feet to a rebar set, thence


South 67°59'01" East a distance of 614.61 feet to a rebar set, thence


Along a non-tangent curve to the right having a radius of 1124.93 feet, turning
a central angle of 16°12'11", for an arc length of 318.13 feet, the chord of
said arc bearing North 30°03'42" East for a distance of 317.07 feet to a rebar
set, thence


Along a compound curve to the right having a radius of 450.05 feet, turning a
central angle of 10°26'59", for an arc length of 82.08 feet, the chord of said
arc bearing North 43°23'17" East for a distance of 81.97 feet to a rebar set,
thence




A-2
        

--------------------------------------------------------------------------------




North 32°22'35" East a distance of 262.04 feet to a rebar set, thence


North 27°10'46" East a distance of 172.97 feet to a rebar set, thence Running
the following courses and distances along the southwesterly right of way line of
Old Sawmill River Road,


South 63°22'33" East a distance of 24.28 feet to a rebar set, thence


South 68°16'40" East a distance of 63.98 feet to a rebar set, thence


South 71°57'20" East a distance of 48.14 feet to a rebar set, thence


South 75°31'00" East a distance of 167.65 feet to a rebar set, thence


South 75°03'30" East a distance of 417.19 feet to a rebar set, thence


South 71°58'00" East a distance of 46.04 feet to a rebar set, thence


South 70°36'00" East a distance of 53.02 feet to a rebar set, thence


South 67°40'50" East a distance of 36.36 feet to a rebar set, thence


South 66°14'50" East a distance of 71.78 feet to a rebar set, thence


South 63°42'50" East a distance of 155.58 feet to a rebar set, thence


South 63°47'50" East a distance of 270.49 feet to the rebar set and place of
beginning.


NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 7.71, Block 6, Lot 1
(Sub Lots 1.1, 1.1A, 1.1B, 1.1C and 3)


TRACT II:


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 1 on a certain map entitled "Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant, Westchester County, New York Scale 1"=100'"
prepared by John Meyer Consulting, PC, dated September 27, 2007 in the Office of
the Clerk of the County of Westchester as Filed Map No. 28024, being more
particularly described as:


Beginning at a rebar set on the northeasterly right of way line of Old Saw Mill
River Road, at the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2), and other lands of BMR-LANDMARK
AT EASTVIEW(SBL 116.15-1-2.1),


Running the following courses and distances along the northeasterly right of way
line of Old Saw Mill River Road


North 63°49'10" West a distance of 373.58 feet to a rebar set, thence


North 63°40'40" West a distance of 150.03 feet to a rebar set, thence


North 68°08'00" West a distance of 48.55 feet to a rebar set, thence


North 70°56'30" West a distance of 70.20 feet to a rebar set, thence




A-3
        

--------------------------------------------------------------------------------




North 71°26'30" West a distance of 46.86 feet to a rebar set, thence


North 75°05'50" West a distance of 422.47 feet to a rebar set, thence


North 75°28'40" West a distance of 164.70 feet to a rebar set, thence


North 71°28'40" West a distance of 53.23 feet to a rebar set, thence


North 66°46'40" West a distance of 55.80 feet to a rebar set, thence


North 60°22'50" West a distance of 64.25 feet to a rebar set, thence


North 55°46'50" West a distance of 168.67 feet to a rebar set, thence


North 57°50'10" West a distance of 23.25 feet to a rebar set, thence


North 55°10'55" West a distance of 315.52 feet to a rebar set, thence


Along the dividing line between Reputed Owner Consolidated Edison and reputed
owner BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.1) North 41°22'40" East a
distance of 117.30 feet to a rebar set, thence


North 88°40'52" East a distance of 368.78 feet to a point in Saw Mill River,
thence Running the following courses and distances along the same and following
the Saw Mill River


South 63°24'21" East a distance of 101.76 feet to a point, thence


South 82°58'51" East a distance of 62.51 feet to a point, thence


North 67°02'49" East a distance of 39.00 feet to a point, thence


North 40°05'34" East a distance of 35.47 feet to a point, thence


North 22°26'57" East a distance of 54.23 feet to a point, thence


North 12°57'05" East a distance of 73.98 feet to a point, thence


North 46°15'28" East a distance of 50.93 feet to a point, thence


North 57°39'41" East a distance of 47.17 feet to a point, thence


North 39°04'03" East a distance of 72.47 feet to a point, thence


North 21°22'50" East a distance of 121.63 feet to a point, thence


North 23°17'46" East a distance of 104.78 feet to a point, thence


North 29°08'32" East a distance of 26.42 feet to a point, thence


North 53°38'21" East a distance of 27.20 feet to a point, thence


North 69°06'38" East a distance of 34.18 feet to a point, thence


North 50°34'22" East a distance of 41.23 feet to a point, thence


A-4
        

--------------------------------------------------------------------------------






North 20°13'22" East a distance of 59.81 feet to a point, thence


North 28°16'38" East a distance of 37.59 feet to a point, thence


North 48°06'01" East a distance of 70.84 feet to a point, thence


North 03°30'01" East a distance of 194.44 feet to a point, thence


North 17°33'46" East a distance of 100.88 feet to a point, thence


North 44°40'00" East a distance of 31.11 feet to a point, thence


North 86°48'15" East a distance of 40.05 feet to a point, thence


North 49°30'38" East a distance of 41.87 feet to a point, thence


North 08°08'06" West a distance of 73.68 feet to a point, thence


North 26°13'54" East a distance of 87.21 feet to a point, thence


North 19°32'46" West a distance of 69.89 feet to a point, thence


North 45°20'00" West a distance of 31.11 feet to a point, thence


North 48°51'07" East a distance of 116.18 feet to a point, thence


North 21°54'57" East a distance of 47.67 feet to a point, thence


North 19°25'35" West a distance of 27.51 feet to a point, thence


North 51°40'22" West a distance of 6.14 feet to a point, thence


Along North 41°22'40" East a distance of 1119.15 feet to a rebar set, thence


Along South 73°06'25" East a distance of 37.33 feet to a rebar set, thence


Along the southwesterly right of way line of Saw Mill River Road, South
07°54'30" East a distance of 532.24 feet to a rebar set, thence


Running the following courses and distances along other lands of BMR-LANDMARK AT
EASTVIEW (SBL 116.15-1-2.2)


South 82°05'30" West a distance of 53.22 feet to a rebar set, thence


Along a tangent curve to the left having a radius of 120.00 feet, turning a
central angle of 66°50'29", for an arc length of 139.99 feet, the chord of said
arc bearing South 48°40'15" West for a distance of 132.19 feet to a rebar set,
thence


Along a reverse curve to the right having a radius of 480.00 feet, turning a
central angle of 21°46'49", for an arc length of 182.47 feet, the chord of said
arc bearing South 26°08'26" West for a distance of 181.37 feet to a rebar set,
thence


South 37°01'48" West a distance of 287.70 feet to a rebar set, thence


A-5
        

--------------------------------------------------------------------------------






South 46°17'40" West a distance of 85.62 feet to a rebar set, thence


South 57°32'20" West a distance of 65.29 feet to a rebar set, thence


North 61°07'50" West a distance of 113.60 feet to a rebar set, thence


Along a tangent curve to the left having a radius of 73.50 feet, turning a
central angle of 82°49'02", for an arc length of 106.24 feet, the chord of said
arc bearing South 77°27'39" West for a distance of 97.23 feet to a rebar set,
thence


Along a compound curve to the left having a radius of 91.00 feet, turning a
central angle of 68°00'38", for an arc length of 108.02 feet, the chord of said
arc bearing South 02°02'49" West for a distance of 101.79 feet to a rebar set,
thence


South 31°57'30" East a distance of 305.66 feet to a rebar set, thence


South 30°02'00" West a distance of 347.72 feet to a point, thence


South 60°12'00" East a distance of 333.26 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 500.00 feet, turning a
central angle of 21°06'38", for an arc length of 184.22 feet, the chord of said
arc bearing South 49°38'41" East for a distance of 183.18 feet to a rebar set,
thence


South 39°05'22" East a distance of 174.39 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 27°24'26", for an arc length of 76.54 feet, the chord of said
arc bearing South 25°23'09" East for a distance of 75.81 feet to a rebar set,
thence


South 11°40'56" East a distance of 147.46 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 26°20'55", for an arc length of 73.58 feet, the chord of said
arc bearing South 01°29'32" West for a distance of 72.93 feet to a rebar set,
thence


South 14°40'00" West a distance of 417.48 feet to a rebar set, thence


Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 15°51'47", for an arc length of 44.30 feet, the chord of said
arc bearing South 22°35'53" West for a distance of 44.16 feet to a rebar set,
thence


South 30°21'46" West a distance of 251.53 feet to the place of beginning.


NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 116.15, Block 1, Lot
2.1


TRACT III:


PARCEL A:


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 2 on a certain map entitled "Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill


A-6
        

--------------------------------------------------------------------------------




River Road and NYS Route 9A Town of Mount Pleasant Westchester County, New York
Scale 1"=100'" prepared by John Meyer Consulting, PC, dated September 5, 2007
and last revised September 18, 2007 and filed September 27, 2007 in the Office
of the Clerk of the County of Westchester as Filed Map No. 28024.


Excepting therefrom the following tract of land:


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:


BEGINNING at a point along the West side of Saw Mill River Road (New York State
Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds West
1190.38 feet measured along said West side of Saw Mill River Road from the
Northeasterly corner of Parcel 303-2 as shown on "Map of Land to be Acquired for
the Improvement of: Old Saw Mill River Road" prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;


THENCE through the aforesaid Tax Lot 2 the following courses and distances:
South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;


THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;


THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;


THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;


THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;


THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 2
seconds, an arc distance of 288.19 feet to a point of tangency;


THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;


THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;


THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;




A-7
        

--------------------------------------------------------------------------------




THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;


THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;


THENCE through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30 seconds
East 53.22 feet to the aforesaid west side of Saw Mill River Road, said point
being South 07 degrees 54 minutes 30 seconds East
532.24 feet measured along said West side of Saw Mill River Road from the
division line between lands now or formerly of Consolidated Edison Company of
New York, Inc. and the aforesaid Tax Lot 2;


THENCE along said West side of Saw Mill River Road, South 07 degrees 54 minutes
30 seconds East,
800.05 feet and South 07 degrees 04 minutes 50 seconds East, 692.22 feet to the
point of BEGINNING.












PARCEL B:


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:


BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on "Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road" prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;


THENCE through the aforesaid Tax Lot 2 the following courses and distances:
South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;


THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;


THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;


THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;


THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;


A-8
        

--------------------------------------------------------------------------------






THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 2 seconds, an arc distance of 288.19 feet to a point of
tangency;


THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;


THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;


THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;


THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;


THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;


THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East
532.24 feet measured along said West side of the Saw Mill River Road from the
division line between lands now or formerly of Consolidated Edison Company of
New York, Inc. and the aforesaid Tax Lot 2;


THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East,
800.05 feet and South 07 degrees 04 minutes 50 seconds East, 692.22 feet to the
point of BEGINNING.


NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3


TRACT IV:


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lots 5 and 6 of the Tax Records of
the Town of Mount Pleasant and as more particularly described as follows:


BEGINNING at the intersection of the Northerly boundary line of Saw Mill River
Road (State Highway No. 52), also known as Route 9A, as widened, with the
Northerly boundary line of Grasslands Road;


THENCE along said Northerly boundary line of Grasslands Road South 86 degrees 43
minutes 47 seconds, West 34.19 feet to a point of curvature;


THENCE Westerly along a 225.00 foot radius curve deflecting to the right through
a central angle of 47 degrees 34 minutes 53 seconds, an arc distance of 185.81
feet to a point on the Easterly boundary line of Old Saw Mill River Road;


THENCE Northerly along the Easterly boundary line of Old Saw Mill River Road the
following courses and distances:


North 23 degrees 24 minutes 20 seconds West 18.96 feet;




A-9
        

--------------------------------------------------------------------------------




North 33 degrees 37 minutes 30 seconds West 33.32 feet;


North 30 degrees 41 minutes 10 seconds West 79.50 feet to a point;


THENCE Northerly on a course connecting the Easterly boundary line of Old Saw
Mill River Road with the
Southerly boundary line of a ramp connecting Old Saw Mill River Road with Saw
Mill River Road, North 31 degrees 19 minutes 17 seconds East 52.17 feet to the
intersection of a 185 foot radius curve, to which intersection a radial line
bears South 05 degrees 46 minutes 57 seconds West;


THENCE Easterly along said Southerly boundary line of the ramp along said 185.00
foot radius curve deflecting to the left through a central angle of 53 degrees
28 minutes 04 seconds, an arc distance of 172.64 feet;


THENCE continuing along said Southerly boundary line of the ramp North 42
degrees 18 minutes 53 seconds East 80.44 feet to a point on the aforesaid
Westerly boundary line of the Saw Mill River Road;


THENCE Southerly along said Westerly boundary line of the Saw Mill River Road,
South 05 degrees 38 minutes 30 seconds East 277.85 feet and South 06 degrees 07
minutes 00 seconds East 62.61 feet to the point or place of BEGINNING.


NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lots 5 & 6






A-10
        

--------------------------------------------------------------------------------





EXHIBIT “B”


[Reserved]


B-9    
        

--------------------------------------------------------------------------------





EXHIBIT “C”
FORM OF DEED
RECORDING REQUESTED BY,
AND WHEN RECORDED RETURN TO:
[___________________]
[___________________]
[___________________]
BARGAIN AND SALE DEED WITHOUT COVENANT
THIS INDENTURE, made as of the __ day of __________________, 2017 by
[BMR‑LANDMARK AT EASTVIEW LLC/BMR-LANDMARK AT EASTVIEW IV LLC], a Delaware
limited liability company, having an office at
[____________________________________] (“Grantor”), in favor of [REGENERON
PHARMACEUTICALS, INC., a New York corporation], having an office at [777 Old Saw
Mill River Road, Tarrytown New York 10591] (“Grantee”).
WITNESSETH, that Grantor, for and in consideration of Ten ($10.00) Dollars and
other good and valuable consideration paid by Grantee, the receipt whereof is
hereby acknowledged, does hereby grant and release to Grantee, its successors,
and assigns forever, all that certain plot, piece or parcel of land, together
with the buildings and improvements thereon erected, situate, lying and being in
Westchester County, State of New York, more particularly described on Exhibit A
attached hereto and made a part hereof (the “Premises”).
TOGETHER with all right, title, and interest (if any) of Grantor in and to any
streets and roads abutting the Premises to the center line thereof, as well as
any gaps, strips, or gores on, around, or within the Premises;
TOGETHER with all right, title, and interest (if any) of Grantor in and to any
hereditaments and appurtenances, and all of the estate and rights of Grantor, in
each case relating to the Premises;
SUBJECT, HOWEVER, TO those matters set forth on Exhibit B attached hereto and
made a part hereof.
TO HAVE AND TO HOLD the premises herein granted unto the Grantee and its
successors and assigns forever;
AND, Grantor, in compliance with Section 13 of the Lien Law, covenants that
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of the improvement and will apply the same first for
the purpose of paying the cost of the improvement before using any part of the
total of the same for any other purpose.


C-1
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has duly executed this instrument as of the day and
year first above written.
 
[BMR‑LANDMARK AT EASTVIEW LLC/ BMR-LANDMARK AT EASTVIEW IV LLC],
 
a Delaware limited liability company
By:
 

 

 
 
Name:
 
 
 
Title:
 



C-2
        

--------------------------------------------------------------------------------






STATE OF NEW YORK
)
 
) ss:
COUNTY OF NEW YORK
)

On ___________________, 201__ before me the undersigned, a Notary Public in and
for said state, personally appeared _____________, personally known to be or
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his capacity, and that by his signature on the instrument, the
person, or the entity upon behalf of which the person acted, executed the
instrument.
   
 
Notary Public
 





C-3
        

--------------------------------------------------------------------------------






EXHIBIT A TO DEED
Legal Description


C-4
        

--------------------------------------------------------------------------------






EXHIBIT B TO DEED
Permitted Encumbrances






C-5
        

--------------------------------------------------------------------------------





EXHIBIT “D”

[FORM OF]

BILL OF SALE, ASSIGNMENT, AND ASSUMPTION

(Landmark at Eastview, Mt. Pleasant and Greenburgh, New York)


FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, the
undersigned, [BMR‑LANDMARK AT EASTVIEW LLC/BMR-LANDMARK AT EASTVIEW IV LLC], a
Delaware limited liability company (“Seller”), hereby sells, transfers, assigns,
and conveys to [REGENERON PHARMACEUTICALS, INC., a New York corporation]
(“Buyer”), with respect to the “Properties” (as hereinafter defined), the
following:
1.Personal Property. All right, title, and interest of Sellers in and to the
“Personal Property” (as hereinafter defined).
2.    Leases. All right, title, and interest of Sellers in and to the “Leases”
(as hereinafter defined).
3.    Contracts. All right, title, and interest of Sellers in and to the
“Contracts” (as hereinafter defined).
4.    Other Intangible Property. All right, title, and interest of Sellers, to
the extent assignable, in and to any other “Intangible Property” (as hereinafter
defined).
This Bill Of Sale, Assignment, and Assumption is given pursuant to that certain
agreement (the “Purchase Agreement”) dated as of ________ ___, 2016, among
Seller, [__________], and [**Buyer**] [**_____________________, a
_____________________ (as predecessor-in-interest to Buyer)**], providing for,
among other matters, the sale of the Properties. The covenants, agreements, and
limitations (including, but not limited to, the limitations and disclaimers
provided in Sections 7.3, 7.4, 8, and 10.2 of the Purchase Agreement) provided
in the Purchase Agreement with respect to the property conveyed hereunder are
hereby incorporated herein by this reference as if herein set out in full. Buyer
hereby accepts the foregoing assignment and agrees to assume and discharge, in
accordance with the terms thereof, (1) all of the obligations of Seller under
the Leases and Contracts (to the extent assumed by Buyer at Closing under the
Purchase Agreement), to the extent the same arise on or after the date hereof;
(2) the obligation to pay all unpaid payments that are credited to Buyer under
the proration provisions of the Purchase Agreement; and (3) the Leasing Costs
relating to the Properties that are Buyer’s responsibility under the Purchase
Agreement. This Bill Of Sale, Assignment, and Assumption shall inure to the
benefit of and shall be binding upon Seller and Buyer, and their respective
successors and assigns. Such property is conveyed “as is” without warranty or
representation. As used herein, the “Closing Date”, “Intangible Property”,
“Leases”, “Leasing Costs”, “Personal Property”, “Properties” and “Contracts”
shall have the respective meanings set forth for the same in the Purchase
Agreement.


D-1
        

--------------------------------------------------------------------------------




[Signatures Appear on Following Page]


D-2
        

--------------------------------------------------------------------------------




This Bill Of Sale, Assignment, and Assumption may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.
DATED: As of
 
, 2017
 
 
 
 
 
SELLER
 
 
 
[BMR-LANDMARK AT EASTVIEW LLC/BMR-LANDMARK AT EASTVIEW IV LLC]
a Delaware limited liability company
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
BUYER:
 
 
 
[REGENERON PHARMACEUTICALS, INC.
a New York corporation]
By:
 
 
 
Name:
 
 
 
Title:
 
 
 



    
    




D-3
        

--------------------------------------------------------------------------------





EXHIBIT “E”
[FORM OF]
NOTICE TO TENANTS
______________, 201_
VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED
To:    All Tenants
Re:
Landmark at Eastview, Mt. Pleasant and Greenburgh, New York

Ladies and Gentlemen:
Please be advised that, effective as of the date hereof, [BMR‑Landmark at
Eastview LLC], a Delaware limited liability company (“Seller”), sold its
interest in the referenced building and assigned its interest in your lease at
such building (the “Lease”) to [REGENERON PHARMACEUTICALS, INC., a New York
corporation] (“Buyer”). Consequently, Buyer is now your landlord and the
security deposit, if any, under the Lease has been transferred to and received
by Buyer. Buyer is now responsible to account to you under the Lease and at law
for the security deposit transferred by Seller. All future notices and other
communication to the landlord under the Lease should be delivered to Buyer at
the following address:
 
 
 
 
 
With a copy to:
 
 
 
 











E-1
        

--------------------------------------------------------------------------------




All future rents and payments to be made by you under the Lease are to be made
pursuant to separate rent payment instructions that will be delivered to you
under separate cover by Buyer.
Thank you for your cooperation.
Very truly yours,
[BMR‑LANDMARK AT EASTVIEW LLC],
a Delaware limited liability company
By:
 
Name:
 
Title:
 







E-2
        

--------------------------------------------------------------------------------





EXHIBIT “F”
[FORM OF SELLER TITLE CERTIFICATE]

Title Certificate & Indemnity
dated as of _________, 2017
Landmark at Eastview, Mt. Pleasant and Greenburgh, New York



--------------------------------------------------------------------------------

Certifications:

This Certificate is given with reference to that certain preliminary title
report or title commitment dated as of __________, 2016 under Order No.
__________ (such report or commitment being referred to herein as the
“Commitment”), and issued by ______________________ (through its agent [ ])
(“Title Insurer”). The undersigned (“Owner”) certifies the following to Title
Insurer as to the above-referenced premises (the “Premises”) but only as to the
period between January 27, 2016, and the date hereof (subject to any exceptions
expressly noted below):
Mechanics Liens:
A.
All labor, services or materials rendered or furnished to date in connection
with the Premises or with the construction or repair of any building or
improvements on the Premises contracted for or requested by Owner have been
completed and paid for in full, with the possible exception of routine repairs
and/or maintenance which have been or will be duly paid in the ordinary course
of business; and
B.    
To the actual knowledge of Owner, all other labor, services, or materials that
have been rendered or furnished in connection with the Premises or with the
construction or repair of any building or improvements on the Premises have been
completed and paid for in full.
Tenants/Parties in Possession:
Except as shown in the Commitment (with respect to tenancies of record),
including matters disclosed in the underlying exceptions of record referenced
therein, there are no tenants or other parties who are in possession or have the
right to be in possession of said Premises, other than those tenants identified
on the lease chart annexed hereto (and any subtenants thereunder), which tenants
have rights as tenants only and do not have an option to purchase all or part of
the Premises or right of first refusal affecting all or part of the Premises.
Options To Purchase or Rights of First Refusal:
But for the instant transaction, Owner has not entered into any unrecorded sale
contracts, deeds, mortgages, or purchase options or purchase-related rights of
first refusal affecting the Premises or


F-1
        

--------------------------------------------------------------------------------




improvements thereon, which are presently in effect and will survive the
transfer of the Premises in connection with the instant transaction, except as
set forth in the Commitment.
Covenants & Restrictions:
To the actual knowledge of Owner, (a) Owner has received no written notice of
past or present violations of any effective covenants, conditions, or
restrictions set forth in the Commitment (the “CC&Rs”) which remain uncured, and
(b) any charge or assessment provided for in any of the CC&Rs has been or will
be duly paid in the ordinary course.
Bankruptcy:
No proceedings in bankruptcy or receivership have been instituted by or against
Owner (or its constituent entities) which are now pending, nor has Owner (or its
constituent entities) made any assignment for the benefit of creditors which is
in effect as to said Premises.
Exceptions to any of the foregoing: [List any exceptions, including, without
limitation and as applicable, specific references to construction or payments
that are the responsibility of Buyer, such as approved capital projects
completed after the Effective Date and the Uncompleted Capex Contracts]
_______________________________



--------------------------------------------------------------------------------

Gap Indemnification:
Between the date hereof and the date of recording of the insured conveyance but
in no event later than five (5) business days from the date hereof (hereinafter,
the “Gap Period”), Owner has not taken or allowed and will not voluntarily take
or allow any action to encumber the Premises in the Gap Period.



--------------------------------------------------------------------------------

Further Assurances:
Owner hereby undertakes and agrees to fully cooperate with Title Insurer in
correcting any errors in the execution and acknowledgment of the insured
conveyance.



--------------------------------------------------------------------------------

Counterparts:
This document may be executed in counterparts.



--------------------------------------------------------------------------------

Inducement and Indemnification:
Owner provides this document to induce Title Insurer to insure title to said
Premises well knowing that it will do so only in complete reliance upon the
matters asserted hereinabove and further, will indemnify and hold Title Insurer
harmless against any loss or damage sustained as a result of any inaccuracy in
the matters asserted hereinabove.




F-2
        

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Knowledge/Survival:
Any statement “to the actual knowledge of Owner” (or similar phrase) shall mean
that the “Designated Representative” (as hereinafter defined) of Owner has no
knowledge that such statement is untrue (and, for this purpose, Owner’s
knowledge shall mean the present actual knowledge (excluding constructive or
imputed knowledge) of the Designated Representative), but such Designated
Representative shall not have any liability in connection herewith.
Notwithstanding anything to the contrary herein, (1) any cause of action for a
breach of this document shall survive until six (6) months after the date
hereof, at which time the provisions hereof (and any cause of action resulting
from any breach not then in litigation in the jurisdiction where the Premises
are situated) shall terminate; and (2) to the extent Title Insurer shall have
knowledge as of the date hereof that any of the statements contained herein is
false or inaccurate, then Owner shall have no liability with respect to the
same. The “Designated Representative” for Owner is Denis Sullivan. The
Designated Representative of Owner is an individual affiliated with, or employed
by, Owner or its affiliates who has been directly involved in the asset
management or property management of the Premises and is in a position to
confirm the truth and accuracy of Owner’s knowledge certifications hereunder
concerning the Premises.



--------------------------------------------------------------------------------

See annexed Title Certificate & Indemnity signature pages


F-3
        

--------------------------------------------------------------------------------




Signature Page to Title Certificate & Indemnity
Owner:
 
 
 
 
 
[BMR-LANDMARK AT EASTVIEW LLC],
a Delaware limited liability company
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



    


F-4
        

--------------------------------------------------------------------------------




Lease Chart for Title Certificate & Indemnity
See annexed




F-5
        

--------------------------------------------------------------------------------





EXHIBIT “G”
[FORM OF]
SELLER CLOSING CERTIFICATE
THIS SELLER CLOSING CERTIFICATE (this “Closing Certificate”) is made as of the
____ day of [_______________], 2017, by [BMR‑Landmark at Eastview LLC], a
Delaware limited liability company (“Seller”), to [REGENERON PHARMACEUTICALS,
INC., a New York corporation] (“Buyer”).
RECITALS:
A. Pursuant to that certain Purchase Agreement dated as of ______________, 2016,
by and between Seller, [__________] and Buyer or its respective
predecessor-in-interest (together with all amendments and addenda thereto, the
“Agreement”), Sellers have agreed to sell to Buyer that certain property located
in Mt. Pleasant and Greenburgh, New York.
B. The Agreement requires the delivery of this Closing Certificate.
NOW THEREFORE, pursuant to the Agreement, Seller does hereby represent and
warrant to Buyer that:
1. Except as specifically set forth below, each and all of the representations
and warranties of Seller contained in Section 7.1 of the Agreement are correct,
in all material respects, as of the date hereof as if made on and as of the date
hereof.
Exceptions: See Exhibit ”A” attached and made a part hereof.
2. This Certificate is subject to the terms and conditions of the Agreement
(including, without limitation, all limitations set forth in Sections 7.3, 7.4,
8, and 10.2).
[Signatures Appear on Following Page]


G-1
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the day and year first above written.
SELLERS:
 
 
 
 
 
[BMR-LANDMARK AT EASTVIEW LLC],
a Delaware limited liability company
 
 
 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 
 
 
 











G-2
        

--------------------------------------------------------------------------------





EXHIBIT “A”
EXCEPTIONS TO SELLERS’ REPRESENTATIONS AND WARRANTIES
[Add exceptions at Closing, including substitution of updated Exhibits and
Schedules, as needed.]




G-3
        

--------------------------------------------------------------------------------





EXHIBIT “H”
[FORM OF]

BUYER CLOSING CERTIFICATE
THIS BUYER CLOSING CERTIFICATE (this “Closing Certificate”) is made as of the
____ day of [______________], 2017 by [REGENERON PHARMACEUTICALS, INC., a New
York corporation] (“Buyer”), to BMR‑Landmark at Eastview LLC, a Delaware limited
liability company and BMR‑Landmark at Eastview IV LLC, a Delaware limited
liability company (collectively, “Sellers”).
RECITALS:
A.    Pursuant to that certain Purchase Agreement dated as of [____________],
2016, among Sellers and Buyer or its predecessor-in-interest (together with all
amendments and addenda thereto, the “Agreement”), Buyer has agreed to purchase
from Sellers that certain property located in Mt. Pleasant and Greenburgh, New
York.
B.    The Agreement requires the delivery of this Closing Certificate.
NOW THEREFORE, pursuant to the Agreement, Buyer does hereby represent and
warrant to Sellers that:
1. Except as specifically set forth below, each and all of the representations
and warranties of Buyer contained in Section 7.2 of the Agreement are correct,
in all material respects, as of the date hereof as if made on and as of the date
hereof.
Exceptions: See Exhibit “A” attached and made a part hereof.
2. This Certificate is subject to the terms and conditions of the Agreement
(including, without limitation, all applicable limitations set forth in
Sections 7.3, 7.4, and 10.2).
[Signature Appears on Following Page]


H-1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the day and year first above written.
BUYER:
 
By:
Name:
Title:



    


H-2



--------------------------------------------------------------------------------




EXHIBIT “A”
EXCEPTIONS TO BUYER’S REPRESENTATIONS AND WARRANTIES
[Add exceptions at Closing, if any]




H-3



--------------------------------------------------------------------------------





EXHIBIT “I”
[FORM OF]
FIRPTA CERTIFICATE


Section 1445 of the Internal Revenue Code of 1986, as amended (the "Code"),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity. To inform Regeneron Pharmaceuticals, Inc., a New
York corporation ("Transferee") that withholding of tax is not required upon the
disposition of a U.S. real property interest by BioMed Realty, L.P., a Maryland
limited partnership (“Transferor”), which is the tax owner by reason of its
ownership of BMR-Landmark at Eastview LLC and BMR-Landmark at Eastview IV LLC,
the undersigned hereby certifies the following on behalf of Transferor:
(a) Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Code and Treasury
Regulations);
(b) Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii).
(c) Transferor’s U.S. employer identification number is 20-1320636.
(d) Transferor’s office address is 17190 Bernardo Center Drive, San Diego, CA
92128.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.


[Signature Page Follows]


I-1



--------------------------------------------------------------------------------










Under penalty of perjury, I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have the authority to sign this document on behalf of
Transferor.
[ ], 2017
BIOMED REALTY, L.P.


By:
 
 
 
 
Name:
 
 
Title:













I-2



--------------------------------------------------------------------------------





EXHIBIT “J-1”
[FORM OF]
TENANT ESTOPPEL CERTIFICATE
Re:
Landmark at Eastview

Ladies and Gentlemen:
The undersigned (“Tenant”) certifies with respect to the lease (the “Lease”)
more particularly described in the attached Schedule A which is hereby
incorporated (the “Schedule”) that:
1.    Tenant is the tenant under the Lease;
2.    The summary of the terms of the Lease contained in the Schedule is true
and correct;
3.    Tenant has accepted possession of the premises (the “Premises”) under the
Lease;
4.    There are no rent abatements or free rent periods now or in the future
other than as may be set forth on the Schedule;
5.    The Lease is in full force and effect and, except as may be indicated on
the Schedule, has not been assigned, modified, supplemented or amended in any
way and Tenant has no notice of any assignment, pledge or hypothecation by the
landlord (“Landlord”) under the Lease or of the rentals thereunder;
6.    The Lease represents the entire agreement between Tenant and Landlord with
respect to the Premises;
7.    All construction and other obligations of a material nature to be
performed by Landlord have been satisfied, except as may be indicated on the
Schedule;
8.    Any payments by Landlord to Tenant for tenant improvements which are
required under the Lease have been made, except as may be indicated on the
Schedule;
9.    On this date, there are no existing defenses or offsets which Tenant has
against the enforcement of the Lease by Landlord and no event exists which with
the giving of notice, the passage of time or both would constitute a default by
Tenant, or to the best of Tenant’s knowledge, a default by Landlord, under the
Lease;
10.    Tenant is not entitled to any offsets, abatements, deductions or
otherwise against the rent payable under the Lease from and after the date
hereof, except as may be indicated on the Schedule;


J1-1



--------------------------------------------------------------------------------




11.    No rental (including expense reimbursements), other than for the current
month, has been paid in advance, except as may be indicated on the Schedule;
12.    Except as set forth in the Lease, Tenant has no purchase, extension,
expansion, rights of first offer, rights of first refusal, exclusives, right to
lease other premises, or rights to have Landlord perform Tenant’s obligations
under leases of other premises; and
13.    Tenant has no right to terminate the Lease except as set forth in the
Lease.
The truth and accuracy of the certifications contained herein may be relied upon
by (i) Landlord, (ii) any buyer of the Property and its successors or assigns
(“Buyer”), (iii) each lender (“Lender”) of Landlord or Buyer (or any of their
respective direct or indirect owners), and its successors, participants, assigns
and transferees, (iv) any rating agency or trustee involved in a securitization
of one or more loans made by a Lender, and (v) any servicer of any such loan
(collectively, the “Reliance Parties”), and said certifications shall be binding
upon Tenant and its successors and assigns, and inure to the benefit of the
Reliance Parties.


Very truly yours,

[«Operating_As»]

By:
 
Name:
 
Title:
 
 
 
 
Date:
 
, 2016





J1-2



--------------------------------------------------------------------------------




SCHEDULE A
Summary of Lease Terms
(1)    Name of Tenant: «Operating_As»
(2)    Lease Date: «Lease_Date»
(3)    Amendment Dates, Separate Agreements, if any:
«Lease__License_Agreement»
«Lease_Date»
«Document_1»
«Document_1_Date»
«Document_2»
«Document_2_Date»
«Document_3»
«Document_3_Date»
«Document_4»
«Document_4_Date»



(4)    Square Footage: «Square_Feet»
(5)    Lease Commencement Date: «Commence_Date»;
    Current Lease Expiration: «Expiration_Date»
(6) Current Monthly Base Rent:
$«Base_Monthly Rent»;
paid through: __________
Current Monthly Expense Reimbursement:
$«Total_Exp»;
paid through: __________
Other Current Monthly Rent Not Otherwise Identified Above:
$«Other»;
paid through: __________
Current Total Monthly Rent:
$«Total_Rent»
 
        Tenant has the following abatement(s) remaining: «Free_Rent»
     
(7) Security Deposit: $«Security_Deposit» Form: [Cash or Letter of Credit]

(8)    Percentage Rent:    
(9)    Assignees/Subtenants: «Subtenant»
(10)    Lease Guarantor(s): «Guarantor»
(11)     Tenant Improvement Allowance Balance




J1-3



--------------------------------------------------------------------------------





EXHIBIT “J-2”
[FORM OF]
CONTRACTOR ESTOPPEL CERTIFICATE


FORM OF CONTRACTOR ESTOPPEL
CONTRACT ESTOPPEL CERTIFICATE
Re:
Landmark at Eastview

Ladies and Gentlemen:
The undersigned (“Contractor”) certifies with respect to the contract (the
“Contract”) more particularly described in the attached Schedule A which is
hereby incorporated (the “Schedule”) that:
1. The summary of the terms of the Contract contained in Schedule A is true and
correct.    
The truth and accuracy of the certifications contained herein may be relied upon
by (i) Owner, (ii) any buyer of the Property and its successors or assigns
(“Buyer”), (iii) each lender (“Lender”) of Owner or Buyer (or any of their
respective direct or indirect owners), and its successors, participants, assigns
and transferees, (iv) any rating agency or trustee involved in a securitization
of one or more loans made by a Lender, and (v) any servicer of any such loan
(collectively, the “Reliance Parties”), and said certifications shall be binding
upon Contractor and its successors and assigns, and inure to the benefit of the
Reliance Parties.


Very truly yours,

[____________]


By:
 
Name:
 
Title:
 
 
 
 
Date:
 
, 2016







K-1



--------------------------------------------------------------------------------




SCHEDULE A
Summary of Contract Terms
(1)
Name of Contractor
(2)
Contract Date
(3)
Amendment Dates, Executed Change Orders, if any:
(5)
Contract Commencement Date:
 
Current Contract Expiration:
(6)
Amount Paid Under Contract:
(7)
Amount Owed Under Contract:
(8)
Retainage Amounts:
(9)
Remaining Work To Be Completed:





J1-2

